

 S3021 ENR: America’s Water Infrastructure Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3021IN THE SENATE OF THE UNITED
		  STATESAN ACTTo provide for improvements to the rivers and harbors of the United States, to provide for
			 the conservation and development of water and related resources, to
 provide for water pollution control activities, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as America’s Water Infrastructure Act of 2018.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Water Resources DevelopmentSec. 101. Short title.Sec. 102. Secretary defined.Subtitle A—General ProvisionsSec. 1101. Sense of Congress regarding water resources development bills.Sec. 1102. Study of the future of the United States Army Corps of Engineers.Sec. 1103. Study on economic and budgetary analyses.Sec. 1104. Dissemination of information.Sec. 1105. Non-Federal engagement and review.Sec. 1106. Lake Okeechobee regulation schedule review.Sec. 1107. Access to real estate data.Sec. 1108. Aquatic invasive species research.Sec. 1109. Harmful algal bloom technology demonstration.Sec. 1110. Bubbly Creek, Chicago ecosystem restoration.Sec. 1111. Dredge pilot program.Sec. 1112. Hurricane and storm damage protection program.Sec. 1113. Operation and maintenance of existing infrastructure.Sec. 1114. Assistance relating to water supply.Sec. 1115. Property acquisition.Sec. 1116. Dredged material management plans.Sec. 1117. Inclusion of project or facility in Corps of Engineers workplan.Sec. 1118. Geomatic data.Sec. 1119. Local government reservoir permit review.Sec. 1120. Transparency and accountability in cost sharing for water resources development projects.Sec. 1121. Upper Missouri Mainstem Reservoir water withdrawal intake easement review.Sec. 1122. Limitation on contract execution.Sec. 1123. Certain levee improvements.Sec. 1124. Cost-share payment for certain projects.Sec. 1125. Locks on Allegheny River.Sec. 1126. Purpose and need.Sec. 1127. Prior project authorization.Sec. 1128. Mississippi River and Tributaries Project.Sec. 1129. Inclusion of Tribal interests in project consultations.Sec. 1130. Beneficial use of dredged material.Sec. 1131. Ice jam prevention and mitigation.Sec. 1132. Rehabilitation of Corps of Engineers constructed dams.Sec. 1133. Columbia River.Sec. 1134. Missouri River Reservoir sediment management.Sec. 1135. Reauthorization of lock operations pilot program.Sec. 1136. Credit or reimbursement.Sec. 1137. Non-Federal implementation pilot program.Sec. 1138. Surplus water contracts and water storage agreements.Sec. 1139. Post-disaster watershed assessments in territories of the United States.Sec. 1140. Expedited consideration.Sec. 1141. Project studies subject to independent peer review.Sec. 1142. Feasibility of Chicago Sanitary and Ship Canal Dispersal Barriers Project, Illinois.Sec. 1143. Acknowledgment of credit.Sec. 1144. Levee safety initiative reauthorization.Sec. 1145. Funding to process permits.Sec. 1146. Reservoir sediment.Sec. 1147. Clarification for integral determination.Sec. 1148. Beneficial use of dredged sediment.Sec. 1149. Inclusion of alternative measures for aquatic ecosystem restoration.Sec. 1150. Regional sediment management.Sec. 1151. Operation and maintenance of navigation and hydroelectric facilities.Sec. 1152. Study of water resources development projects by non-Federal interests.Sec. 1153. Construction of water resources development projects by non-Federal interests.Sec. 1154. Corps budgeting; project deauthorizations; comprehensive backlog report.Sec. 1155. Indian Tribes.Sec. 1156. Inflation adjustment of cost-sharing provisions for territories and Indian Tribes.Sec. 1157. Corps of Engineers continuing authorities program.Sec. 1158. Hurricane and storm damage reduction.Sec. 1159. Regional coalitions and higher education.Sec. 1160. Emergency response to natural disasters.Sec. 1161. Cost and benefit feasibility assessment.Sec. 1162. Extended community assistance by the Corps of Engineers.Sec. 1163. Dam safety.Sec. 1164. Local government water management plans.Sec. 1165. Structures and facilities constructed by Secretary.Sec. 1166. Advanced funds for water resources development studies and projects.Sec. 1167. Costs in excess of Federal participation limit.Sec. 1168. Disposition of projects.Sec. 1169. Contributed funds for non-Federal reservoir operations.Sec. 1170. Watercraft inspection stations.Sec. 1171. Restricted areas at Corps of Engineers dams.Sec. 1172. Coastal erosion.Sec. 1173. Prohibition on surplus water fees, Lake Cumberland Watershed, Kentucky and Tennessee.Sec. 1174. Middle Rio Grande peak flow restoration.Sec. 1175. Prohibition of administrative fees in implementing Rough River Lake Flowage Easement Encroachment Resolution Plan.Sec. 1176. Preconstruction engineering design demonstration program.Subtitle B—Studies and ReportsSec. 1201. Authorization of proposed feasibility studies.Sec. 1202. Additional studies.Sec. 1203. Expedited completion.Sec. 1204. GAO study on benefit-cost analysis reforms.Sec. 1205. Harbor Maintenance Trust Fund report.Sec. 1206. Identification of nonpowered dams for hydropower development.Sec. 1207. Study on innovative ports for offshore wind development.Sec. 1208. Innovative materials and advanced technologies report.Sec. 1209. Study and report on expediting certain waiver processes.Sec. 1210. Report on debris removal.Sec. 1211. Corps flood policy within urban areas.Sec. 1212. Feasibility studies for mitigation of damage.Sec. 1213. Applications of military leasing authorities.Sec. 1214. Community engagement.Sec. 1215. Transparency in administrative expenses.Sec. 1216. Assessment of harbors and inland harbors.Sec. 1217. Maintenance of high-risk flood control projects.Sec. 1218. North Atlantic Division report on hurricane barriers and harbors of refuge.Sec. 1219. Great Lakes coastal resiliency study.Sec. 1220. McMicken Dam, Arizona, and Muddy River, Massachusetts.Sec. 1221. Table Rock Lake, Arkansas and Missouri.Sec. 1222. Forecast-informed reservoir operations.Sec. 1223. Cedar River, Iowa.Sec. 1224. Old River control structure, Louisiana.Sec. 1225. Upper Mississippi River protection.Sec. 1226. Missouri River.Sec. 1227. Lower Missouri River bank stabilization and navigation.Sec. 1228. Coastal Texas study.Sec. 1229. Report on water supply contract, Wright Patman Lake, Texas.Subtitle C—Deauthorizations, Modifications, and Related ProvisionsSec. 1301. Deauthorization of inactive projects.Sec. 1302. Backlog prevention.Sec. 1303. Project modifications.Sec. 1304. Lytle and Cajon Creeks, California.Sec. 1305. Yuba River Basin, California.Sec. 1306. Bridgeport Harbor, Connecticut.Sec. 1307. Delaware River navigation project.Sec. 1308. Comprehensive Everglades restoration plan, Central and Southern Florida, Everglades Agricultural Area, Florida.Sec. 1309. Kissimmee River restoration, Florida.Sec. 1310. Levee L–212, Four River Basin, Ocklawaha River, Florida.Sec. 1311. Green River and Barren River Locks and Dams, Kentucky.Sec. 1312. Cape Arundel Disposal Site, Maine.Sec. 1313. Penobscot River, Maine.Sec. 1314. Boston harbor reserved channel deauthorizations.Sec. 1315. Corps of Engineers bridge repair program for New England evacuation routes.Sec. 1316. Plymouth Harbor, Massachusetts.Sec. 1317. Portsmouth Harbor and Piscataqua River.Sec. 1318. Missouri River and tributaries at Kansas Cities, Missouri and Kansas.Sec. 1319. Hampton Harbor, New Hampshire, navigation improvement project.Sec. 1320. Passaic River Federal Navigation Channel, New Jersey.Sec. 1321. Fargo-Moorhead Metropolitan Area Diversion Project, North Dakota.Sec. 1322. Clatsop County, Oregon.Sec. 1323. Svensen Island, Oregon.Sec. 1324. West Tennessee Tributaries project, Tennessee.Sec. 1325. Puget Sound nearshore ecosystem restoration.Sec. 1326. Milwaukee Harbor, Milwaukee, Wisconsin.Sec. 1327. Project completion for disaster areas.Sec. 1328. Federal assistance.Sec. 1329. Expedited initiation.Sec. 1330. Project deauthorization and study extensions.Sec. 1331. Conveyances.Sec. 1332. Report on future water resources development.Subtitle D—Water Resources InfrastructureSec. 1401. Project authorizations.Sec. 1402. Special rules.Sec. 1403. Norfolk Harbor and Channels, Virginia.Title II—Drinking Water System ImprovementSec. 2001. Indian reservation drinking water program.Sec. 2002. Clean, safe, reliable water infrastructure.Sec. 2003. Study on intractable water systems.Sec. 2004. Sense of Congress relating to access to nonpotable water.Sec. 2005. Drinking water infrastructure resilience and sustainability.Sec. 2006. Voluntary school and child care program lead testing grant program enhancement.Sec. 2007. Innovative water technology grant program.Sec. 2008. Improved consumer confidence reports.Sec. 2009. Contractual agreements.Sec. 2010. Additional considerations for compliance.Sec. 2011. Improved accuracy and availability of compliance monitoring data.Sec. 2012. Asset management.Sec. 2013. Community water system risk and resilience.Sec. 2014. Authorization for grants for State programs.Sec. 2015. State revolving loan funds.Sec. 2016. Authorization for source water petition programs.Sec. 2017. Review of technologies.Sec. 2018. Source water.Sec. 2019. Report on Federal cross-cutting requirements.Sec. 2020. Assistance for areas affected by natural disasters.Sec. 2021. Monitoring for unregulated contaminants.Sec. 2022. American iron and steel products.Sec. 2023. Authorization for capitalization grants to States for State drinking water treatment revolving loan funds.Title III—EnergySec. 3001. Modernizing authorizations for necessary hydropower approvals.Sec. 3002. Qualifying conduit hydropower facilities.Sec. 3003. Promoting hydropower development at existing nonpowered dams.Sec. 3004. Closed-Loop pumped storage projects.Sec. 3005. Considerations for relicensing terms.Sec. 3006. Fair ratepayer accountability, transparency, and efficiency standards.Sec. 3007. J. Bennett Johnston Waterway hydropower extension.Sec. 3008. Stay and Reinstatement of FERC License No. 11393 for the Mahoney Lake Hydroelectric Project.Sec. 3009. Strategic Petroleum Reserve drawdown.Title IV—Other MattersSubtitle A—Clean WaterSec. 4101. Stormwater infrastructure funding task force.Sec. 4102. Wastewater technology clearinghouse.Sec. 4103. Technical assistance for treatment works.Sec. 4104. Amendments to Long Island Sound programs.Sec. 4105. Authorization of appropriations for Columbia river basin restoration.Sec. 4106. Sewer overflow control grants.Sec. 4107. Assistance for individual household decentralized wastewater systems of individuals with low or moderate income.Subtitle B—WIFIA Reauthorization and Innovative Financing for State Loan FundsSec. 4201. WIFIA reauthorization and innovative financing for State loan funds.Subtitle C—MiscellaneousSec. 4301. Agreement with Commissioner of Reclamation.Sec. 4302. Snake River Basin flood prevention action plan.Sec. 4303. GAO audit of contracts and Tainter gate repairs of Harlan County Dam.Sec. 4304. Water infrastructure and workforce investment.Sec. 4305. Regional liaisons for minority, Tribal, and low-income communities.Sec. 4306. WaterSense.Sec. 4307. Predatory and other wild animals.Sec. 4308. Klamath project water and power.Sec. 4309. Certain Bureau of Reclamation dikes.Sec. 4310. Authority to make entire active capacity of Fontenelle Reservoir available for use.Sec. 4311. Blackfeet water rights settlement.Sec. 4312. Indian irrigation fund reauthorization.Sec. 4313. Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects.Sec. 4314. Indian dam safety reauthorization.Sec. 4315. Diana E. Murphy United States Courthouse.IWater Resources Development101.Short titleThis title may be cited as the Water Resources Development Act of 2018.102.Secretary definedIn this title, the term Secretary means the Secretary of the Army.AGeneral Provisions1101.Sense of Congress regarding water resources development billsIt is the sense of Congress that, because the missions of the Corps of Engineers for navigation, flood control, beach erosion control and shoreline protection, hydroelectric power, recreation, water supply, environmental protection, restoration, and enhancement, and fish and wildlife mitigation benefit all Americans, and because water resources development projects are critical to maintaining the country’s economic prosperity, national security, and environmental protection, Congress should consider a water resources development bill not less often than once every Congress.1102.Study of the future of the United States Army Corps of Engineers(a)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences to convene a committee of experts to carry out a comprehensive study on—(1)the ability of the Corps of Engineers to carry out its statutory missions and responsibilities, and the potential effects of transferring the functions (including regulatory obligations), personnel, assets, and civilian staff responsibilities of the Secretary relating to civil works from the Department of Defense to a new or existing agency or subagency of the Federal Government, including how such a transfer might affect the Federal Government’s ability to meet the current statutory missions and responsibilities of the Corps of Engineers; and(2)improving the Corps of Engineers’ project delivery processes, including recommendations for such improvements, taking into account factors including—(A)the effect of the annual appropriations process on the ability of the Corps of Engineers to efficiently secure and carry out contracts for water resources development projects and perform regulatory obligations;(B)the effect that the current Corps of Engineers leadership and geographic structure at the division and district levels has on its ability to carry out its missions in a cost-effective manner; and(C)the effect of the frequency of rotations of senior leaders of the Corps of Engineers and how such frequency affects the function of the district.(b)ConsiderationsThe study carried out under subsection (a) shall include consideration of—(1)effects on the national security of the United States;(2)the ability of the Corps of Engineers to maintain sufficient engineering capability and capacity to assist ongoing and future operations of the United States armed services;(3)emergency and natural disaster response obligations of the Federal Government that are carried out by the Corps of Engineers; and(4)the ability of the Corps of Engineers to increase efficiency, coordination, transparency, and cost savings of the project delivery process.(c)Submission to CongressThe Secretary shall submit the final report of the National Academy containing the findings of the study carried out under subsection (a) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate not later than 2 years after the date of enactment of this Act.(d)Congressional approvalThe Secretary may not implement the findings of the study carried out under subsection (a) unless expressly authorized by Congress.1103.Study on economic and budgetary analyses(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academy of Sciences to—(1)carry out a study on the economic principles and analytical methodologies currently used by or applied to the Corps of Engineers to formulate, evaluate, and budget for water resources development projects; and(2)make recommendations to Congress on potential changes to such principles and methodologies to improve transparency, return on Federal investment, cost savings, and prioritization, in the formulation, evaluation, and budgeting of such projects.(b)ConsiderationsThe study under subsection (a) shall include—(1)an analysis of the current economic principles and analytical methodologies used by or applied to the Corps of Engineers in determining the total benefits and total costs during the formulation of, and plan selection for, a water resources development project;(2)an analysis of improvements or alternatives to how the Corps of Engineers utilizes the National Economic Development, Regional Economic Development, Environmental Quality, and Other Social Effects accounts developed by the Institute for Water Resources of the Corps of Engineers in the formulation of, and plan selection for, such projects;(3)an analysis of whether such principles and methodologies fully account for all of the potential benefits of project alternatives, including any reasonably associated benefits of such alternatives that are not contrary to law, Federal policy, or sound water resources management;(4)an analysis of whether such principles and methodologies fully account for all of the costs of project alternatives, including potential societal costs, such as lost ecosystem services, and full lifecycle costs for such alternatives;(5)an analysis of the methodologies utilized by the Federal Government in setting and applying discount rates for benefit-cost analyses used in the formulation, evaluation, and budgeting of Corps of Engineers water resources development projects;(6)an analysis of whether or not the Corps of Engineers—(A)considers cumulative benefits of locally developed projects, including Master Plans approved by the Corps; and(B)uses the benefits referred to in subparagraph (A) for purposes of benefit-cost analysis for project justification for potential projects within such Master Plans; and(7)consideration of the report submitted under section 1204, if that report is submitted prior to completion of the study under this section.(c)PublicationThe agreement entered into under subsection (a) shall require the National Academy of Sciences to, not later than 30 days after the completion of the study—(1)submit a report containing the results of the study and the recommendations to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(2)make a copy of such report available on a publicly accessible website.1104.Dissemination of information(a)FindingsCongress finds the following:(1)Congress plays a central role in identifying, prioritizing, and authorizing vital water resources infrastructure activities throughout the United States.(2)The Water Resources Reform and Development Act of 2014 (Public Law 113–121) established a new and transparent process to review and prioritize the water resources development activities of the Corps of Engineers with strong congressional oversight.(3)Section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) requires the Secretary to develop and submit to Congress each year a Report to Congress on Future Water Resources Development and, as part of the annual report process, to—(A)publish a notice in the Federal Register that requests from non-Federal interests proposed feasibility studies and proposed modifications to authorized water resources development projects and feasibility studies for inclusion in the report; and(B)review the proposals submitted and include in the report those proposed feasibility studies and proposed modifications that meet the criteria for inclusion established under such section 7001.(4)Congress will use the information provided in the annual Report to Congress on Future Water Resources Development to determine authorization needs and priorities for purposes of water resources development legislation.(5)To ensure that Congress can gain a thorough understanding of the water resources development needs and priorities of the United States, it is important that the Secretary take sufficient steps to ensure that non-Federal interests are made aware of the new annual report process, including the need for non-Federal interests to submit proposals during the Secretary’s annual request for proposals in order for such proposals to be eligible for consideration by Congress.(b)Dissemination of process informationThe Secretary shall develop, support, and implement education and awareness efforts for non-Federal interests with respect to the annual Report to Congress on Future Water Resources Development required under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), including efforts to—(1)develop and disseminate technical assistance materials, seminars, and guidance on the annual process as it relates to non-Federal interests;(2)provide written notice to local elected officials and previous and potential non-Federal interests on the annual process and on opportunities to address local water resources challenges through the missions and authorities of the Corps of Engineers;(3)issue guidance for non-Federal interests to assist such interests in developing proposals for water resources development projects that satisfy the requirements of such section 7001; and(4)provide, at the request of a non-Federal interest, assistance with researching and identifying existing project authorizations and Corps of Engineers decision documents.1105.Non-Federal engagement and review(a)IssuanceThe Secretary shall expeditiously issue guidance to implement each covered provision of law in accordance with this section.(b)Public notice(1)In generalPrior to developing and issuing any new or revised implementation guidance for a covered water resources development law, the Secretary shall issue a public notice that—(A)informs potentially interested non-Federal stakeholders of the Secretary’s intent to develop and issue such guidance; and(B)provides an opportunity for interested non-Federal stakeholders to engage with, and provide input and recommendations to, the Secretary on the development and issuance of such guidance.(2)Issuance of noticeThe Secretary shall issue the notice under paragraph (1) through a posting on a publicly accessible website dedicated to providing notice on the development and issuance of implementation guidance for a covered water resources development law.(c)Stakeholder engagement(1)InputThe Secretary shall allow a minimum of 60 days after issuance of the public notice under subsection (b) for non-Federal stakeholders to provide input and recommendations to the Secretary, prior to finalizing implementation guidance for a covered water resources development law.(2)OutreachThe Secretary may, as appropriate (as determined by the Secretary), reach out to non-Federal stakeholders and circulate drafts of implementation guidance for a covered water resources development law for informal input and recommendations.(d)SubmissionThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a copy of all input and recommendations received pursuant to subsection (c) and a description of any consideration of such input and recommendations.(e)Development of guidanceWhen developing implementation guidance for a covered water resources development law, the Secretary shall take into consideration the input and recommendations received from non-Federal stakeholders, and make the final guidance available to the public on the publicly accessible website described in subsection (b)(2).(f)DefinitionsIn this section:(1)Covered provision of lawThe term covered provision of law means a provision of law under the jurisdiction of the Secretary contained in, or amended by, a covered water resources development law, with respect to which—(A)the Secretary determines guidance is necessary in order to implement the provision; and(B)no such guidance has been issued as of the date of enactment of this Act.(2)Covered water resources development lawThe term covered water resources development law means—(A)the Water Resources Reform and Development Act of 2014;(B)the Water Resources Development Act of 2016;(C)this Act; and(D)any Federal water resources development law enacted after the date of enactment of this Act.1106.Lake Okeechobee regulation schedule reviewThe Secretary shall expedite completion of the Lake Okeechobee regulation schedule to coincide with the completion of the Herbert Hoover Dike project, and may consider all relevant aspects of the Comprehensive Everglades Restoration Plan described in section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680).1107.Access to real estate data(a)In generalUsing available funds, the Secretary shall make publicly available, including on a publicly accessible website, information on all Federal real estate assets in the United States that are owned, operated, or managed by, or in the custody of, the Corps of Engineers.(b)Requirements(1)In generalThe real estate information made available under subsection (a) shall include—(A)existing standardized real estate plat descriptions of assets described in subsection (a); and(B)existing geographic information systems and geospatial information associated with such assets.(2)CollaborationIn making information available under subsection (a), the Secretary shall consult with the Administrator of General Services. Such information may be made available, in whole or in part, in the Federal real property database published under section 21 of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), as determined appropriate by the Administrator of General Services. Nothing in this paragraph shall be construed as requiring the Administrator of General Services to add additional data elements or features to such Federal real property database if such additions are impractical or would add additional costs to such database.(c)LimitationNothing in this section shall compel or authorize the disclosure of data or other information determined by the Secretary to be confidential, privileged, national security information, personal information, or information the disclosure of which is otherwise prohibited by law.(d)TimingThe Secretary shall ensure that the implementation of subsection (a) occurs as soon as practicable.(e)Effect on other lawsNothing in this section shall be construed as modifying, or exempting the Corps of Engineers from, the requirements of the Federal real property database published under section 21 of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287).1108.Aquatic invasive species research(a)In GeneralAs part of the ongoing activities of the Engineer Research and Development Center to address the spread and impacts of aquatic invasive species, the Secretary shall undertake research on the management and eradication of aquatic invasive species, including Asian carp and zebra mussels.(b)LocationsIn carrying out subsection (a), the Secretary shall work with Corps of Engineers district offices representing diverse geographical regions of the continental United States that are impacted by aquatic invasive species, such as the Atlantic, Pacific, and Gulf coasts and the Great Lakes.(c)ReportNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report recommending a plan to address the spread and impacts of aquatic invasive species.1109.Harmful algal bloom technology demonstration(a)In generalThe Secretary, acting through the Engineer Research and Development Center, shall implement a 5-year harmful algal bloom technology development demonstration program under the Aquatic Nuisance Research Program. To the extent practicable, the Secretary shall support research that will identify and develop improved strategies for early detection, prevention, and management techniques and procedures to reduce the occurrence and effects of harmful algal blooms in the Nation’s water resources.(b)Scalability requirementThe Secretary shall ensure that technologies identified, tested, and deployed under the harmful algal bloom technology development demonstration program have the ability to scale up to meet the needs of harmful-algal-bloom-related events.1110.Bubbly Creek, Chicago ecosystem restorationThe Secretary shall enter into a memorandum of understanding with the Administrator of the Environmental Protection Agency to facilitate ecosystem restoration activities at the South Fork of the South Branch of the Chicago River (commonly known as Bubbly Creek).1111.Dredge pilot program(a)In GeneralThe Secretary is authorized to carry out a pilot program to award contracts with a duration of up to 5 years for the operation and maintenance of harbors and inland harbors referred to in section 210(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(a)(2)).(b)ScopeIn carrying out the pilot program under subsection (a), the Secretary may award a contract described in such subsection, which may address one or more harbors or inland harbors in a geographical region, if the Secretary determines that the contract provides cost savings compared to the awarding of such work on an annual basis or on a project-by-project basis.(c)Report to CongressNot later than 1 year after the date on which the first contract is awarded pursuant to the pilot program carried out under subsection (a), the Secretary shall submit to Congress a report evaluating, with respect to the pilot program and any contracts awarded under the pilot program—(1)cost effectiveness;(2)reliability and performance;(3)cost savings attributable to mobilization and demobilization of dredge equipment; and(4)response times to address navigational impediments.(d)SunsetThe authority of the Secretary to enter into contracts pursuant to the pilot program carried out under subsection (a), shall expire on the date that is 10 years after the date of enactment of this Act.1112.Hurricane and storm damage protection program(a)In generalThe Secretary is authorized to carry out a pilot program to award single contracts for more than one authorized hurricane and storm damage reduction project in a geographical region, including projects across more than one Corps of Engineers district, if the Secretary determines that the contract provides cost savings compared to the awarding of such work on a project-by-project basis.(b)Project selectionIn carrying out the pilot program under subsection (a), the Secretary shall consult with relevant State agencies in selecting projects.(c)CriteriaIn carrying out the pilot program under subsection (a), the Secretary shall establish criteria and other considerations that—(1)foster Federal, State, and local collaboration;(2)evaluate the performance of projects being carried out under a single contract with respect to whether such projects yield any regional or multi-district benefits; and(3)include other criteria and considerations that the Secretary determines to be appropriate.(d)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes findings and recommendations of the Secretary with respect to the projects completed under the pilot program carried out under subsection (a).(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000.(f)TerminationThe authority of the Secretary to enter into contracts pursuant to the pilot program carried out under subsection (a) shall expire on the date that is 10 years after the date of enactment of this Act.1113.Operation and maintenance of existing infrastructureThe Secretary shall improve the reliability, and operation and maintenance of, existing infrastructure of the Corps of Engineers, and, as necessary, improve its resilience to cyber-related threats.1114.Assistance relating to water supplyThe Secretary may provide assistance to municipalities the water supply of which is adversely affected by construction carried out by the Corps of Engineers.1115.Property acquisition(a)In generalIn acquiring an interest in land, or requiring a non-Federal interest to acquire an interest in land, the Secretary shall, in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, first consider the minimum interest in real property necessary to support the water resources development project for which such interest is acquired.(b)DeterminationIn determining an interest in land under subsection (a), the Secretary shall first consider a temporary easement or other interest designed to reduce the overall cost of the water resources development project for which such interest is acquired, reduce the time to complete such project, and minimize conflict with property owners related to such project.(c)Procedures used in StateIn carrying out subsection (a), the Secretary shall consider, with respect to a State, the procedures that the State uses to acquire, or require the acquisition of, interests in land, to the extent that such procedures are generally consistent with the goals of a project or action.1116.Dredged material management plans(a)In generalFor purposes of dredged material management plans initiated after the date of enactment of this Act, the Secretary shall expedite the dredged material management plan process in order that such plans make maximum use of existing information, studies, and innovative dredged material management practices, and avoid any redundant information collection and studies.(b)ReportNot later than 60 days after the date of enactment of this Act, the Secretary shall submit to Congress a report on how the Corps of Engineers intends to meet the requirements of subsection (a).1117.Inclusion of project or facility in Corps of Engineers workplan(a)In generalThe Secretary shall, to the maximum extent practicable, include in the future workplan of the Corps any authorized project or facility of the Corps of Engineers—(1)that the Secretary has studied for disposition under an existing authority, including by carrying out a disposition study under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a); and(2)for which a final report by the Director of Civil Works has been completed.(b)Notification to CommitteesUpon completion of a final report referred to in subsection (a), the Secretary shall transmit a copy of the report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.1118.Geomatic data(a)In generalThe Secretary shall develop guidance for the acceptance and use of information obtained from a non-Federal interest through geomatic techniques, including remote sensing and land surveying, cartography, geographic information systems, global navigation satellite systems, photogrammetry, or other remote means, in carrying out any authority of the Secretary.(b)ConsiderationsIn carrying out this section, the Secretary shall ensure that use of information described in subsection (a) meets the data quality and operational requirements of the Secretary.(c)Savings clauseNothing in this section—(1)requires the Secretary to accept information that the Secretary determines does not meet the guidance developed under this section; or(2)changes the current statutory or regulatory requirements of the Corps of Engineers.1119.Local government reservoir permit review(a)In generalDuring the 10-year period after the date of enactment of this section, the Secretary shall expedite review of applications for covered permits, if the permit applicant is a local governmental entity with jurisdiction over an area for which—(1)any portion of the water resources available to the area served by the local governmental entity is polluted by chemicals used at a formerly used defense site under the jurisdiction of the Department of Defense that is undergoing (or is scheduled to undergo) environmental restoration under chapter 160 of title 10, United States Code; and(2)mitigation of the pollution described in paragraph (1) is ongoing.(b)Covered permit definedIn this section, the term covered permit means a permit to be issued by the Secretary to modify a reservoir owned or operated by the Secretary, with respect to which not less than 80 percent of the water rights are held for drinking water supplies, in order to accommodate projected water supply needs of an area with a population of less than 80,000.(c)LimitationsNothing in this section affects any obligation to comply with the provisions of any Federal law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).1120.Transparency and accountability in cost sharing for water resources development projects(a)Definition of balance sheetIn this section, the term balance sheet means a document that describes—(1)the funds provided by each Federal and non-Federal interest for a water resources development project; and(2)the status of those funds.(b)Establishment of balance sheetEach district of the Corps of Engineers shall, using the authority of the Secretary under section 10 of the Water Resources Development Act of 1988 (33 U.S.C. 2315)—(1)maintain a balance sheet for each water resources development project carried out by the Secretary for which a non-Federal cost share is required; and(2)on request of a non-Federal interest that provided funds for the project, provide to the non-Federal interest a copy of the balance sheet.(c)Under-Budget projectsIn the case of a water resources development project carried out by the Secretary that is completed at a cost less than the estimated cost, the Secretary shall transfer any excess non-Federal funds to the non-Federal interest in accordance with the cost-share requirement applicable to the project.1121.Upper Missouri Mainstem Reservoir water withdrawal intake easement review(a)In generalDuring the 10-year period beginning on the date of enactment of this Act, the Secretary shall, to the maximum extent practicable, expedite the review of applications for a covered easement.(b)ProcessIn carrying out this section, the Secretary shall develop an application to obtain a covered easement that requires an applicant for a covered easement to submit information that includes—(1)all permissible locations for the proposed easement;(2)the corresponding dimensions of the proposed easement;(3)the methods of installation of the water withdrawal intakes; and(4)any other information that the Secretary may require to complete the review.(c)ResponseNot later than 30 days after the date on which the Secretary receives an application under subsection (b), the Secretary shall seek to provide to the applicant a written notification that states—(1)whether the application is complete; and(2)if the application is not complete, what information is needed for the application to be complete.(d)DeterminationTo the maximum extent practicable, not later than 120 days after the date on which the Secretary receives a complete application for a covered easement, the Secretary shall approve or deny the application for the covered easement.(e)Covered easement definedIn this section, the term covered easement means an easement necessary to access Federal land under the control of the Secretary for the placement of water withdrawal intakes in the Upper Missouri Mainstem Reservoirs that does not otherwise involve the alteration or modification of any structures or facilities located on that Federal land, other than those owned by the non-Federal interest.(f)LimitationsNothing in this section affects any obligation to comply with the provisions of any Federal law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).1122.Limitation on contract execution(a)LimitationFor any new covered contract entered into during the period beginning on the date of enactment of this Act and ending on December 31, 2020, any local governmental entity that is a party to a covered contract entered into before such period shall be required to pay not more than 110 percent of the contractual rate per acre-foot in effect under the most recent such covered contract.(b)Covered contractIn this section, the term covered contract means a contract between a local governmental entity and the Secretary for water supply storage in a nonhydropower lake within the Verdigris River Basin.1123.Certain levee improvements(a)In generalNotwithstanding section 211 of the Water Resources Development Act of 2000 (31 U.S.C. 6505 note), the Secretary, at the request of a local government, is authorized to provide technical services, on a reimbursable basis, to the local government to assess the reasons a federally constructed levee owned or operated by the local government is not accredited by the Federal Emergency Management Agency.(b)Federal leveesIn carrying out this section, in a case in which a levee owned and operated by the Secretary is hydraulically tied to a levee described in subsection (a), the Secretary is encouraged to cooperate, to the maximum extent practicable, with the relevant local governmental entities in assessing the reasons the levee described in subsection (a) is not accredited.(c)LimitationNothing in this section—(1)affects the responsibilities of a local government to operate and maintain its flood control infrastructure; or(2)obligates the Secretary to expend additional Federal resources on levees owned and operated by the Secretary.1124.Cost-share payment for certain projectsThe Secretary shall, subject to the availability of appropriations, pay the outstanding balance of the Federal cost share for any project carried out under section 593 of the Water Resources Development Act of 1999 (113 Stat. 380).1125.Locks on Allegheny RiverThe Corps of Engineers may consider, in making funding determinations with respect to the operation and maintenance of locks on the Allegheny River—(1)recreational boat traffic levels; and(2)related economic benefits.1126.Purpose and need(a)Purpose and need statements(1)In generalNot later than 90 days after the date of receipt of a complete application for a water storage project, the District Engineer shall develop and provide to the applicant a purpose and need statement that describes—(A)whether the District Engineer concurs with the assessment of the purpose of and need for the water storage project proposed by the applicant; and(B)in any case in which the District Engineer does not concur as described in subparagraph (A), an assessment by the District Engineer of the purpose of and need for the project.(2)Effect on environmental impact statementsNo environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall substantially commence with respect to a water storage project until the date on which the District Engineer provides to the applicant a purpose and need statement as required under paragraph (1).(b)Appeals requestA non-Federal interest may use the administrative appeals process described in part 331 of title 33, Code of Federal Regulations (or any succeeding regulation), in relation to a decision of the Secretary related to an application for a water storage project.1127.Prior project authorizationIn any case in which a project under the jurisdiction of the Secretary is budgeted under a different business line than the business line under which the project was originally authorized, the Secretary shall ensure that the project is carried out in accordance with any requirements that apply to the business line under which the project was originally authorized.1128.Mississippi River and Tributaries Project(a)In generalAfter any flood event requiring operation or activation of any floodway or backwater feature within the Mississippi River and Tributaries Project through natural overtopping of a Federal levee or artificial crevassing of a Federal levee to relieve pressure on the levees elsewhere in the system, the Secretary shall expeditiously reset and restore the damaged floodway’s levees.(b)ConsultationIn carrying out subsection (a), the Secretary shall provide an opportunity for consultation with affected communities.(c)Mississippi river and tributaries projectThe term Mississippi River and Tributaries Project means the Mississippi River and Tributaries project authorized by the Act of May 15, 1928 (Chap. 569; 45 Stat. 534).1129.Inclusion of Tribal interests in project consultations(a)Report requiredAs soon as practicable following the date of enactment of this Act, the Secretary shall submit the report required under section 1120(a)(3) of the Water Resources Development Act of 2016 (130 Stat. 1643).(b)ConsultationThe Secretary shall ensure that all existing Tribal consultation policies, regulations, and guidance continue to be implemented, and that consultations with Federal and State agencies and Indian Tribes required for a water resources development project are carried out.1130.Beneficial use of dredged materialSection 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note) is amended—(1)in subsection (b)(1), by striking 10 and inserting 20; and(2)in subsection (g), by striking 10 and inserting 20.1131.Ice jam prevention and mitigationSection 1150(c) of the Water Resources Development Act of 2016 (33 U.S.C. 701s note) is amended—(1)in paragraph (1)—(A)by striking During fiscal years 2017 through 2022, the Secretary and inserting The Secretary; and(B)by striking 10 projects and inserting 20 projects; and(2)in paragraph (2)—(A)by striking shall ensure and inserting the following :shall—(A)ensure;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(B)select not fewer than one project to be carried out on a reservation (as defined in section 3 of the Indian Financing Act of 1974) that serves more than one Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act)..1132.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Resources Development Act of 2016 (33 U.S.C. 467f–2 note) is amended—(1)in subsection (e), by striking $10,000,000 and inserting $40,000,000; and(2)in subsection (f), by striking $10,000,000 and inserting $40,000,000.1133.Columbia River(a)Bonneville Dam, Oregon(1)In generalThe Secretary, in consultation with the Secretary of the Interior, shall examine and assess the extent to which Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) have been displaced as a result of the construction of the Bonneville Dam, Oregon, as authorized by the first section of the Act of August 30, 1935 (49 Stat. 1032) and the first section and section 2(a) of the Act of August 20, 1937 (16 U.S.C. 832, 832a(a)).(2)InclusionThe examination and assessment under paragraph (1) may include assessments relating to housing and related facilities.(3)AssistanceIf the Secretary determines, based on the examination and assessment under paragraph (1), that assistance is required or needed, the Secretary may use all existing authorities of the Secretary, including under this Act, to provide assistance to Indians who have been displaced as a result of the construction of the Bonneville Dam, Oregon.(4)Tribal assistanceSection 1178(c)(1)(A) of the Water Resources Development Act of 2016 (130 Stat. 1675) is amended by striking Upon the request of the Secretary of the Interior, the Secretary may provide assistance and inserting The Secretary, in consultation with the Secretary of the Interior, may provide assistance.(b)John Day Dam, Washington and Oregon(1)In generalThe Secretary, in consultation with the Secretary of the Interior, shall examine and assess the extent to which Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) have been displaced as a result of the construction of the John Day Dam, Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179).(2)InclusionThe examination and assessment under paragraph (1) may include—(A)assessments relating to housing and related facilities; and(B)the study required by section 1178(c)(2) of the Water Resources Development Act of 2016 (130 Stat. 1675).(3)AssistanceIf the Secretary determines, based on the examination and assessment under paragraph (1), that assistance is required or needed, the Secretary may use all existing authorities of the Secretary, including under this Act, to provide assistance to Indians who have been displaced as a result of the construction of the John Day Dam, Oregon.(c)Dalles Dam, Washington and Oregon(1)In generalThe Secretary, in consultation with the Secretary of the Interior, shall complete and carry out a village development plan for any Indian village submerged as a result of the construction of the Dalles Dam, Columbia River, Washington and Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179).(2)AssistanceThe Secretary may acquire land from willing land owners in carrying out a village development plan under paragraph (1).(3)RequirementsA village development plan completed under paragraph (1) shall include, at a minimum, an estimated cost and tentative schedule for the construction of a replacement village.1134.Missouri River Reservoir sediment managementSection 1179(a) of the Water Resources Development Act of 2016 (130 Stat. 1675) is amended—(1)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively;(2)by inserting after paragraph (3) the following:(4)Prioritization of sediment management plansIn carrying out the pilot project under this subsection, the Secretary shall give priority to developing and implementing sediment management plans that affect reservoirs that cross State lines.; and(3)in paragraph (8) (as so redesignated)—(A)by redesignating subparagraph (B) as subparagraph (D); and(B)by striking subparagraph (A) and inserting the following:(A)In generalThe Secretary shall carry out the pilot program established under this subsection in partnership with the Secretary of the Interior, and the program shall apply to reservoirs managed or owned by the Bureau of Reclamation.(B)Memorandum of agreementFor sediment management plans that apply to a reservoir managed or owned by the Bureau of Reclamation under subparagraph (A), the Secretary and the Secretary of the Interior shall execute a memorandum of agreement establishing the framework for a partnership and the terms and conditions for sharing expertise and resources.(C)PaymentsThe Secretary is authorized to accept and expend funds from the Secretary of the Interior to complete any work under this paragraph at a reservoir managed or owned by the Bureau of Reclamation..1135.Reauthorization of lock operations pilot programSection 1017(f) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2212 note) is amended by striking 5 years and inserting 10 years.1136.Credit or reimbursement(a)In generalSection 1022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225) is amended to read as follows:1022.Credit or reimbursement(a)Requests for creditsWith respect to an authorized flood damage reduction project, or separable element thereof, that has been constructed by a non-Federal interest under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13), or an authorized coastal navigation project that has been constructed by the Corps of Engineers pursuant to section 11 of the Act of March 3, 1925, before the date of enactment of the Water Resources Development Act of 2018, the Secretary may provide to the non-Federal interest, at the request of the non-Federal interest, a credit in an amount equal to the estimated Federal share of the cost of the project or separable element, in lieu of providing to the non-Federal interest a reimbursement in that amount or reimbursement of funds of an equivalent amount, subject to the availability of appropriations.(b)Application of creditsAt the request of the non-Federal interest, the Secretary may apply all or a portion of such credit to the share of the cost of the non-Federal interest of carrying out other flood damage reduction and coastal navigation projects or studies.(c)Application of reimbursementAt the request of the non-Federal interest, the Secretary may apply such funds, subject to the availability of appropriations, equal to the share of the cost of the non-Federal interest of carrying out other flood damage reduction and coastal navigation projects or studies..(b)Clerical amendmentThe table of contents contained in section 1(b) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1193) is amended by striking the item relating to section 1022 and inserting the following:Sec. 1022. Credit or reimbursement..1137.Non-Federal implementation pilot programSection 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note) is amended—(1)in paragraph (3)(A)(i)—(A)in the matter preceding subclause (I)—(i)by striking 15 and inserting 20; and(ii)by striking prior to the date of enactment of this Act;(B)in subclause (I)—(i)in the matter preceding item (aa), by inserting that have been authorized for construction prior to the date of enactment of this Act and after not more than 12 projects; and(ii)in item (bb), by striking ; and and inserting a semicolon;(C)in subclause (II)—(i)by inserting that have been authorized for construction prior to the date of enactment of this Act and after not more than 3 projects; and(ii)by striking the semicolon and inserting ; and; and(D)by adding at the end the following:(III)not more than 5 projects that have been authorized for construction, but did not receive the authorization prior to the date of enactment of this Act;; and(2)in paragraph (8), by striking 2015 through 2019 and inserting 2019 through 2023.1138.Surplus water contracts and water storage agreementsSection 1046(c) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1254) is amended—(1)in paragraph (1)—(A)by striking shall not charge a fee and inserting the following:shall not—(A)charge a fee;(B)by striking Reservoirs. and inserting Reservoirs; or; and(C)by adding at the end the following:(B)assess a water storage fee with respect to any water storage in the Upper Missouri Mainstem Reservoirs.; and(2)in paragraph (3), by striking 10 and inserting 12.1139.Post-disaster watershed assessments in territories of the United StatesSection 3025 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2267b) is amended by adding at the end the following:(e)Assessments in territories of the United States(1)In generalFor any major disaster declared in a territory of the United States before the date of enactment of this subsection, all activities in the territory carried out or undertaken pursuant to the authorities described in this section shall be conducted at full Federal expense unless the President determines that the territory has the ability to pay the cost share for an assessment under this section without the use of loans.(2)Territory definedIn this subsection, the term territory of the United States means an insular area specified in section 1156(a)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(a)(1))..1140.Expedited considerationSection 7004(b)(4) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1374) is amended by striking December 31, 2018 and inserting December 31, 2024.1141.Project studies subject to independent peer reviewSection 2034(h)(2) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(h)(2)) is amended by striking 12 years and inserting 17 years.1142.Feasibility of Chicago Sanitary and Ship Canal Dispersal Barriers Project, IllinoisSection 3061(d) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1121) is amended—(1)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(2)by adding at the end the following:(2)Operation and maintenanceOperation and maintenance of any project authorized to be carried out pursuant to the feasibility study identified in paragraph (1) shall be carried out at 80 percent Federal expense and 20 percent non-Federal expense.(3)ConsultationAfter construction of any project authorized to be carried out pursuant to the feasibility study identified in paragraph (1), the Secretary shall consult with the Governor of the State in which the project is constructed before any control technologies not included in the Chief's Report are implemented..1143.Acknowledgment of creditSection 7007(a) of the Water Resources Development Act of 2007 (121 Stat. 1277; 128 Stat. 1226) is amended by adding at the end the following: Notwithstanding section 221(a)(4)(C)(i) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)(C)(i)), the Secretary may provide credit for work carried out during the period beginning on November 8, 2007, and ending on the date of enactment of the Water Resources Development Act of 2018 by the non-Federal interest for a project under this title if the Secretary determines that the work is integral to the project and was carried out in accordance with the requirements of subchapter 4 of chapter 31, and chapter 37, of title 40, United States Code..1144.Levee safety initiative reauthorizationTitle IX of the Water Resources Development Act of 2007 (33 U.S.C. 3301 et seq.) is amended—(1)in section 9005(g)(2)(E)(i), by striking 2015 through 2019 and inserting 2019 through 2023; and(2)in section 9008, by striking 2015 through 2019 each place it appears and inserting 2019 through 2023.1145.Funding to process permitsSection 214(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2352(a)) is amended—(1)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(2)in paragraph (4), as so redesignated—(A)by striking 4 years after the date of enactment of this paragraph and inserting December 31, 2022; and(B)by striking carry out a study and inserting carry out a followup study.1146.Reservoir sedimentSection 215 of the Water Resources Development Act of 2000 (33 U.S.C. 2326c) is amended—(1)in subsection (a)—(A)by striking the date of enactment of the Water Resources Development Act of 2016 and inserting the date of enactment of the Water Resources Development Act of 2018; and(B)by striking shall establish, using available funds, a pilot program to accept and inserting shall, using available funds, accept;(2)in subsection (b)—(A)in paragraph (2), by adding and at the end;(B)in paragraph (3), by striking ; and at the end and inserting a period; and(C)by striking paragraph (4); and(3)by striking subsection (f) and inserting the following:(f)Report to CongressNot later than 3 years after the date of enactment of the Water Resources Development Act of 2018, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the program under this section..1147.Clarification for integral determinationSection 601(e)(5) of the Water Resources Development Act of 2000 (Public Law 106–541) is amended—(1)in subparagraph (B)(i)—(A)in subclause (II), by striking ; or and inserting a semicolon; and(B)by inserting after subclause (III) the following:(IV)the credit is provided for work carried out by the non-Federal sponsor in the implementation of an authorized project implementation report, and such work was defined in an agreement between the Secretary and the non-Federal sponsor prior to the execution of such work; or(V)the credit is provided for any work carried out by the non-Federal sponsor, as agreed to by the District Commander and non-Federal sponsor in a written agreement (which may include an electronic agreement) prior to such work being carried out by the non-Federal sponsor;;(2)in subparagraph (B), by amending clause (iii) to read as follows:(iii)the Secretary determines that the work performed by the non-Federal sponsor—(I)is integral to the project; and(II)was carried out in accordance with the requirements of subchapter 4 of chapter 31, and chapter 37, of title 40, United States Code.;(3)by redesignating subparagraphs (C) through (E) as subparagraphs (D) through (F), respectively; and(4)by inserting after subparagraph (B) the following:(C)TimingIn any case in which the Secretary approves credit under subparagraph (B), in a written agreement (which may include an electronic agreement) with the non-Federal sponsor, the Secretary shall provide such credit for work completed under an agreement that prescribes the terms and conditions for the in-kind contributions..1148.Beneficial use of dredged sediment(a)In generalIn carrying out a project for the beneficial reuse of sediment to reduce storm damage to property under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) that involves only a single application of sediment, the Secretary may grant a temporary easement necessary to facilitate the placement of sediment, if the Secretary determines that granting a temporary easement is in the interest of the United States.(b)LimitationIf the Secretary grants a temporary easement under subsection (a) with respect to a project, that project shall no longer be eligible for future placement of sediment under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326).1149.Inclusion of alternative measures for aquatic ecosystem restoration(a)Inclusion of alterative measures for aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2230) is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following:(e)Use of natural and nature-Based featuresIn carrying out a project to restore and protect an aquatic ecosystem or estuary under subsection (a), the Secretary shall consider, and may include, with the consent of the non-Federal interest, a natural feature or nature-based feature, as such terms are defined in section 1184 of the Water Resources Development Act of 2016, if the Secretary determines that inclusion of such features is consistent with the requirements of subsection (a)..(b)Amendment to definitionSection 1184(a)(2) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a)(2)) is amended by striking in coastal areas.(c)Natural infrastructureIn carrying out a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) for a project for flood risk management or hurricane and storm damage risk reduction, the Secretary shall consider the use of both traditional and natural infrastructure alternatives, alone or in conjunction with each other, if those alternatives are practicable.1150.Regional sediment managementSection 204(a)(1)(A) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(a)(1)(A)) is amended by inserting including a project authorized for flood control, after an authorized Federal water resources project,.1151.Operation and maintenance of navigation and hydroelectric facilities(a)In generalSection 314 of the Water Resources Development Act of 1990 (33 U.S.C. 2321) is amended—(1)in the heading by inserting navigation and before hydroelectric facilities;(2)in the first sentence, by striking Activities currently performed and inserting the following:(a)In generalActivities currently performed;(3)in subsection (a) (as designated by paragraph (2)), by inserting navigation or before hydroelectric;(4)in the second sentence, by striking This section and inserting the following:(b)Major maintenance contracts allowedThis section; and(5)by adding at the end the following:(c)ExclusionThis section does not—(1)apply to a navigation facility that was under contract on or before the date of enactment of this subsection with a non-Federal interest to perform operations or maintenance; and(2)prohibit the Secretary from contracting out commercial activities after the date of enactment of this subsection at a navigation facility..(b)Clerical amendmentThe table of contents contained in section 1(b) of the Water Resources Development Act of 1990 (104 Stat. 4604) is amended by striking the item relating to section 314 and inserting the following:Sec. 314. Operation and maintenance of navigation and hydroelectric facilities..1152.Study of water resources development projects by non-Federal interestsSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended—(1)in subsection (a)(1), by inserting federally authorized before feasibility study;(2)by amending subsection (c) to read as follows:(c)Submission to Congress(1)Review and submission of studies to CongressNot later than 180 days after the date of receipt of a feasibility study of a project under subsection (a)(1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes—(A)the results of the Secretary’s review of the study under subsection (b), including a determination of whether the project is feasible;(B)any recommendations the Secretary may have concerning the plan or design of the project; and(C)any conditions the Secretary may require for construction of the project.(2)LimitationThe completion of the review by the Secretary of a feasibility study that has been submitted under subsection (a)(1) may not be delayed as a result of consideration being given to changes in policy or priority with respect to project consideration.; and(3)by amending subsection (e) to read as follows:(e)Review and technical assistance(1)ReviewThe Secretary may accept and expend funds provided by non-Federal interests to undertake reviews, inspections, certifications, and other activities that are the responsibility of the Secretary in carrying out this section.(2)Technical assistanceAt the request of a non-Federal interest, the Secretary shall provide to the non-Federal interest technical assistance relating to any aspect of a feasibility study if the non-Federal interest contracts with the Secretary to pay all costs of providing such technical assistance.(3)LimitationFunds provided by non-Federal interests under this subsection shall not be eligible for credit under subsection (d) or reimbursement.(4)Impartial decisionmakingIn carrying out this section, the Secretary shall ensure that the use of funds accepted from a non-Federal interest will not affect the impartial decisionmaking of the Secretary, either substantively or procedurally.(5)Savings provisionThe provision of technical assistance by the Secretary under paragraph (2)—(A)shall not be considered to be an approval or endorsement of the feasibility study; and(B)shall not affect the responsibilities of the Secretary under subsections (b) and (c)..1153.Construction of water resources development projects by non-Federal interestsSection 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232) is amended—(1)in subsection (b)—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting federally authorized before water resources development project;(B)in paragraph (2)(A), by inserting , except as provided in paragraph (3) before the semicolon; and(C)by adding at the end the following:(3)Permit exception(A)In generalFor a project described in subsection (a)(1) or subsection (a)(3), or a separable element thereof, with respect to which a written agreement described in subparagraph (B) has been entered into, a non-Federal interest that carries out a project under this section shall not be required to obtain any Federal permits or approvals that would not be required if the Secretary carried out the project or separable element unless significant new circumstances or information relevant to environmental concerns or compliance have arisen since development of the project recommendation.(B)Written agreementFor purposes of this paragraph, a written agreement shall provide that the non-Federal interest shall comply with the same legal and technical requirements that would apply if the project or separable element were carried out by the Secretary, including all mitigation required to offset environmental impacts of the project or separable element as determined by the Secretary.(C)CertificationsNotwithstanding subparagraph (A), if a non-Federal interest carrying out a project under this section would, in the absence of a written agreement entered into under this paragraph, be required to obtain a certification from a State under Federal law to carry out the project, such certification shall still be required if a written agreement is entered into with respect to the project under this paragraph.(4)Data sharing(A)In generalIf a non-Federal interest for a water resources development project begins to carry out that water resources development project under this section, the non-Federal interest may request that the Secretary transfer to the non-Federal interest all relevant data and documentation under the control of the Secretary with respect to that water resources development project.(B)DeadlineExcept as provided in subparagraph (C), the Secretary shall transfer the data and documentation requested by a non-Federal interest under subparagraph (A) not later than the date that is 90 days after the date on which the non-Federal interest so requests such data and documentation.(C)LimitationNothing in this paragraph obligates the Secretary to share any data or documentation that the Secretary considers to be proprietary information.; (2)by amending subsection (c) to read as follows:(c)Studies and engineering(1)In generalWhen requested by an appropriate non-Federal interest, the Secretary shall undertake all necessary studies, engineering, and technical assistance on construction for any project to be undertaken under subsection (b), and provide technical assistance in obtaining all necessary permits for the construction, if the non-Federal interest contracts with the Secretary to furnish the United States funds for the studies, engineering, or technical assistance on construction in the period during which the studies, engineering, or technical assistance on construction are being conducted.(2)No waiverNothing in this section may be construed to waive any requirement of section 3142 of title 40, United States Code.(3)LimitationFunds provided by non-Federal interests under this subsection shall not be eligible for credit or reimbursement under subsection (d).(4)Impartial decisionmakingIn carrying out this section, the Secretary shall ensure that the use of funds accepted from a non-Federal interest will not affect the impartial decisionmaking of the Secretary, either substantively or procedurally.; and(3)in subsection (d)—(A)in paragraph (3)—(i)in subparagraph (A), by striking ; and and inserting a semicolon;(ii)in subparagraph (B)(ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)in the case of reimbursement, appropriations are provided by Congress for such purpose.; and(B)in paragraph (5)—(i)by striking flood damage reduction each place it appears and inserting water resources development;(ii)in subparagraph (A), by striking for a discrete segment of a and inserting for carrying out a discrete segment of a federally authorized; and(iii)in subparagraph (D), in the matter preceding clause (i), by inserting to be carried out after project.1154.Corps budgeting; project deauthorizations; comprehensive backlog report(a)In generalSection 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a) is amended—(1)by striking the section designator and all that follows through Any project and inserting the following:1001.Corps budgeting; project deauthorizations; comprehensive backlog report(a)Any project; and(2)in subsection (b), by striking paragraphs (3) and (4) and inserting the following:(3)Comprehensive construction backlog and operation and maintenance report(A)In generalThe Secretary, once every 2 years, shall compile and publish—(i)a complete list of all projects and separable elements of projects of the Corps of Engineers that are authorized for construction but have not been completed;(ii)a complete list of all feasibility studies of the Corps of Engineers that Congress has authorized the Secretary to carry out for which a Report of the Chief of Engineers has not been issued;(iii)a complete list of all environmental infrastructure projects authorized by Congress under section 219 of the Water Resources Development Act of 1992 (106 Stat. 4835); and(iv)a list of major Federal operation and maintenance needs of projects and properties under the control of the Corps of Engineers.(B)Required informationThe Secretary shall include on each list developed under clause (i), (ii), or (iii) of subparagraph (A) for each feasibility study, project, and separable element on that list—(i)the date of authorization of the feasibility study, project, or separable element, including any subsequent modifications to the original authorization;(ii)the original budget authority for the feasibility study, project, or separable element;(iii)a brief description of the feasibility study, project, or separable element;(iv)the estimated date of completion of the feasibility study, project, or separable element, assuming all capability is fully funded;(v)the estimated total cost of completion of the feasibility study, project, or separable element;(vi)the amount of funds spent on the feasibility study, project, or separable element, including Federal and non-Federal funds;(vii)the amount of appropriations estimated to be required in each fiscal year during the period of construction to complete the project or separable element by the date specified under clause (iv);(viii)the location of the feasibility study, project, or separable element;(ix)a statement from the non-Federal interest for the project or separable element indicating the non-Federal interest’s capability to provide the required local cooperation estimated to be required for the project or separable element in each fiscal year during the period of construction;(x)the benefit-cost ratio of the project or separable element, calculated using the discount rate specified by the Office of Management and Budget for purposes of preparing the President’s budget pursuant to chapter 11 of title 31, United States Code;(xi)the benefit-cost ratio of the project or separable element, calculated using the discount rate utilized by the Corps of Engineers for water resources development project planning pursuant to section 80 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–17); and(xii)the last fiscal year in which the project or separable element incurred obligations.(C)Required operation and maintenance informationThe Secretary shall include on the list developed under subparagraph (A)(iv), for each project and property under the control of the Corps of Engineers on that list—(i)the authority under which the project was authorized or the property was acquired by the Corps of Engineers;(ii)a brief description of the project or property;(iii)an estimate of the Federal costs to meet the major operation and maintenance needs at the project or property; and(iv)an estimate of unmet or deferred operation and maintenance needs at the project or property.(D)Publication(i)In generalFor fiscal year 2020, and once every 2 years thereafter, in conjunction with the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit a copy of the lists developed under subparagraph (A) to—(I)the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives; and(II)the Director of the Office of Management and Budget.(ii)Public availabilityThe Secretary shall make a copy of the lists available on a publicly accessible website site in a manner that is downloadable, searchable, and sortable..(b)Budgetary evaluation metrics and transparencyBeginning in fiscal year 2020, in the formulation of the annual budget request for the U.S. Army Corps of Engineers (Civil Works) pursuant to section 1105(a) of title 31, United States Code, the President shall ensure that such budget request—(1)aligns the assessment of the potential benefit-cost ratio for budgeting water resources development projects with that used by the Corps of Engineers during project plan formulation and evaluation pursuant to section 80 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–17); and(2)demonstrates the transparent criteria and metrics utilized by the President in the evaluation and selection of water resources development projects included in such budget request.(c)Public participationIn the development of, or any proposed major substantive modification to, a proposed budget for water resources development projects, the Secretary, through each District shall, not less frequently than annually—(1)provide to non-Federal interests and other interested stakeholders information on the proposed budget for projects or substantive modifications to project budgets within each District’s jurisdiction;(2)hold multiple public meetings to discuss the budget for projects within each District’s jurisdiction; and(3)provide to non-Federal interests the opportunity to collaborate with District personnel for projects within each District’s jurisdiction—(A)to support information sharing; and(B)to the maximum extent practicable, to share in concept development and decisionmaking to achieve complementary or integrated solutions to problems.1155.Indian Tribes(a)Cost sharing provisions for territories and Indian TribesSection 1156(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(a)(2)) is amended by striking (as defined and all that follows through the period at the end and inserting or tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..(b)Written agreement requirement for water resources projectsSection 221(b)(1) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)(1)) is amended by striking (including a and all that follows through ; or at the end and inserting (including an Indian tribe and a tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); or.1156.Inflation adjustment of cost-sharing provisions for territories and Indian TribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended by striking the date of enactment of this subsection and inserting the date of enactment of the Water Resources Development Act of 2018.1157.Corps of Engineers continuing authorities program(a)Storm and hurricane restoration and impact minimization programSection 3(c)(1) of the Act of August 13, 1946 (33 U.S.C. 426g(c)(1)) is amended by striking $30,000,000 and inserting $37,500,000.(b)Small river and harbor improvement projectsSection 107(a) of the River and Harbor Act of 1960 (33 U.S.C. 577(a)) is amended by striking $50,000,000 and inserting $62,500,000.(c)Shore damage prevention or mitigationSection 111(c) of the River and Harbor Act of 1968 (33 U.S.C. 426i(c)) is amended by striking $10,000,000 and inserting $12,500,000.(d)Regional sediment managementSection 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)) is amended in the first sentence by striking $50,000,000 and inserting $62,500,000.(e)Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended in the first sentence by striking $55,000,000 and inserting $68,750,000.(f)Aquatic ecosystem restorationSection 206(f) of the Water Resources Development Act of 1996 (as redesignated by section 1149) is amended by striking $50,000,000 and inserting $62,500,000.(g)Project modifications for improvement of environmentSection 1135(h) of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(h)) is amended by striking $40,000,000 and inserting $50,000,000.(h)Emergency streambank and shoreline protectionSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended by striking $20,000,000 and inserting $25,000,000.(i)Tribal partnership programSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended to read as follows:(4)Design and construction(A)In generalThe Secretary may carry out the design and construction of a water resources development project, or separable element of a project, described in paragraph (1) that the Secretary determines is feasible if the Federal share of the cost of the project or separable element is not more than $12,500,000.(B)Specific authorizationIf the Federal share of the cost of the project or separable element described in subparagraph (A) is more than $12,500,000, the Secretary may only carry out the project or separable element if Congress enacts a law authorizing the Secretary to carry out the project or separable element..1158.Hurricane and storm damage reductionSection 156 of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended—(1)in subsection (b)—(A)by striking Notwithstanding and inserting the following:(1)In generalNotwithstanding; and(B)by adding at the end the following:(2)TimingThe 15 additional years provided under paragraph (1) shall begin on the date of initiation of construction of congressionally authorized nourishment.; and(2)in subsection (e), by striking 5 year-period and inserting 10-year period.1159.Regional coalitions and higher educationSection 22(a) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16(a)) is amended—(1)by amending paragraph (1) to read as follows:(1)Comprehensive plansThe Secretary of the Army, acting through the Chief of Engineers, is authorized to cooperate with any State, group of States, non-Federal interest working with a State or group of States, or regional coalition of governmental entities in the preparation of comprehensive plans for the development, utilization, and conservation of the water and related resources of drainage basins, watersheds, or ecosystems located within the boundaries of such State, interest, or entity, including plans to comprehensively address water resources challenges, and to submit to Congress reports and recommendations with respect to appropriate Federal participation in carrying out such plans.; and(2)by adding at the end the following:(3)Institution of higher educationNotwithstanding section 236 of title 10, United States Code, in carrying out this subsection, the Secretary may work with an institution of higher education, as determined appropriate by the Secretary..1160.Emergency response to natural disastersSection 5(a)(1) of the Act of August 18, 1941 (33 U.S.C. 701n(a)(1)) is amended in the first sentence—(1)by striking strengthening, raising, extending, or other modification thereof and inserting strengthening, raising, extending, realigning, or other modification thereof; and(2)by striking structure or project damaged or destroyed by wind, wave, or water action of other than an ordinary nature to the design level of protection when, in the discretion of the Chief of Engineers, and inserting structure or project damaged or destroyed by wind, wave, or water action of other than an ordinary nature to either the pre-storm level or the design level of protection, whichever provides greater protection, when, in the discretion of the Chief of Engineers,.1161.Cost and benefit feasibility assessment(a)Cost benefit and special conditionsSection 5(a) of the Act of August 18, 1941 (33 U.S.C. 701n(a)), as amended by this Act, is further amended by striking paragraph (2) and inserting the following:(2)Cost and benefit feasibility assessment(A)Consideration of benefitsIn preparing a cost and benefit feasibility assessment for any emergency project described in paragraph (1), the Chief of Engineers shall consider the benefits to be gained by such project for the protection of—(i)residential establishments;(ii)commercial establishments, including the protection of inventory; and(iii)agricultural establishments, including the protection of crops.(B)Special conditions(i)Authority to carry out workThe Chief of Engineers may carry out repair or restoration work described in paragraph (1) that does not produce benefits greater than the cost if—(I)the non-Federal sponsor agrees to pay an amount sufficient to make the remaining costs of the project equal to the estimated value of the benefits of the repair or restoration work; and(II)the Secretary determines that—(aa)the damage to the structure was not a result of negligent operation or maintenance; and(bb)repair of the project could benefit another Corps project.(ii)Treatment of paymentsNon-Federal payments pursuant to clause (i) shall be in addition to any non-Federal payments required by the Chief of Engineers that are applicable to the remaining costs of the repair or restoration work..(b)Continued eligibilityNotwithstanding a non-Federal flood control work’s status in the Rehabilitation and Inspection Program carried out pursuant to section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), any unconstructed emergency project for the non-Federal flood control work that was formulated during the three fiscal years preceding the fiscal year in which this Act was enacted but that was determined to not produce benefits greater than costs shall remain eligible for assistance under such section 5 until the last day of the third fiscal year following the fiscal year in which this Act was enacted if—(1)the non-Federal sponsor agrees, in accordance with such section 5, as amended by this Act, to pay an amount sufficient to make the remaining costs of the project equal to the estimated value of the benefits of the repair or restoration work; and(2)the Secretary determines that—(A)the damage to the structure was not as a result of negligent operation or maintenance; and(B)repair of the project could benefit another Corps project.1162.Extended community assistance by the Corps of EngineersSection 5(a) of the Act of August 18, 1941 (33 U.S.C. 701n(a)), as amended by this Act, is further amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following:(3)Extended assistanceUpon request by a locality receiving assistance under the fourth sentence of paragraph (1), the Secretary shall, subject to the availability of appropriations, enter into an agreement with the locality to provide such assistance beyond the time period otherwise provided for by the Secretary under such sentence..1163.Dam safetySection 14 of the National Dam Safety Program Act (33 U.S.C. 467j) is amended by striking 2015 through 2019 each place it appears and inserting 2019 through 2023.1164.Local government water management plansWith the consent of the non-Federal interest for a feasibility study for a water resources development project, the Secretary may enter into a written agreement under section 221(a) of the Flood Control Act of 1970, with a unit of local government in the watershed that has adopted a local or regional water management plan, to allow the unit of local government to participate in the feasibility study to determine if there is an opportunity to include additional feasible elements in the project in order to help achieve the purposes identified in the local or regional water management plan.1165.Structures and facilities constructed by SecretarySection 14 of the Act of March 3, 1899 (33 U.S.C. 408) is amended by adding at the end the following:(d)Work definedFor the purposes of this section, the term work shall not include unimproved real estate owned or operated by the Secretary as part of a water resources development project if the Secretary determines that modification of such real estate would not affect the function and usefulness of the project..1166.Advanced funds for water resources development studies and projects(a)Contributions by States and political subdivisions for immediate use on authorized flood-Control
 work; repaymentThe Act of October 15, 1940 (33 U.S.C. 701h–1) is amended—(1)by striking a flood-control project duly adopted and authorized by law and inserting a federally authorized water resources development project,;(2)by striking such work and inserting such project;(3)by striking from appropriations which may be provided by Congress for flood-control work and inserting if appropriations are provided by Congress for such purpose; and(4)by adding at the end the following: For purposes of this Act, the term State means the several States, the District of Columbia, the commonwealths, territories, and possessions of the United States, and Indian tribes (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)))..(b)No adverse effect on processesIn implementing any provision of law that authorizes a non-Federal interest to provide, advance, or contribute funds to the Secretary for the development or implementation of a water resources development project (including sections 203 and 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2231, 2232), section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), and the Act of October 15, 1940 (33 U.S.C. 701h–1)), the Secretary shall ensure, to the maximum extent practicable, that the use by a non-Federal interest of such authorities does not adversely affect—(1)the process or timeline for development and implementation of other water resources development projects by other non-Federal entities that do not use such authorities; or(2)the process for including such projects in the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code.(c)Advances by private parties; repaymentSection 11 of the Act of March 3, 1925 (Chapter 467; 33 U.S.C. 561) is repealed.1167.Costs in excess of Federal participation limitSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), as amended by this Act, is further amended by inserting , and if such amount is not sufficient to cover the costs included in the Federal cost share for a project, as determined by the Secretary, the non-Federal interest shall be responsible for any such costs that exceed such amount before the period at the end.1168.Disposition of projects(a)In generalIn carrying out a disposition study for a project of the Corps of Engineers, or a separable element of such a project, including a disposition study under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), the Secretary shall consider modifications that would improve the overall quality of the environment in the public interest, including removal of the project or separable element of a project.(b)Disposition study transparencyThe Secretary shall carry out disposition studies described in subsection (a) in a transparent manner, including by—(1)providing opportunities for public input; and(2)publishing the final disposition studies.(c)Removal of infrastructureFor disposition studies described in subsection (a) in which the Secretary determines that a Federal interest no longer exists, and makes a recommendation of removal of the project or separable element of a project, the Secretary is authorized, using existing authorities, to pursue removal of the project or separable element of a project in partnership with other Federal agencies and non-Federal entities with appropriate capabilities to undertake infrastructure removal.1169.Contributed funds for non-Federal reservoir operationsSection 5 of the Act of June 22, 1936 (33 U.S.C. 701h), is amended by inserting after authorized purposes of the project: the following: Provided further, That the Secretary is authorized to receive and expend funds from an owner of a non-Federal reservoir to formulate, review, or revise operational documents for any non-Federal reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood control or navigation pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709):.1170.Watercraft inspection stationsSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended—(1)by amending subsection (b) to read as follows:(b)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $110,000,000 for each fiscal year, of which—(A)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(i);(B)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(ii); and(C)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(iii).(2)Control operationsAny funds made available under paragraph (1) to be used for control operations shall be allocated by the Chief of Engineers on a priority basis, based on the urgency and need of each area and the availability of local funds.; and(2)in subsection (d)—(A)by amending paragraph (1) to read as follows:(1)In general(A)Watercraft inspection stationsIn carrying out this section, the Secretary shall establish (as applicable), operate, and maintain new or existing watercraft inspection stations—(i)to protect the Columbia River Basin;(ii)to protect the Upper Missouri River Basin; and(iii)to protect the Upper Colorado River Basin and the South Platte and Arizona River Basins.(B)LocationsThe Secretary shall establish watercraft inspection stations under subparagraph (A) at locations with the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary, as determined by the Secretary in consultation with States within the areas described in subparagraph (A).(C)Rapid responseThe Secretary shall assist States within the areas described in subparagraph (A) with rapid response to any aquatic invasive species, including quagga or zebra mussel, infestation.; and(B)by amending paragraph (3)(A) to read as follows:(A)the Governors of the States within the areas described in each of clauses (i) through (iii) of paragraph (1)(A), as applicable;.1171.Restricted areas at Corps of Engineers damsSection 2 of the Freedom to Fish Act (Public Law 113–13; 127 Stat. 449, 128 Stat. 1271) is amended by striking 4 years after the date of enactment of the Water Resources Reform and Development Act of 2014 each place it appears and inserting 5 years after the date of enactment of the Water Resources Development Act of 2018.1172.Coastal erosion(a)In generalPursuant to section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i), the Secretary shall, to the maximum extent practicable, complete operation and maintenance renourishment to mitigate coastal erosion attributed to Federal project structures in the upper northeast United States.(b)Project selectionIn carrying out the work under subsection (a), the Secretary shall—(1)identify and carry out not more than five projects—(A)located in any of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, or New York; and(B)for which a feasibility study has been completed by December 31, 2019, that includes findings that a Federal project structure is interrupting the natural flow of sediment and causing coastal erosion; and(2)consult with relevant State agencies in selecting projects.1173.Prohibition on surplus water fees, Lake Cumberland Watershed, Kentucky and Tennessee(a)In generalThe Secretary shall not charge a fee for surplus water under a contract entered into pursuant to section 6 of the Act of December 22, 1944 (33 U.S.C. 708), if the contract is for surplus water stored in the Lake Cumberland Watershed, Kentucky and Tennessee.(b)TerminationThe limitation under subsection (a) shall expire on the date that is 2 years after the date of enactment of this Act.(c)ApplicabilityNothing in this section—(1)affects the authority of the Secretary under section 2695 of title 10, United States Code, to accept funds or to cover the administrative expenses relating to certain real property transactions;(2)affects the application of section 6 of the Act of December 22, 1944 (33 U.S.C. 708) or section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b) to surplus water stored outside of the Lake Cumberland Watershed, Kentucky and Tennessee; or(3)affects the authority of the Secretary to accept funds under section 216(c) of the Water Resources Development Act of 1996 (33 U.S.C. 2321a(c)).1174.Middle Rio Grande peak flow restoration(a)Restarting of temporary deviationSubject to subsection (b), the Secretary shall restart the temporary deviation in the operation of Cochiti Lake and Jemez Canyon Dam, that was initiated in 2009 and terminated in 2013, to continue to evaluate the effects of the deviation.(b)Approval and consultationBefore restarting the temporary deviation under subsection (a), the Secretary shall, as required under the applicable water control manuals—(1)first obtain approval from—(A)Pueblo de Cochiti;(B)Pueblo of Santa Ana; and(C)the Rio Grande Compact Commission established by the compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785, chapter 155); and(2)to the maximum extent practicable, consult with the existing Cochiti Lake Environmental Resources Team, which includes other Federal agencies and landowners in the region.(c)SunsetThe authority to conduct the temporary deviation described in subsection (a) shall terminate on the date that is 5 years after the date on which the Secretary restarts the temporary deviation under such subsection.1175.Prohibition of administrative fees in implementing Rough River Lake Flowage Easement Encroachment
 Resolution Plan(a)DefinitionsIn this section:(1)Eligible property ownerThe term eligible property owner means the owner of a property—(A)(i)described in Scenario A, B, C, or D in the Plan; or(ii)that consists of vacant land located above 534 feet mean sea level that is encumbered by a Rough River Lake flowage easement; and(B)for which the Rough River Lake flowage easement is not required to address backwater effects.(2)PlanThe term Plan means the Rough River Lake Flowage Easement Encroachment Resolution Plan of the Corps of Engineers, dated January 2017.(b)Prohibition on assessing administrative feesNotwithstanding any other provision of law, in carrying out the Plan, the Secretary may not impose on or collect from any eligible property owner any administrative fee, including—(1)a fee to pay the costs to the Corps of Engineers of processing requests to resolve encroachments under the Plan;(2)fees for deed drafting and surveying; and(3)any other administrative cost incurred by the Corps of Engineers in implementing the Plan.(c)Refund of administrative feesIn the case of an eligible property owner who has paid any administrative fees described in paragraphs (1) through (3) of subsection (b) to the Corps of Engineers, the Corps of Engineers shall refund those fees on request of the eligible property owner.(d)Savings provisionNothing in this section affects the responsibility or authority of the Secretary to continue carrying out the Plan, including any work necessary to extinguish the flowage easement of the United States with respect to the property of any eligible property owner.1176.Preconstruction engineering design demonstration program(a)Definition of environmental impact statementIn this section, the term environmental impact statement means the detailed written statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)Demonstration programThe Secretary shall establish a demonstration program to allow a project authorized to execute pursuant to section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) (as in effect on the day before the date of enactment of the Water Resources Reform and Development Act of 2014 (128 Stat. 1193)) to begin preconstruction engineering and design on a determination by the Secretary that the project is technically feasible, economically justified, and environmentally acceptable.(c)RequirementsFor each project authorized to begin preconstruction engineering and design under subsection (b)—(1)the project shall conform to the feasibility study and the environmental impact statement approved by the Secretary; and(2)the Secretary and the non-Federal sponsor shall jointly agree to the construction design of the project.(d)Secretary review of potential adverse impactsWhen reviewing the feasibility study and the environmental impact statement for a project under subsection (b), the Secretary shall follow current USACE Policy, Regulations, and Guidance, to assess potential adverse downstream impacts to the Pearl River Basin. Upon completion of the Secretary’s determination under subsection (b), the non-Federal sponsor shall design the project in a manner that addresses any potential adverse impacts or that provides mitigation in accordance with section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283).(e)SunsetThe authority to carry out the demonstration program under this section shall terminate on the date that is 5 years after the date of enactment of this Act.(f)Savings provisionNothing in this section supersedes, precludes, or affects any applicable requirements for a project under subsection (b) under—(1)section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283); or(2)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).BStudies and Reports1201.Authorization of proposed feasibility studiesThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress on March 17, 2017, and February 5, 2018, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:(1)Cave Buttes Dam, ArizonaProject for flood risk management, Phoenix, Arizona.(2)San Diego River, CaliforniaProject for flood risk management, navigation, and ecosystem restoration, San Diego, California.(3)J. Bennett Johnston Waterway, LouisianaProject for navigation, J. Bennett Johnston Waterway, Louisiana.(4)Northshore, LouisianaProject for flood risk management, St. Tammany Parish, Louisiana.(5)Ouachita-Black Rivers, LouisianaProject for navigation, Little River, Louisiana.(6)Chautauqua Lake, New YorkProject for ecosystem restoration and flood risk management, Chautauqua, New York.(7)Trinity River and Tributaries, TexasProject for navigation, Liberty, Texas.(8)West Cell Levee, TexasProject for flood risk management, Irving, Texas.(9)Coastal Virginia, VirginiaProject for flood risk management, ecosystem restoration, and navigation, Coastal Virginia.(10)Tangier Island, VirginiaProject for flood risk management and ecosystem restoration, Tangier Island, Virginia.1202.Additional studies(a)Lower Mississippi River; Missouri, Kentucky, Tennessee, Arkansas, Mississippi, and Louisiana(1)In generalThe Secretary is authorized to carry out studies to determine the feasibility of habitat restoration for each of the eight reaches identified as priorities in the report prepared by the Secretary pursuant to section 402 of the Water Resources Development Act of 2000, titled Lower Mississippi River Resource Assessment; Final Assessment In Response to Section 402 of WRDA 2000 and dated July 2015.(2)ConsultationThe Secretary shall consult with the Lower Mississippi River Conservation Committee during each feasibility study carried out under paragraph (1).(b)St. Louis Riverfront, Meramec River Basin, Missouri and Illinois(1)In generalThe Secretary is authorized to carry out studies to determine the feasibility of a project for ecosystem restoration and flood risk management in Madison, St. Clair, and Monroe Counties, Illinois, St. Louis City, and St. Louis, Jefferson, Franklin, Gasconade, Maries, Phelps, Crawford, Dent, Washington, Iron, St. Francois, St. Genevieve, Osage, Reynolds, and Texas Counties, Missouri.(2)Continuation of existing studyAny study carried out under paragraph (1) shall be considered a continuation of the study being carried out under Committee Resolution 2642 of the Committee on Transportation and Infrastructure of the House of Representatives, adopted June 21, 2000.1203.Expedited completion(a)Feasibility reportsThe Secretary shall expedite the completion of a feasibility study for each of the following projects, and if the Secretary determines that the project is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project:(1)Project for riverbank stabilization, Selma, Alabama.(2)Project for ecosystem restoration, Three Mile Creek, Alabama.(3)Project for navigation, Nome, Alaska.(4)Project for flood diversion, Seward, Alaska.(5)Project for flood control, water conservation, and related purposes, Coyote Valley Dam, California.(6)Project for flood risk management, Lower Cache Creek, California.(7)Project for flood risk management, Lower San Joaquin River, California, as described in section 1322(b)(2)(F) of the Water Resources Development Act of 2016 (130 Stat. 1707) (second phase of feasibility study).(8)Project for flood risk management, South San Francisco, California.(9)Project for flood risk management and ecosystem restoration, Tijuana River, California.(10)Project for flood damage reduction, Westminster-East Garden Grove, California.(11)Project for flood risk management in East Hartford, Connecticut.(12)Project for flood risk management in Hartford, Connecticut.(13)Projects under the Comprehensive Flood Mitigation Study for the Delaware River Basin.(14)Project for ecosystem restoration, Lake Apopka, Florida.(15)Project for ecosystem restoration, Kansas River Weir, Kansas.(16)Project for navigation and channel deepening, Baptiste Collette Bayou, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(17)Project for navigation and channel deepening, Houma Navigation Canal, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(18)Project for navigation and channel deepening, Bayou Lafourche, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(19)Project for flood damage reduction and ecosystem restoration, St. Tammany Parish, Louisiana.(20)Project for ecosystem restoration, Warren Glen Dam Removal, Musconetcong River, New Jersey.(21)Project for flood risk management, Rahway River Basin, New Jersey.(22)The Hudson-Raritan Estuary Comprehensive Restoration Project, New Jersey and New York.(23)Project for flood control and water supply, Abiquiu Dam, New Mexico.(24)Project for reformulation, East Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Queens, New York.(25)Project for navigation, New York-New Jersey Harbor and Tributaries Focus Area.(26)Project for water resource improvements, Willamette River Basin, Fern Ridge, Oregon.(27)Project for coastal storm risk management, Pawcatuck River, Rhode Island.(28)Project for the Rhode Island historical structure flood hazard vulnerability assessment.(29)Project for coastal storm risk management, Norfolk, Virginia.(30)Project for navigation, Tacoma Harbor, Washington.(b)Lower San Joaquin River, CaliforniaIn expediting completion of the second phase of the Lower San Joaquin River feasibility study under subsection (a)(7), the Secretary shall review and give priority to any plans and designs requested by non-Federal interests and incorporate such plans and designs into the Federal study if the Secretary determines that such plans and designs are consistent with Federal standards.(c)Hudson-Raritan Estuary Comprehensive Restoration Project, New Jersey and New YorkIn the case of a recommendation for restoration activities within the Jamaica Bay Unit of the Hudson-Raritan Estuary Comprehensive Restoration Project, New Jersey and New York, under subsection (a)(22), which are to protect property under the jurisdiction of the National Park Service, the Secretary may recommend to Congress that the Secretary accept and expend funds from the National Park Service to carry out such activities.(d)Post-Authorization change reportThe Secretary shall expedite completion of a post-authorization change report for the project for flood risk management, San Luis Rey River Flood Control Protection Project, California.(e)Huntingdon County, Pennsylvania(1)In generalThe Secretary shall expedite the updating of the master plan for the Juniata River and tributaries project, Huntingdon County, Pennsylvania, authorized by section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1182).(2)ProcessIn carrying out subsection (a), the Secretary shall update the master plan in accordance with section 1309(a)(2) of the Water Resources Development Act of 2016 (Public Law 114–322; 130 Stat. 1693).(f)Upper Missouri River Basin flood and drought monitoringThe Secretary shall expedite activities authorized under section 4003(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1311, 130 Stat. 1677).(g)Project modifications for improvement of environmentFor fiscal years 2019 and 2020, the Secretary shall give priority to projects that restore degraded ecosystems through modification of existing flood risk management projects for projects—(1)authorized under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a); and(2)located within the Upper Missouri River Basin.(h)Expedited Completion of Certain ProjectsIt is the sense of Congress that the Secretary should provide funding for, and expedite the completion of, the following projects:(1)West Haven, Connecticut, as authorized by section 101 of the River and Harbor Act of 1954 (68 Stat. 1254) and section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g).(2)Providence River, Rhode Island, as authorized by the first section of the Act of August 26, 1937 (50 Stat. 845, chapter 832) and section 301 of the River and Harbor Act of 1965 (79 Stat. 1089).(3)Morganza to the Gulf, Louisiana, as authorized by section 7002(3) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1368).(4)Louisiana Coastal Area, Louisiana, as authorized by section 7002(5) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1369).(5)Louisiana Coastal Area–Barataria Basin Barrier, Louisiana, as authorized by section 7002(5) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1370).(6)West Shore Lake Pontchartrain, Louisiana, as authorized by section 1401(3) of the Water Resources Development Act of 2016 (130 Stat. 1712).(7)Southwest Coastal Louisiana, Louisiana, as authorized by section 1401(8) of the Water Resources Development Act of 2016 (130 Stat. 1715).(8)West Thompson Lake, Connecticut, as authorized by section 203 of the Flood Control Act of 1960 (74 Stat. 489).1204.GAO study on benefit-cost analysis reformsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study on the benefit-cost procedures of the Secretary and the Director of the Office of Management and Budget (referred to in this section as the Director), including—(A)an examination of the benefits and costs that the Secretary and the Director do and do not include in the benefit-cost calculation, including, at a minimum, local and regional economic benefits; and(B)a review of the calculation, if any, of navigation benefits used in a benefit-cost calculation for a non-commercial harbor that is used by a State maritime academy (as defined in section 51102 of title 46, United States Code) for military training purposes; and(2)submit to Congress a report that—(A)describes the results of the study under paragraph (1); and(B)includes recommendations for legislative or regulatory changes to improve the benefit-cost analysis procedures of the Secretary and the Director.1205.Harbor Maintenance Trust Fund report(a)DeadlineNot later than 180 days after enactment of this Act, the Secretary shall submit reports under section 210(e)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(e)(3)) and section 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; Public Law 102–580) to the Committee on Transportation and Infrastructure of the House of Representatives and to the Committee on Environment and Public Works of the Senate.(b)Additional informationFor each report described in subsection (a) that is submitted after the date of enactment of this Act, the Secretary shall include, on a project-by-project basis, additional information identifying—(1)the most recent fiscal year for which operations and maintenance activities have been carried out and the cost of those activities; and(2)the operations and maintenance activities that were performed through either a recommendation from Congress or unspecified funds made available for ongoing work.(c)AvailabilityThe Secretary shall make publicly available all reports described in subsection (a) submitted before, on, or after the date of enactment of this Act.1206.Identification of nonpowered dams for hydropower development(a)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall develop a list of existing nonpowered dams owned and operated by the Corps of Engineers that have the greatest potential for hydropower development.(b)ConsiderationsIn developing the list under subsection (a), the Secretary may consider the following:(1)The compatibility of hydropower generation with existing purposes of the dam.(2)The proximity of the dam to existing transmission resources.(3)The existence of studies to characterize environmental, cultural, and historic resources relating to the dam.(4)Whether hydropower is an authorized purpose of the dam.(c)AvailabilityThe Secretary shall provide the list developed under subsection (a) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make such list available to the public.1207.Study on innovative ports for offshore wind development(a)Definition of innovative port for offshore wind developmentIn this section, the term innovative port for offshore wind development includes any federally authorized port or harbor that can accommodate (including through retrofitting)—(1)the upright assembly of the majority of an offshore wind facility, including the foundation, tower, turbine, blade, and electrical components;(2)an assembly area, ground-bearing pressure, and overhead clearance for the assembly of offshore wind facility turbines, which each have a capacity of up to 20 megawatts;(3)a heavy-lift quay and not less than 25 acres of port storage;(4)innovative offshore wind facility and vessel technologies that allow for the rapid installation of an offshore wind facility; and(5)any other innovative offshore wind facility technology, as determined by the Secretary.(b)Study and report(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—(A)in consultation with the all appropriate Federal agencies, carry out a study of all federally authorized ports and harbors, including in the Mid-Atlantic, Gulf Coast, West Coast, Great Lakes, and New England regions of the United States, to identify—(i)not less than three suitable federally authorized ports and harbors in those regions that could become innovative ports for offshore wind development;(ii)barriers to the development of innovative ports for offshore wind development;(iii)the Federal and State actions, including dredging and construction of supporting infrastructure, needed to facilitate the development of the federally authorized ports and harbors identified under clause (i) to become innovative ports for offshore wind development; and(iv)recommendations on any further research needed to improve federally authorized ports and harbors in the United States for offshore wind facility development and deployment; and(B)submit to Congress a report describing the results of the study under subparagraph (A).(2)ConsultationIn carrying out the study under paragraph (1), the Secretary shall consult with, at a minimum—(A)the Governor of each State in which a port or harbor was identified;(B)affected port authorities;(C)units of local government; and(D)relevant experts in engineering, environment, and industry considerations.1208.Innovative materials and advanced technologies reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that—(1)describes activities conducted by the Corps of Engineers at centers of expertise, technology centers, technical centers, research and development centers, and similar facilities and organizations relating to the testing, research, development, identification, and recommended uses for innovative materials and advanced technologies, including construction management technologies, in water resources development projects; and(2)provides recommendations for types of water resources development projects in which innovative materials and advanced technologies should be used.1209.Study and report on expediting certain waiver processesNot later than 1 year after the date of enactment of this Act, the Secretary shall complete and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report based on the results of a study on the best options available to the Secretary to implement the waiver process for the non-Federal cost share under section 116 of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2851).1210.Report on debris removalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report that describes—(1)the extent to which the Secretary has carried out section 3 of the Act of March 2, 1945 (33 U.S.C. 603a); and(2)how the Secretary has evaluated potential work to be carried out under that section.1211.Corps flood policy within urban areasNot later than 1 year after the date of enactment of this Act, the Secretary shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate on—(1)flooding within urban floodplains; and(2)the Federal policy constraints on the ability of the Secretary to address urban flooding, including the regulations under part 238 of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act) (including the limitation under section 238.7(a)(1) of that title that allows the Secretary to provide assistance only where the flood discharge of a stream or waterway within an urban area is greater than 800 cubic feet per second for the 10-percent flood).1212.Feasibility studies for mitigation of damageNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that identifies—(1)feasibility studies that are incomplete as of the date of enactment of this Act for a project for mitigation of damage to an area affected by weather or other events for which—(A)during the 8-year period ending on the date of enactment of this Act—(i)the Secretary provided emergency response under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n); or(ii)the area received assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and(B)there is significant risk for future similar events (as determined by the Secretary); and(2)for each feasibility study identified under paragraph (1), impediments to completing the study.1213.Applications of military leasing authoritiesNot later than 2 years after the date of enactment of this Act, the Secretary shall—(1)complete a study on the application of section 2667 of title 10, United States Code, enhanced use leasing authorities, and other military leasing authorities to the civil works program of the Secretary; and(2)submit to Congress a report on the results of the study under paragraph (1), including a description of the obstacles that must be removed so that the Assistant Secretary of the Army for Civil Works may implement the authorities.1214.Community engagement(a)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on any potential disproportionate and adverse health or environmental effects of programs, policies, and activities of the Corps of Engineers related to water resources development projects on minority communities, low-income communities, rural communities, and Indian Tribes.(b)ConsultationIn preparing the report under subsection (a), the Secretary shall provide public and private meetings with representatives of minority communities, low-income communities, rural communities, and Indian Tribes, as well as representatives of State and local governments, and shall ensure that sufficient meetings are held in different geographic regions of the United States to ensure that a diversity of views are obtained.(c)RecommendationsThe report submitted under subsection (a) shall include—(1)the identification of any disproportionate and adverse health or environmental effects to the communities and Tribes; and(2)any recommendations of the Secretary for addressing such effects, including recommended changes to the statutory or regulatory authorities of the Corps of Engineers, or changes to the policies or guidance of the Corps of Engineers.1215.Transparency in administrative expensesSection 1012(b)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2315a(b)(1)) is amended by striking The Secretary and inserting Not later than 1 year after the date of enactment of the Water Resources Development Act of 2018, the Secretary.1216.Assessment of harbors and inland harborsSection 210(e) of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended—(1)in paragraph (1), by striking shall assess the and inserting shall assess, and issue a report to Congress on, the; and(2)in paragraph (2), by adding at the end the following:(C)Opportunities for beneficial use of dredged materialsIn carrying out paragraph (1), the Secretary shall identify potential opportunities for the beneficial use of dredged materials obtained from harbors and inland harbors referred to in subsection (a)(2), including projects eligible under section 1122 of the Water Resources Development Act of 2016 (130 Stat. 1645; 33 U.S.C. 2326 note)..1217.Maintenance of high-risk flood control projects(a)AssessmentWith respect to each project classified as class III under the Dam Safety Action Classification of the Corps of Engineers for which the Secretary has assumed responsibility for maintenance as of the date of enactment of this Act, the Secretary shall assess—(1)the anticipated effects of the Secretary continuing to be responsible for the maintenance of the project during the period that ends 15 years after the date of enactment of this Act, including the benefits to the State and local community; and(2)the anticipated effects of the Secretary not continuing to be responsible for the maintenance of the project during such 15-year period, including the costs to the State and local community.(b)ReportNot later than 90 days after completion of the assessment under subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report summarizing the results of the assessment.1218.North Atlantic Division report on hurricane barriers and harbors of refugeNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with State and local experts in the North Atlantic Division of the Corps of Engineers, shall submit to Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the durability and resiliency of existing hurricane barriers and harbors of refuge in the North Atlantic Division, giving particular consideration as to how such barriers and harbors will survive and fully serve their planned levels of protection under current, near, and longer term future predicted sea levels, storm surges, and storm strengths.1219.Great Lakes coastal resiliency study(a)In generalThe Secretary shall carry out a comprehensive assessment of the water resources needs of the Great Lakes System under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a).(b)CooperationIn carrying out the assessment pursuant to subsection (a), the Secretary shall cooperate with stakeholders and coordinate with all ongoing programs and projects of the Great Lakes Restoration Initiative under section 118(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1268).(c)DefinitionsThe term Great Lakes System has the meaning given such term in section 118(a) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)).1220.McMicken Dam, Arizona, and Muddy River, Massachusetts(a)ReportThe Secretary shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment on Public Works of the Senate on the status of—(1)the project at McMicken Dam, Arizona, authorized by section 304 of the Act of August 7, 1953 (67 Stat. 450); and(2)the project for flood damage reduction and environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656).(b)RequirementsThe report under subsection (a) shall include a description of the reasons of the Secretary for deauthorizing the projects described in subsection (a).1221.Table Rock Lake, Arkansas and MissouriNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the implementation of section 1185(c) of the Water Resources Development Act of 2016 (130 Stat. 1680).1222.Forecast-informed reservoir operations(a)Report on forecast-Informed reservoir operationsNot later than 1 year after the date of completion of the forecast-informed reservoir operations research study pilot program at Coyote Valley Dam, Russian River Basin, California (authorized by the River and Harbor Act of 1950 (64 Stat. 177)), the Secretary shall issue a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate on the results of the study pilot program.(b)Contents of reportThe Secretary shall include in the report issued under subsection (a)—(1)an analysis of the use of forecast-informed reservoir operations at Coyote Valley Dam, California;(2)an assessment of the viability of using forecast-informed reservoir operations at other dams owned or operated by the Secretary;(3)an identification of other dams owned or operated by the Secretary where forecast-informed reservoir operations may assist the Secretary in the optimization of future reservoir operations; and(4)any additional areas for future study of forecast-informed reservoir operations.1223.Cedar River, IowaNot later than 90 days after the date of enactment of this Act, the Secretary shall complete and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report summarizing the path forward and timeline to implement the project for flood risk management at Cedar River, Cedar Rapids, Iowa, authorized by section 7002(2) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1366).1224.Old River control structure, Louisiana(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the structure and operations plan for the Old River control structure authorized by the Flood Control Act of 1954 (68 Stat. 1258), based on the best available science, improved monitoring capabilities, and other factors as determined by the Secretary, including consideration of—(1)flood control;(2)navigational conditions;(3)water supply;(4)ecosystem restoration and ecological productivity; and(5)hydroelectric production.(b)Public participationIn developing the report required by subsection (a), the Secretary shall provide opportunity for public input and stakeholder engagement, including public meetings.1225.Upper Mississippi River protectionSection 2010 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270) is amended by adding at the end the following:(d)ConsiderationsIn carrying out a disposition study with respect to the Upper St. Anthony Falls Lock and Dam, including a disposition study under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), the Secretary shall expedite completion of such study and shall produce a report on the Upper St. Anthony Falls Lock and Dam that is separate from any report on any other lock or dam included in such study that includes plans for—(1)carrying out modifications to the Upper St. Anthony Falls Lock and Dam to—(A)preserve and enhance recreational opportunities and the health of the ecosystem; and(B)maintain the benefits to the natural ecosystem and human environment;(2)a partial disposition of the Upper St. Anthony Falls Lock and Dam facility and surrounding real property that preserves any portion of the Upper St. Anthony Falls Lock and Dam necessary to maintain flood control; and(3)expediting the disposition described in this subsection.(e)Contributed fundsThe Secretary shall accept and expend funds to carry out the study described in subsection (d) that are contributed by a State or a political subdivision of a State under the Act of October 15, 1940 (33 U.S.C. 701h–1)..1226.Missouri River(a)IRC reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report regarding the impacts of interception-rearing complex construction on the navigation, flood control, and other authorized purposes set forth in the Missouri River Master Manual, and on the population recovery of the pallid sturgeon.(b)No additional IRC constructionUntil the report under subsection (a) is submitted, no additional interception-rearing complex construction is authorized.1227.Lower Missouri River bank stabilization and navigation(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the function and reliability of the Lower Missouri River bank stabilization and navigation project, authorized by the first section of the Act of July 25, 1912 (37 Stat. 219, chapter 253).(b)Considerations and coordinationIn developing the report required under subsection (a), the Secretary shall—(1)consider recommended improvements to the project described in such subsection and current and future flood risks; and(2)coordinate with State and local governments and affected stakeholders.1228.Coastal Texas studyThe Secretary shall expedite the completion of studies for flood damage reduction, hurricane and storm damage reduction, and ecosystem restoration in the coastal areas of Texas that are identified in the interim report due to be published in 2018 that describes the tentatively selected plan developed in accordance with section 4091 of the Water Resources Development Act of 2007 (121 Stat. 1187).1229.Report on water supply contract, Wright Patman Lake, TexasNot later than June 30, 2019, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the status of the implementation of the water supply contract, Department of the Army, Civil Works Contract No. 29–68–A–0130, at Wright Patman Lake, Texas, that—(1)describes the implementation of that contract at Wright Patman Lake; and(2)identifies—(A)the activities that the Secretary expects to be necessary to complete the execution of the contract;(B)the expected completion date for each activity identified under subparagraph (A); and(C)the expected date of completion of the execution of the contract.CDeauthorizations, Modifications, and Related Provisions1301.Deauthorization of inactive projects(a)PurposesThe purposes of this section are—(1)to identify $4,000,000,000 in water resources development projects authorized by Congress that are no longer viable for construction due to—(A)a lack of local support;(B)a lack of available Federal or non-Federal resources; or(C)an authorizing purpose that is no longer relevant or feasible;(2)to create an expedited and definitive process for Congress to deauthorize water resources development projects that are no longer viable for construction; and(3)to allow the continued authorization of water resources development projects that are viable for construction.(b)Interim deauthorization list(1)In generalThe Secretary shall develop an interim deauthorization list that identifies—(A)each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which—(i)planning, design, or construction was not initiated before the date of enactment of this Act; or(ii)planning, design, or construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for planning, design, or construction of the project or separable element of the project during the current fiscal year or any of the 6 preceding fiscal years;(B)each project or separable element of a project identified and included on a list to Congress for deauthorization pursuant to section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)); and(C)any project or separable element of a project for which the non-Federal sponsor of such project or separable element submits a request for inclusion on the list.(2)Public comment and consultation(A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the interim deauthorization list developed under paragraph (1).(B)Comment periodThe public comment period shall be 90 days.(3)Submission to congress; publicationNot later than 90 days after the date of the close of the comment period under paragraph (2), the Secretary shall—(A)submit a revised interim deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)publish the revised interim deauthorization list in the Federal Register.(c)Final deauthorization list(1)In generalThe Secretary shall develop a final deauthorization list of water resources development projects, or separable elements of projects, from the revised interim deauthorization list described in subsection (b)(3).(2)Deauthorization amount(A)Proposed final listThe Secretary shall prepare a proposed final deauthorization list of projects and separable elements of projects that have, in the aggregate, an estimated Federal cost to complete that is at least $4,000,000,000.(B)Determination of federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate.(3)Identification of projects(A)Sequencing of projects(i)In generalThe Secretary shall identify projects and separable elements of projects for inclusion on the proposed final deauthorization list according to the order in which the projects and separable elements of the projects were authorized, beginning with the earliest authorized projects and separable elements of projects and ending with the latest project or separable element of a project necessary to meet the aggregate amount under paragraph (2)(A).(ii)Factors to considerThe Secretary may identify projects and separable elements of projects in an order other than that established by clause (i) if the Secretary determines, on a case-by-case basis, that a project or separable element of a project is critical for interests of the United States, based on the possible impact of the project or separable element of the project on public health and safety, the national economy, or the environment.(iii)Consideration of public commentsIn making determinations under clause (ii), the Secretary shall consider any comments received under subsection (b)(2).(B)AppendixThe Secretary shall include as part of the proposed final deauthorization list an appendix that—(i)identifies each project or separable element of a project on the interim deauthorization list developed under subsection (b) that is not included on the proposed final deauthorization list; and(ii)describes the reasons why the project or separable element is not included on the proposed final list.(4)Public comment and consultation(A)In generalThe Secretary shall solicit comments from the public and the Governor of each applicable State on the proposed final deauthorization list and appendix developed under paragraphs (2) and (3).(B)Comment periodThe public comment period shall be 90 days.(5)Submission of final list to congress; publicationNot later than 120 days after the date of the close of the comment period under paragraph (4), the Secretary shall—(A)submit a final deauthorization list and an appendix to the final deauthorization list in a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register.(d)Deauthorization; congressional review(1)In generalAfter the expiration of the 180-day period beginning on the date of submission of the final deauthorization list and appendix under subsection (c), a project or separable element of a project identified in the final deauthorization list is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of such period.(2)Non-federal contributions(A)In generalA project or separable element of a project identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project.(B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (c)(2)(A).(3)Projects identified in appendixA project or separable element of a project identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.(e)Special rule for projects receiving funds for post-Authorization studyA project or separable element of a project may not be identified on the interim deauthorization list developed under subsection (b), or the final deauthorization list developed under subsection (c), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 6 preceding fiscal years.(f)General provisions(1)DefinitionsIn this section, the following definitions apply:(A)Post-authorization studyThe term post-authorization study means—(i)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282);(ii)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or(iii)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that—(I)demonstrates a Federal interest; and(II)requires additional analysis for the project or separable element.(B)Water resources development projectThe term water resources development project includes an environmental infrastructure assistance project or program of the Corps of Engineers.(2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent modification.1302.Backlog prevention(a)Project deauthorization(1)In generalA water resources development project authorized for construction by this Act shall not be authorized after the last day of the 10-year period beginning on the date of enactment of this Act unless—(A)funds have been obligated for construction of, or a post-authorization study for, such project or such separable element during such period; or(B)a subsequent Act of Congress modifies the authorization contained in this Act.(2)Identification of projectsNot later than 60 days after the expiration of the 10-year period described in paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the projects deauthorized under paragraph (1).(b)Report to CongressNot later than 60 days after the expiration of the 12-year period beginning on the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make available to the public, a report that contains—(1)a list of any water resources development projects authorized by this Act for which construction has not been completed;(2)a description of the reasons each project was not completed;(3)a schedule for the completion of the projects based on expected levels of appropriations;(4)a 5-year and 10-year projection of construction backlog; and(5)any recommendations to Congress regarding how to mitigate the backlog.1303.Project modifications(a)Consistency with reportsCongress finds that the project modifications described in this section are in accordance with the reports submitted to Congress by the Secretary under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), titled Report to Congress on Future Water Resources Development, or have otherwise been reviewed by Congress.(b)Modifications(1)Harbor/South Bay, CaliforniaSection 219(f)(43) of the Water Resources Development Act of 1992 (113 Stat. 337; 114 Stat. 2763A–220) is amended by striking $35,000,000 and inserting $70,000,000.(2)Lakes Marion and Moultrie, South CarolinaSection 219(f)(25) of the Water Resources Development Act of 1992 (113 Stat. 336; 114 Stat. 2763A–220; 117 Stat. 1838; 130 Stat. 1677) is amended by striking $60,000,000 and inserting $89,550,000.1304.Lytle and Cajon Creeks, CaliforniaThat portion of the channel improvement project, Lytle and Cajon Creeks, California, authorized to be carried out as a part of the project for the Santa Ana River Basin, California, by the Act of December 22, 1944 (Chapter 665; 58 Stat. 900) that consists of five earth-filled groins commonly referred to as the Riverside Avenue groins is no longer authorized as a Federal project beginning on the date of enactment of this Act.1305.Yuba River Basin, California(a)In generalThe project for flood damage reduction, Yuba River Basin, California, authorized by section 101(a)(10) of the Water Resources Development Act of 1999 (113 Stat. 275) is modified to allow a non-Federal interest to construct a new levee to connect the existing levee with high ground.(b)Project descriptionThe levee to be constructed shall tie into the existing levee at a point N2186189.2438, E6703908.8657, thence running east and south along a path to be determined to a point N2187849.4328, E6719262.0164.(c)Cooperation agreementThe Secretary shall execute a conforming amendment to the Memorandum of Understanding Respecting the Sacramento River Flood Control Project with the State of California dated November 30, 1953, that is limited to changing the description of the project to reflect the modification.(d)No Federal cost(1)Review costsBefore construction of the levee described in subsection (b), the Secretary may accept and expend funds received from a non-Federal interest to review the planning, engineering, and design of the levee described in subsection (b) to ensure that such planning, engineering, and design complies with Federal standards.(2)Non-Federal shareThe non-Federal share of the cost of constructing the levee shall be 100 percent.1306.Bridgeport Harbor, ConnecticutThat portion of the project for navigation, Bridgeport Harbor, Connecticut, authorized by the Act of June 18, 1878 (20 Stat. 158), and modified by the Act of August 11, 1888 (25 Stat. 401), the Act of March 3, 1899 (30 Stat. 1122), the Act of June 25, 1910 (36 Stat. 633), and the Act of July 3, 1930 (46 Stat. 919), and lying upstream of a line commencing at point N627942.09, E879709.18 thence running southwesterly about 125 feet to a point N627832.03, E879649.91 is no longer authorized beginning on the date of enactment of this Act.1307.Delaware River navigation projectSection 1131(3) of the Water Resources Development Act of 1986 (100 Stat. 4246) is amended by striking ten feet and inserting 35 feet.1308.Comprehensive Everglades restoration plan, Central and Southern Florida, Everglades Agricultural
 Area, Florida(a)AuthorizationSubject to subsection (b), the Secretary is authorized to carry out the project for ecosystem restoration, Central and Southern Florida, Everglades Agricultural Area, Florida, in accordance with section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680), as recommended in the addendum to the Central Everglades Planning Project Post Authorization Change Report, Feasibility Study and Draft Environmental Impact Statement prepared by the South Florida Water Management District and dated May 2018, with such modifications as the Secretary considers appropriate.(b)Requirement(1)In generalThe project authorized by subsection (a) may be constructed only after the Secretary prepares a report that addresses the concerns, recommendations, and conditions identified by the Secretary in the review assessment titled Review Assessment of South Florida Water Management District’s Central Everglades Planning Project, Section 203 Post Authorization Change Report, Integrated Feasibility Study and DRAFT Environmental Impact Statement (March 2018, Amended May 2018) and dated May 2018.(2)Expedited completionThe Secretary shall expedite the completion of the report under paragraph (1) and shall complete such report not later than 90 days after the date of enactment of this section.(c)ConsultationIn reviewing the report identified in subsection (a), and completing the report identified in subsection (b), the Secretary shall consult with the South Florida Water Management District on any project modifications.(d)ConsiderationNothing in this section shall be construed to delay the design, construction, and implementation of components and features of the project for ecosystem restoration, Central Everglades, authorized by section 1401(4) of the Water Resources Development Act of 2016 (130 Stat. 1713), that are not directly affected by the project authorized by subsection (a).1309.Kissimmee River restoration, FloridaThe Secretary may credit work performed or to be performed by the non-Federal sponsor of the project for ecosystem restoration, Kissimmee River, Florida, authorized by section 101(8) of the Water Resources Development Act of 1992 (106 Stat. 4802), as an in-kind contribution under section 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)), in accordance with the report of the Director of Civil Works relating to the Central and Southern Florida Project, Kissimmee River Restoration Project, dated April 27, 2018, subject to the availability of appropriations for any payments due, if the Secretary determines that the work was carried out in accordance with the requirements of subchapter 4 of chapter 31, and chapter 37, of title 40, United States Code.1310.Levee L–212, Four River Basin, Ocklawaha River, FloridaThe portions of the project for flood control and other purposes, Four River Basins, Florida, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1183), consisting of levee L–212 along the Ocklawaha River, Florida, are no longer authorized beginning on the date of enactment of this Act.1311.Green River and Barren River Locks and Dams, KentuckySection 1315 of the Water Resources Development Act of 2016 (130 Stat. 1698) is amended—(1)in subsection (b)—(A)in paragraph (3)—(i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;(ii)in the matter preceding clause (i) (as so redesignated), by striking The Secretary and inserting the following:(A)In generalThe Secretary; and(iii)by adding at the end the following:(B)Use of fundsIf the Secretary determines that removal of Lock and Dam 5 or a portion of Lock and Dam 5 is necessary before the conveyance under subparagraph (A), the Secretary—(i)shall proceed with that removal; and(ii)to carry out that removal—(I)may use appropriated funds or accept and use funds contributed by entities described in that subparagraph; and(II)may work with entities described in that subparagraph.; and(B)in paragraph (5)—(i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;(ii)in the matter preceding clause (i) (as so redesignated), by striking The Secretary and inserting the following:(A)In generalThe Secretary; and(iii)by adding at the end the following:(B)Use of fundsIf the Secretary determines that removal of Lock and Dam 1 or a portion of Lock and Dam 1 is necessary before the conveyance under subparagraph (A), the Secretary—(i)shall proceed with that removal; and(ii)to carry out that removal—(I)may use appropriated funds or accept and use funds contributed by entities described in that subparagraph; and(II)may work with entities described in that subparagraph.; and(2)in subsection (c), by adding at the end the following:(5)Removal costsIn carrying out this section, if the Secretary determines that removal of a Lock and Dam (or a portion of a Lock and Dam) described in this section is necessary, any Federal costs of that removal shall be subject to the availability of appropriations..1312.Cape Arundel Disposal Site, MaineThe Cape Arundel Disposal Site selected by the Department of the Army as an alternative dredged material disposal site under section 103(b) of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1413(b)) shall remain available for use until December 31, 2021.1313.Penobscot River, MaineBeginning on the date of enactment of this Act, the project for navigation, Penobscot River, Maine, authorized by the River and Harbor Appropriations Acts of July 5, 1884 (23 Stat. 133), August 11, 1888 (25 Stat. 408), July 31, 1892 (27 Stat. 96), and March 2, 1907 (Public Law 59–168; 34 Stat. 1074), is modified as follows:(1)The portion of the 14-foot deep channel located between Bangor and Brewer, Maine, approximately 135,784 square feet in area, starting at a point with coordinates N410451.89, E913370.08, thence running N34°05’52.6”E about 815.4 feet to a point with coordinates N411127.11, E913827.20, thence running N52°41’55.33”E about 143.06 feet to a point with coordinates N411213.81, E913941.00, thence running N27°04’01”E about 1068.73 feet to a point with coordinates N412165.48, E914427.30, thence running S62°55’59.79”E about 450 feet to a point with coordinates N411960.72, E914828.01, thence running S27°04’01”W about 246.99 feet to a point with coordinates N411740.78, E914715.62, thence running N43°45’41.8”W about 444.66 feet to a point with coordinates N412061.92, E914408.07, thence running S27°04’01”W about 946.62 feet to a point with coordinates N411218.97, E913977.33, thence running S38°21’58.9”W about 978.35 feet to the point of origin, is no longer authorized.(2)The portion of the 14-foot deep channel, approximately 121,875 square feet in area, starting at a point with coordinates N410670.99, E914168.96, thence running N62°55’59”W about 100 feet to a point with coordinates N410716.49, E914079.92, thence running N27°04’01”E about 1236.13 feet to a point with coordinates N411817.24, E914642.40, thence running S43°45’41.8”E about 105.87 feet to a point with coordinates N411740.78, E914715.62, thence running S27°04’01”W about 1201.37 feet to the point of origin, is redesignated as a 100-foot wide and 14-foot deep anchorage area.(3)The portion of the 14-foot deep channel, approximately 304,058 square feet in area, starting at a point with coordinates N410761.99. E913990.87, thence running N62°55’59”W about 300.08 feet to a point with coordinates N410898.54, E913723.66, thence running N38°21’58.9”E about 408.69 feet to a point with coordinates N411218.97, E913977.33, thence running N27°04’01”E about 946.62 feet to a point with coordinates N412061.92, E914408.07, thence running S43°45’41.8”E about 232.92 feet to a point with coordinates N411893.70, E914569.17, thence running S27°04’01”W about 1270.9 feet to the point of origin, is redesignated as a 14-foot deep anchorage area of a width varying from 220 to 300.08 feet.1314.Boston harbor reserved channel deauthorizations(a)40–Foot reserved channel(1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895), and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297), section 101(a)(13) of the Water Resources Development Act of 1990 (104 Stat. 4607), and section 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1365), described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.(2)Areas described(A)First areaThe first areas described in this paragraph are—(i)beginning at a point N2950154.45, E785995.64;(ii)running southwesterly about 1451.63 feet to a point N2950113.83, E784544.58;(iii)running southeasterly about 54.00 feet to a point N2950059.85, E784546.09;(iv)running southwesterly about 1335.82 feet to a point N2950022.48, E783210.79;(v)running northwesterly about 83.00 feet to a point N2950105.44, E783208.47;(vi)running northeasterly about 2787.45 feet to a point N2950183.44, E785994.83; and(vii)running southeasterly about 29.00 feet to the point described in clause (i).(B)Second areaThe second areas described in this paragraph are—(i)beginning at a point N2950502.86, E785540.84;(ii)running northeasterly about 46.11 feet to a point N2950504.16, E785586.94;(iii)running southwesterly about 25.67 feet to a point N2950480.84, E785576.18;(iv)running southwesterly to a point N2950414.32, E783199.83;(v)running northwesterly about 8.00 feet to a point N2950422.32, E783199.60;(vi)running northeasterly about 2342.58 feet to a point N2950487.87, E785541.26; and(vii)running northwesterly about 15.00 feet to the point described in clause (i).(b)35–Foot reserved channel(1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895), and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297), described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.(2)Areas described(A)First areaThe first areas described in this paragraph are—(i)beginning at a point N2950143.44, E787532.14;(ii)running southeasterly about 22.21 feet to a point N2950128.91, E787548.93;(iii)running southwesterly about 4,339.42 feet to a point N2950007.48, E783211.21;(iv)running northwesterly about 15.00 feet to a point N2950022.48, E783210.79; and(v)running northeasterly about 4,323.05 feet to the point described in clause (i).(B)Second areaThe second areas described in this paragraph are—(i)beginning at a point N2950502.86, E785540.84;(ii)running southeasterly about 15.00 feet to a point N2950487.87, E785541.26;(iii)running southwesterly about 2342.58 feet to a point N2950422.32, E783199.60;(iv)running southeasterly about 8.00 feet to a point N2950414.32, E783199.83;(v)running southwesterly about 1339.12 feet to a point N2950376.85, E781861.23;(vi)running northwesterly about 23.00 feet to a point N2950399.84, E781860.59; and(vii)running northeasterly about 3681.70 feet to the point described in clause (i).1315.Corps of Engineers bridge repair program for New England evacuation routesSubject to the availability of appropriations, the Secretary may repair or replace, as necessary, any bridge owned and operated by the Secretary that is—(1)located in any of the States of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, or Vermont; and(2)necessary for evacuation during an extreme weather event, as determined by the Secretary.1316.Plymouth Harbor, MassachusettsThe Secretary shall expedite and complete the dredging of Plymouth Harbor, Massachusetts, as authorized by the Act of March 4, 1913 (37 Stat. 802, chapter 144) and the Act of September 22, 1922 (42 Stat. 1038, chapter 427).1317.Portsmouth Harbor and Piscataqua RiverThe Secretary shall expedite the project for navigation for Portsmouth Harbor and the Piscataqua River authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173).1318.Missouri River and tributaries at Kansas Cities, Missouri and KansasThe Secretary shall align the schedules of, and maximize complimentary efforts, minimize duplicative practices, and ensure coordination and information sharing with respect to—(1)the project for flood damage reduction, Argentine, East Bottoms, Fairfax-Jersey Creek, and North Kansas Levees Units, Missouri River and tributaries at Kansas Cities, Missouri and Kansas, authorized by section 1001(28) of the Water Resources Development Act of 2007 (121 Stat. 1054); and(2)the project for flood risk management, Armourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas Citys, Missouri and Kansas, authorized by section 1401(2) of the Water Resources Development Act of 2016 (130 Stat. 1710).1319.Hampton Harbor, New Hampshire, navigation improvement projectIn carrying out the project for navigation, Hampton Harbor, New Hampshire, under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), the Secretary shall use all existing authorities of the Secretary to mitigate severe shoaling.1320.Passaic River Federal Navigation Channel, New Jersey(a)Definition of Passaic River navigation projectIn this section, the term Passaic River navigation project means the project for the Passaic River Federal navigation channel, New Jersey, described in the document of the New York District of the Corps of Engineers numbered 207075, entitled Lower Passaic River Commercial Navigation Analysis, and dated March 2007, as revised in December 2008 and July 2010.(b)Deauthorization(1)In generalThe portion of the Passaic River navigation project described in paragraph (2) is deauthorized.(2)Description of portionThe portion of the Passaic River navigation project referred to in paragraph (1) is the portion from river mile 1.7 to river mile 15.4, as bounded by—(A)the coordinates of—(i)West Longitude 074 10.33047" W;(ii)North Latitude 40 51.99988" N;(iii)East Longitude 074 06.05923" W; and(iv)South Latitude 40 43.2217" N; and(B)the New Jersey State Plane (US Survey Feet, NAD–83), as follows: Upper Left x731 592941.27 y731 739665.34; Upper Right x731 602477.94 y731 740791.62; Lower Left x731 582974.17 y731 692561.62; Lower Right x731 598345.10 y731 691219.09.(c)Modification(1)In generalThe depth of the portion of the Passaic River navigation project described in paragraph (2) is modified from 30 feet to 20 feet (using the Mean Lower Low Water datum).(2)Description of portionThe portion of the Passaic River navigation project referred to in paragraph (1) is the portion from river mile 0.6 to river mile 1.7, as bounded by—(A)the coordinates of—(i)West Longitude 074 07.43471" W;(ii)North Latitude 40 44.32682" N;(iii)East Longitude 074 06.61586" W; and(iv)South Latitude 40 42.39342" N; and(B)the New Jersey State Plane (US Survey Feet, NAD–83), as follows: Upper Left x731 597440.36 y731 691333.92; Upper Right x731 598345.10 y731 691219.09; Lower Left x731 596416.01 y731 685597.99; Lower Right x731 597351.18 y731 685596.08.1321.Fargo-Moorhead Metropolitan Area Diversion Project, North Dakota(a)ExemptionSubject to subsections (b) and (c), notwithstanding section 404(b)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)(B)(ii)), and any regulations promulgated to carry out that section, beginning on the date of enactment of this Act, any property in the State of North Dakota that was acquired through hazard mitigation assistance provided under section 203 of that Act (42 U.S.C. 5133), section 404 of that Act (42 U.S.C. 5170c), or section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), that was subject to any open space deed restriction is exempt from those restrictions to the extent necessary to complete the Fargo-Moorhead Metropolitan Area Diversion Project authorized by section 7002(2) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1366).(b)ConditionsAs a condition of the exemption under subsection (a)—(1)no new or additional structure unrelated to the Project may be erected on the property unless the new or additional structure is in compliance with section 404(b)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)(B)(ii)); and(2)any subsequent use of the land on the property that is unrelated to the Project shall comply with that section.(c)Disaster assistance prohibitedAfter the date of enactment of this Act, no disaster assistance from any Federal source may be provided with respect to any improvements made on the property referred to in subsection (a).(d)Savings provisionNothing in this section affects the responsibility of any entity to comply with all other applicable laws (including regulations) with respect to the properties described in subsection (a).1322.Clatsop County, OregonThe portions of the project for raising and improving existing levees of Clatsop County Diking District No. 13, in Clatsop County, Oregon, authorized by section 5 of the Act of June 22, 1936 (49 Stat. 1590), that are referred to as Christensen No. 1 Dike No. 42 and Christensen No. 2 Levee No. 43 are no longer authorized beginning on the date of enactment of this Act.1323.Svensen Island, OregonThe project for flood risk management, Svensen Island, Oregon, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 180), is no longer authorized beginning on the date of enactment of this Act.1324.West Tennessee Tributaries project, TennesseeThe unconstructed portions of the West Tennessee tributaries project along the Obion and Forked Deer Rivers, Tennessee, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1178), and modified by section 207 of the Flood Control Act of 1966 (80 Stat. 1423), section 3(a) of the Water Resources Development Act of 1974 (88 Stat. 14), and section 183 of the Water Resources Development Act of 1976 (90 Stat. 2940), are no longer authorized beginning on the date of enactment of this Act.1325.Puget Sound nearshore ecosystem restorationSection 544(f) of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2675) is amended—(1)by striking $40,000,000 and inserting $60,000,000; and(2)by striking $5,000,000 and inserting $10,000,000.1326.Milwaukee Harbor, Milwaukee, WisconsinThe portion of the project for navigation, Milwaukee Harbor, Milwaukee, Wisconsin, authorized by the first section of the Act of March 3, 1843 (5 Stat. 619; chapter 85), consisting of the navigation channel within the Menomonee River that extends from the 16th Street Bridge upstream to the upper limit of the authorized navigation channel and described as follows is no longer authorized beginning on the date of enactment of this Act:(1)Beginning at a point in the channel just downstream of the 16th Street Bridge, N383219.703, E2521152.527.(2)Thence running westerly along the channel about 2,530.2 feet to a point, N383161.314, E2518620.712.(3)Thence running westerly by southwesterly along the channel about 591.7 feet to a point at the upstream limit of the existing project, N383080.126, E2518036.371.(4)Thence running northerly along the upstream limit of the existing project about 80.5 feet to a point, N383159.359, E2518025.363.(5)Thence running easterly by northeasterly along the channel about 551.2 feet to a point, N383235.185, E2518571.108.(6)Thence running easterly along the channel about 2,578.9 feet to a point, N383294.677, E2521150.798.(7)Thence running southerly across the channel about 74.3 feet to the point of origin.1327.Project completion for disaster areasThe Secretary shall expeditiously carry out any project for flood risk management or hurricane and storm damage risk reduction authorized as of the date of enactment of this Act to be carried out by the Secretary in Texas, Florida, Georgia, Louisiana, South Carolina, the Commonwealth of Puerto Rico, or the United States Virgin Islands.1328.Federal assistance(a)In generalIn accordance with the requirements of subsection (b), the Secretary is authorized to provide assistance for the operation and maintenance of a flood risk reduction project in the Red River Basin of the North that was constructed, prior to the date of enactment of this Act, under section 5(a) of the Act of August 18, 1941 (33 U.S.C. 701n(a)).(b)ConditionThe Secretary may provide the assistance authorized by subsection (a) for a project that, as determined by the Secretary, becomes permanent due to the extended presence of assistance from the Secretary under section 5(a) of the Act of August 18, 1941 (33 U.S.C. 701n(a)).(c)TerminationThe authority to provide assistance under this section terminates on the date that is 4 years after the date of enactment of this section.1329.Expedited initiationSection 1322(b)(2) of the Water Resources Development Act of 2016 (130 Stat. 1707) is amended, in the matter preceding subparagraph (A), by inserting or, in a case in which a general reevaluation report for the project is required, if such report has been submitted for approval, after completed report,.1330.Project deauthorization and study extensions(a)Project deauthorizationsSection 6003(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c(a)) is amended—(1)by striking 7-year period each place it appears and inserting 10-year period; and(2)by adding at the end the following:(3)CalculationIn calculating the time period under paragraph (1), the Secretary shall not include any period of time during which the project is being reviewed and awaiting determination by the Secretary to implement a locally preferred plan for that project under section 1036(a).(4)ExceptionThe Secretary shall not deauthorize any project during the period described in paragraph (3)..(b)Study extensionsSection 1001(d)(4) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(d)(4)) is amended by striking 7 years and inserting 10 years.1331.Conveyances(a)Cheatham County, Tennessee(1)Conveyance authorizedThe Secretary may convey to Cheatham County, Tennessee (in this subsection referred to as the Grantee), all right, title, and interest of the United States in and to the real property in Cheatham County, Tennessee, consisting of approximately 9.19 acres, identified as portions of tracts E–514–1, E–514–2, E–518–1, E–518–2, E–519–1, E–537–1, and E–538, all being part of the Cheatham Lock and Dam project at CRM 158.5, including any improvements thereon.(2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, to include retaining the right to inundate with water any land transferred under this subsection.(3)ConsiderationThe Grantee shall pay to the Secretary an amount that is not less than the fair market value of the land conveyed under this subsection, as determined by the Secretary.(4)Subject to existing easements and other interestsThe conveyance of property under this section shall be subject to all existing easements, rights-of-way, and leases that are in effect as of the date of the conveyance.(b)Nashville, Tennessee(1)Conveyance authorizedThe Secretary may convey, without consideration, to the City of Nashville, Tennessee (in this subsection referred to as the City), all right, title, and interest of the United States in and to the real property covered by Lease No. DACW62–1–84–149, including any improvements thereon, at the Riverfront Park Recreational Development, consisting of approximately 5 acres, subject to the right of the Secretary to retain any required easements in the property.(2)Conveyance agreementThe Secretary shall convey by quitclaim the real property described in paragraph (1) under the terms and conditions mutually satisfactory to the Secretary and the City. The deed shall provide that in the event that the City, its successors, or assigns cease to maintain improvements for recreation included in the conveyance or otherwise utilize the real property conveyed for purposes other than recreation and compatible flood risk management, the City, its successor, or assigns shall repay to the United States the Federal share of the cost of constructing the improvements for recreation under the agreement between the United States and the City dated December 8, 1981, increased as necessary to account for inflation.(c)Locks and dams 1 through 4, Kentucky river, Kentucky(1)In generalBeginning on the date of enactment of this Act, commercial navigation at Locks and Dams 1 through 4, Kentucky River, Kentucky, shall no longer be authorized, and the land and improvements associated with the locks and dams shall be disposed of consistent with this subsection and in accordance with the report of the Director of Civil Works entitled Kentucky River Locks and Dams 1, 2, 3, and 4, Disposition Study and Integrated Environmental Assessment and dated April 20, 2018.(2)DispositionThe Secretary shall convey to the State of Kentucky (referred to in this section as the State), for the use and benefit of the Kentucky River Authority, all right, title, and interest of the United States, together with any improvements on the land, including improvements located in the Kentucky River, in and to—(A)Lock and Dam 1, located in Carroll County, Kentucky;(B)Lock and Dam 2, located in Owen and Henry counties, Kentucky;(C)Lock and Dam 3, located in Owen and Henry counties, Kentucky; and(D)Lock and Dam 4, located in Franklin County, Kentucky.(3)Conditions(A)Quitclaim deedThe Secretary shall convey the property described in paragraph (2) by quitclaim deed to such State under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(B)Administrative costsThe Secretary shall be responsible for all administrative costs associated with a conveyance under this subsection, including the costs of any surveys the Secretary determines to be necessary.(C)Improvements prohibited(i)In generalThe Secretary may not improve the locks and dams and land and improvements associated with the locks and dams described in this subsection on or after the date of enactment of this Act.(ii)Savings clauseNothing in subparagraph (A) prohibits the State from improving the locks and dams and the land and improvements associated with the locks and dams described in this subsection on or after the date of conveyance under this subsection.(4)Savings clauseIf the State does not accept the conveyance under this subsection of the land and improvements associated with the locks and dams described in this subsection, the Secretary may dispose of the land and improvements under subchapter III of chapter 5 of title 40, United States Code.(d)Bainbridge, Georgia(1)In GeneralOn the date of enactment of this Act, the Secretary of the Army shall convey to the City of Bainbridge, Georgia, without consideration and subject to subsection (b), all right, title, and interest in and to real property described in subsection (c).(2)Terms and Conditions(A)In generalThe conveyance by the United States under this subsection shall be subject to—(i)the condition that the City of Bainbridge agrees to operate, maintain, and manage the property for fish and wildlife, recreation, and environmental purposes at no cost or expense to the United States; and(ii)such other terms and conditions as the Secretary determines to be in the interest of the United States.(B)ReversionIf the Secretary determines that the real property conveyed under paragraph (1) ceases to be held in public ownership or the city ceases to operate, maintain, and manage the real property in accordance with this subsection, all right, title, and interest in and to the property shall revert to the United States, at the option of the Secretary.(3)PropertyThe property to be conveyed is composed of the following three parcels of land:(A)Parcel 1All that tract or parcel of land lying and being in Land Lots 226. and 228, Fifteenth Land District, and Land Lots 319, 320, 321, 322, 323 and 358, Twentieth Land District, Decatur County, Georgia, more particularly described as follows:Beginning at a concrete monument stamped 358 which is 950 feet, more or less, North of the South line and 600 feet, more or less, West of the
			 East line of said Land Lot 358, at a corner of a tract of land owned by
			 the United States of America at Lake Seminole and at plane coordinate
			 position North 318,698.72 feet and East 360,033.38 feet based on
			 Transverse Mercator Projection, Georgia West Zone; Thence Due West 75 feet, more or less, to the contour at elevation 77.0 feet above Mean Sea Level;Thence Northeasterly along the meanders of said 77.0 foot contour a distance of 20,600 feet, more
			 or less, to the mouth of the entrance channel to the arena and boat basin;Thence N 75° E 150 feet, more or less, to another point on said 77.0 foot contour;Thence Northeasterly along the meanders of said 77.0 foot contour a distance of 3,300 feet, more or
			 less, to a point which is on the boundary of said United States tract and
			 on the boundary of a tract of land now or formerly owned by the City of
			 Bainbridge, Georgia;Thence along the boundary of said United States tract the following courses:S 10° 52′ E along the boundary of said City of Bainbridge tract 830 feet, more or less, to a corner
			 of said tract;S 89° 45′ E along the boundary of said City of Bainbridge tract 700 feet, more or less, to a
			 concrete monument stamped J1A, coordinates of said monument being North 328,902.34 feet and East 369,302.33 feet;S 22° 25′ W 62 feet, more or less, to a corner of another tract of land owned by the City of
			 Bainbridge, Georgia;S 88° 07′ W along the boundary of said City of Bainbridge tract 350 feet, more or less to a corner
			 of said tract;N 84° 00′ W along the boundary of said City of Bainbridge tract 100.5 feet to a corner said tract;S 88° 07′ W along the boundary of said City of Bainbridge tract 300.0 feet to a corner of said
			 tract;S 14° 16′ W along boundary of said City of Bainbridge tract 89.3 feet to a corner of said tract;Southwesterly along the boundary of said City of Bainbridge tract which is along a curve to the
			 right with a radius of 684.69 feet an arc distance of 361.8 feet to a
			 corner of said tract;S 30° 00′ W along the boundary of said City of Bainbridge tract 294.0 feet to a corner of said
			 tract;S 10° 27′ W along the boundary of said City of Bainbridge tract 385.0 feet to a corner of said
			 tract;N 73° 31′ W 38 feet, more or less, to a concrete monument;S 16° 25′ W 563.7 feet to a concrete monument stamped J7A;S 68° 28′ W 719.5 feet to a concrete monument stamped J9A;S 68° 28′ W 831.3 feet to a concrete monument stamped J12A; S 89° 39′ E 746.7 feet to a concrete monument stamped J11A; S 01° 22′ W 80.0 feet to a concrete monument stamped J11B;N 89° 39′ W 980.9 feet to a concrete monument stamped J13A;S 01° 21′ W 560.0 feet to a concrete monument stamped J15A;S 37° 14′ W 1,213.0 feet;N 52° 46′ W 600.0 feet;S 37° 14′ W 1,000.0 feet;S 52° 46′ E 600.0 feet;S 37° 14′ W 117.0 feet to a concrete monument stamped 320/319;S 37° 13′ W 1,403.8 feet to a concrete monument stamped 322/319;S 37° 13′ W 2,771.4 feet to a concrete monument stamped 322/323;S 37° 13′ W 1,459.2 feet;N 89° 04′ W 578.9 feet;S 53° 42′ W 367.7 feet;S 43° 42′ W 315.3 feet;S 26° 13′ W 654.9 feet, more or less, to the point of beginning.Containing 550.00 acres, more or less, and being a part of Tracts L-1105 and L-1106 of Lake
 Seminole.(B)Parcel 2All that tract or parcel of land lying and lying and being in Land Lot 226, Fifteenth Land District, Decatur County, Georgia, more particularly described as follows:Beginning at a point which is on the East right-of-way line of the Seaboard Airline Railroad, 215
			 feet North of the South end of the trestle over the Flint River, and at a
			 corner of a tract of land owned by the United States of America at Lake
			 Seminole;Thence Southeasterly along the boundary of said United States tract which is along a curve to the
			 right a distance of 485 feet, more or less, to a point which is 340 feet,
			 more or less, S 67° 00′ E from the South end of said trestle, and at a
			 corner of said United States tract;Thence N 70° 00′ E along the boundary of said United States tract 60.0 feet to a corner of said
			 tract;Thence Northerly along the boundary of said United States tract which is along a curve to the right
			 a distance of 525 feet, more or less, to a corner of said tract;Thence S 05° 00′ W along the boundary of said United States tract 500.0 feet to a corner of said
			 tract;Thence Due West along the boundary of said United States tract 370 feet, more or less, to a point
			 which is on the East right-of-way line of said railroad and at a corner of
			 said United States tract;Thence N 13° 30′ W along the boundary of said United States tract which is along the East
			 right-of-way line of said railroad a distance of 310 feet, more or less,
 to the point of beginning.Containing 3.67 acres, more or less, and being all of Tract L-1124 of Lake Seminole.Parcels 1 and 2 contain in the aggregate 553.67 acres, more or less.(C)Parcel 3All that tract or panel of land lying and being in Land Lot 225, Fifteenth Land District, Decatur County, Georgia, more particularly described as follows:Beginning at an iron marker designated 225/226/, which is on the South line and 500 feet, more or less, West of the Southeast corner of said Land
			 Lot 225 at a corner of a tract of land owned by the United States of
			 America at Lake Seminole and at plane coordinate position North 330,475.82
			 feet and East 370,429.36 feet, based on Transverse Mercator Projection,
			 Georgia West Zone;Thence Due West along the boundary of said United States tract a distance of 53.0 feet to a
			 monument stamped 225/226–A;Thence continue Due West along the boundary of said United States tract a distance of 56 feet, more
			 or less, to a point on the East bank of the Flint River;Thence Northerly, upstream, along the meanders of the East bank of said river a distance of 1,200
			 feet, more or less, to a point which is on the Southern right-of-way line
			 of U.S. Highway No. 84 and at a corner of said United States tract;Thence Easterly and Southeasterly along the Southern right-of-way line of said highway, which is
			 along the boundary of said United States tract a distance of 285 feet,
			 more or less, to a monument stamped L–23–1, the coordinates of said monument being North 331,410.90 and East 370,574.96;Thence S 02° 25′ E along the boundary of said United States tract a distance of 650.2 feet to a
			 monument stamped 225–A;Thence S 42° 13′ E along the boundary of said United States tract a distance of 99.8 feet to a
			 monument stamped 225;Thence S 48° 37′ W along the boundary of said United States tract a distance of 319.9 feet, more or
 less, to the point of beginning.Containing 4.14 acres, more or less, and being all of Tract L–1123 of the Lake Seminole Project.(e)Port of Whitman county, Washington(1)DefinitionsIn this subsection:(A)Federal landThe term Federal land means the approximately 288 acres of land situated in Whitman County, Washington, contained within Tract D of Little Goose Lock and Dam.(B)Non-federal landThe term non-Federal land means a tract or tracts of land owned by the Port of Whitman County, Washington, that the Secretary determines, with approval of the Washington Department of Fish and Wildlife and the Secretary of the Interior acting through the Director of the United States Fish and Wildlife Service, equals or exceeds the value of the Federal land both as habitat for fish and wildlife and for recreational opportunities related to fish and wildlife.(2)Land ExchangeOn conveyance by the Port of Whitman County to the United States of all right, title, and interest in and to the non-Federal land, the Secretary of the Army shall convey to the Port of Whitman County all right, title, and interest of the United States in and to the Federal land.(3)Deeds(A)Deed to non-Federal landThe Secretary may only accept conveyance of the non-Federal land by warranty deed, as determined acceptable by the Secretary.(B)Deed to Federal landThe Secretary shall convey the Federal land to the Port of Whitman County by quitclaim deed and subject to any reservations, terms, and conditions the Secretary determines necessary to allow the United States to operate and maintain the Lower Snake River Project and to protect the interests of the United States.(4)Cash PaymentIf the appraised fair market value of the Federal land, as determined by the Secretary, exceeds the appraised fair market value of the non-Federal land, as determined by the Secretary, the Port of Whitman County shall make a cash payment to the United States reflecting the difference in the appraised fair market values.(5)Administrative ExpensesThe Port of Whitman County shall be responsible for the administrative costs of the transaction in accordance with section 2695 of title 10, United States Code.(f)Fort Dupont, Delaware(1)In generalSubject to paragraph (2), not later than 180 days after the date of enactment of this Act, the Secretary shall transfer—(A)all right, title, and interest in and to a parcel of land known as that part of the Original Acquisition (OADE) Tract that includes the bed and banks of the Delaware Branch Channel on the north side of the Fifth Street Bridge, Delaware City, Delaware, containing approximately 31.6 acres of land, to the Fort DuPont Redevelopment and Preservation Corporation (herein referred to as the Grantee); and(B)all right, title, and interest in and to the Fifth Street Bridge, together with the land known as that part of the Original Acquisition (OADE) Tract that includes the banks and bed of the Delaware Branch Channel, Delaware City, Delaware, containing approximately 0.27 acres of land, to the State of Delaware.(2)Conditions(A)State approvalBefore making a transfer under paragraph (1), the Secretary shall ensure that the Governor of Delaware agrees to the transfer.(B)Toll-free bridgeBefore making a transfer under subparagraph (1)(B), the Governor of Delaware shall agree to ensure that no toll is imposed for use of the bridge referred to in that subsection, in accordance with section 109 of the River and Harbor Act of 1950 (33 U.S.C. 534).(C)SurveyThe exact acreage and legal description of the land to be transferred under paragraph (1) shall be determined by a survey satisfactory to the Secretary and the Governor of Delaware.(D)CostsAny administrative costs for the transfer under paragraph (1) shall be paid by Fort DuPont Redevelopment and Preservation Corporation, the State of Delaware, or a combination of those entities.(3)ConsiderationThe Grantee shall pay to the Secretary an amount that is not less than the fair market value of the land conveyed to the Grantee under this subsection, as determined by the Secretary.(g)Tuscaloosa, AlabamaAs soon as practicable after the date of enactment of this Act, the Secretary of the Army shall convey by quitclaim deed to the City of Tuscaloosa, Alabama, at fair market value, the lands owned by the United States adjacent to the Black Warrior River on the south side below the U.S. Highway 43 bridge, including the south wall of the Old Oliver Lock, and extending to the Corps’ current recreation area, that the Secretary determines are no longer required for operation and maintenance of the Oliver Lock and Dam.(h)Generally Applicable Provisions(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary.(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section.(3)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States.(4)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance.(5)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed.1332.Report on future water resources development(a)Programmatic modificationSection 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(a)) is amended—(1)in subsection (a) by adding at the end the following:(4)Programmatic modificationsAny programmatic modification for an environmental infrastructure assistance program.;(2)in subsection (b)(1) by striking studies and proposed modifications to authorized water resources development projects and feasibility studies and inserting studies, proposed modifications to authorized water resources development projects and feasibility studies, and proposed modifications for an environmental infrastructure program;(3)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;(4)by inserting after subsection (c) the following:(d)Programmatic modifications in annual reportThe Secretary shall include in the annual report only proposed modifications for an environmental infrastructure assistance program that have not been included in any previous annual report. For each proposed modification, the Secretary shall include a letter or statement of support for the proposed modification from each associated non-Federal interest, description of assistance provided, and total Federal cost of assistance provided.; and(5)by striking subsection (c)(4) and inserting the following:(4)Appendix(A)In GeneralThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph.(B)LimitationIn carrying out the activities described in this section—(i)the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis of the Secretary’s determination that the proposal requires legislative changes to an authorized water resources development project, feasibility study, or environmental infrastructure program; and(ii)the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis of a policy of the Secretary..(b)Savings clauseNotwithstanding the third sentence of section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)), projects and separable elements of projects identified in the fiscal year 2017 report prepared in accordance with such section and submitted to Congress on December 15, 2016, shall not be deauthorized unless such projects and separable elements meet the requirements of section 1301(b)(1)(A) of the Water Resources Development Act of 2016 (130 Stat. 1687).DWater Resources Infrastructure1401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress on March 17, 2017, and February 5, 2018, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports or decision documents designated in this section:(1)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. ARThree Rivers Southeast ArkansasSeptember 6, 2018Total: $184,395,000 (to be derived ½ from the general fund of the Treasury and ½ from the Inland Waterways Trust Fund)2. PRSan Juan HarborAugust 23, 2018Federal: $41,345,840Non-Federal: $13,781,267Total: $55,127,1073. TXGalveston Harbor Channel Extension Project, Houston-Galveston Navigation Channels Aug. 8, 2017Federal: $10,444,000Non-Federal: $3,481,000Total: $13,925,0004. WASeattle Harbor Navigation Improvement ProjectJune 7, 2018Federal: $29,362,000Non-Federal: $31,880,000Total: $61,242,000(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. CALower San Joaquin RiverJuly 31, 2018Federal: $712,169,000Non-Federal: $383,475,000Total: $1,095,644,0002. HIAla Wai CanalDec. 21, 2017Federal: $212,754,000 Non-Federal: $114,560,000Total: $327,313,0003. NY Mamaroneck-Sheldrake RiversDec. 14, 2017Federal: $53,500,000Non-Federal: $28,750,000Total: $82,250,000(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs1. FL St. Johns CountyAug. 8, 2017Initial Federal: $5,873,283 Initial Non-Federal: $19,661,924Initial Total: $25,535,207 Renourishment Federal: $9,751,788Renourishment Non-Federal: $45,344,169Renourishment Total: $55,095,9572. FLSt. Lucie CountyDec. 15, 2017Initial Federal: $7,239,497Initial Non-Federal: $13,443,614 Initial Total: $20,683,110 Renourishment Federal: $9,093,999Renourishment Non-Federal: $24,588,991Renourishment Total: $33,682,9903. TXSabine Pass to Galveston BayDec. 7, 2017Federal: $2,200,357,000 Non-Federal: $1,184,807,000 Total: $3,385,164,000(4)Flood risk management and ecosystem restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NMEspañola Valley, Rio Grande May 11, 2018Federal: $55,602,266Non-Federal: $7,637,764Total: $63,240,030(5)Ecosystem restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. TXResacas, in the vicinity of the City of Brownsville September 6, 2018Federal: $141,489,000Non-Federal: $65,675,000Total: $207,164,000(6)Modifications and other projectsA. StateB. NameC. Date of DecisionDocumentD. Estimated Costs1. GASavannah Harbor Expansion Project Dec. 5, 2016Federal: $731,700,000Non-Federal: $287,200,000Total: $1,018,900,0002. MISoo Locks, Sault Ste. MarieJune 29, 2018Federal: $922,432,000Non-Federal: $0Total: $922,432,0003. TNChickamauga Lock ReplacementJuly 19, 2018Total: $757,666,000 (to be derived ½ from the general fund of the Treasury and ½ from the Inland Waterways Trust Fund)1402.Special rules(a)St. Paul Harbor, AlaskaNotwithstanding section 2008(c) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1074), the project for navigation, St. Paul Harbor, authorized by section 101(b)(3) of the Water Resources Development Act of 1996 (110 Stat. 3667), shall be cost-shared substantially in accordance with the costs established by section 105 of the Energy and Water Development Appropriations Act, 2003 (117 Stat. 139).(b)Española Valley, New MexicoThe Secretary shall carry out the project for flood risk management and ecosystem restoration, Española Valley, Rio Grande and Tributaries, New Mexico, authorized by section 1401(4) of this Act substantially in accordance with terms and conditions described in the Report of the Chief of Engineers, dated May 11, 2018, including, notwithstanding section 2008(c) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1074), the recommended cost share.1403.Norfolk Harbor and Channels, Virginia(a)In generalThe Secretary is authorized to further improve the project for navigation, Norfolk Harbor and Channels, Virginia, authorized by section 201 of the Water Resources Development Act of 1986 (100 Stat. 4090), substantially in accordance with the plans, and subject to the conditions, described in the Report of the Chief of Engineers dated June 29, 2018.(b)Thimble Shoal channel wideningThe Secretary may carry out additional modifications to the project described in subsection (a) that are identified in the report titled Report to Congress on Future Water Resources Development submitted to Congress on February 5, 2018, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d).(c)Maximum authorized costNotwithstanding section 902(a)(2)(B) of the Water Resources Development Act of 1986 (33 U.S.C. 2280(a)(2)(B)), the maximum authorized cost for the project described in subsection (a) shall not be modified for the improvements and modifications authorized by subsections (a) and (b).IIDrinking Water System Improvement2001.Indian reservation drinking water program(a)In generalSubject to the availability of appropriations, the Administrator of the Environmental Protection Agency shall carry out a program to implement—(1)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin; and(2)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin.(b)Eligible projectsA project eligible to participate in the program under subsection (a) is a project—(1)that is on a reservation (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)) that serves a federally recognized Indian Tribe; and(2)the purpose of which is to connect, expand, or repair an existing public water system, as defined in section 1401(4) of the Safe Drinking Water Act (42 U.S.C. 300f(4)), in order to improve water quality, water pressure, or water services.(c)RequirementIn carrying out the program under subsection (a)(1), the Administrator of the Environmental Protection Agency shall select not less than one eligible project for a reservation that serves more than one federally recognized Indian Tribe.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out the program under subsection (a) $20,000,000 for each of fiscal years 2019 through 2022.2002.Clean, safe, reliable water infrastructureSection 1452(k) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)) is amended—(1)in paragraph (1)(D), by inserting and for the implementation of efforts (other than actions authorized under subparagraph (A)) to protect source water in areas delineated pursuant to section 1453 before the period at the end; and(2)in paragraph (2)(E), by inserting , and to implement efforts to protect source water, after wellhead protection programs.2003.Study on intractable water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:1459C.Study on intractable water systems(a)Definition of intractable water systemIn this section, the term intractable water system means a community water system or a noncommunity water system—(1)that serves fewer than 1,000 individuals;(2)the owner or operator of which—(A)is unable or unwilling to provide safe and adequate service to those individuals;(B)has abandoned or effectively abandoned the community water system or noncommunity water system, as applicable;(C)has defaulted on a financial obligation relating to the community water system or noncommunity water system, as applicable; or(D)fails to maintain the facilities of the community water system or noncommunity water system, as applicable, in a manner so as to prevent a potential public health hazard; and(3)that is, as of the date of enactment of America’s Water Infrastructure Act of 2018—(A)in significant noncompliance with this Act or any regulation promulgated pursuant to this Act; or(B)listed as having a history of significant noncompliance with this title pursuant to section 1420(b)(1).(b)Study required(1)In generalNot later than 2 years after the date of enactment of this section, the Administrator, in consultation with the Secretary of Agriculture and the Secretary of Health and Human Services, shall complete a study that—(A)identifies intractable water systems; and(B)describes barriers to delivery of potable water to individuals served by an intractable water system.(2)Report to CongressNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report describing findings and recommendations based on the study under this subsection..2004.Sense of Congress relating to access to nonpotable waterIt is the sense of Congress that—(1)access to nonpotable water sources for industry can relieve the supply and demand challenges for potable water in water-stressed regions throughout the United States; and(2)water users are encouraged to continue implementing and incentivizing nonpotable water reuse programs that will achieve greater water savings and conservation needs.2005.Drinking water infrastructure resilience and sustainabilitySection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended—(1)by redesignating subsection (j) as subsection (k);(2)in subsection (k), as redesignated by paragraph (1), by striking this section and inserting subsections (a) through (j) of this section;(3)by inserting after subsection (i) the following:(j)State response to contaminants(1)In generalThe Administrator may, subject to the terms and conditions of this section, issue a grant to a requesting State, on behalf of an underserved community, so the State may assist in, or otherwise carry out, necessary and appropriate activities related to a contaminant—(A)that is determined by the State to—(i)be present in, or likely to enter into, a public water system serving, or an underground source of drinking water for, such underserved community; and(ii)potentially present an imminent and substantial endangerment to the health of persons; and(B)with respect to which the State determines appropriate authorities have not acted sufficiently to protect the health of such persons.(2)Recovery of fundsIf, subsequent to the Administrator’s award of a grant to a State under this subsection, any person or entity (including an eligible entity), is found by the Administrator or a court of competent jurisdiction to have caused or contributed to contamination that was detected as a result of testing conducted, or treated, with funds provided under this subsection, and such contamination violated a law administered by the Administrator, such person or entity shall, upon issuance of a final judgment or settlement and the exhaustion of all appellate and administrative remedies—(A)notify the Administrator in writing not later than 30 days after such issuance of a final judgment or settlement and the exhaustion of all appellate and administrative remedies; and(B)promptly pay the Administrator an amount equal to the amount of such funds.; and(4)by adding at the end the following:(l)Drinking water infrastructure resilience and sustainability(1)Resilience and natural hazardThe terms resilience and natural hazard have the meaning given such terms in section 1433(h).(2)In generalThe Administrator may establish and carry out a program, to be known as the Drinking Water System Infrastructure Resilience and Sustainability Program, under which the Administrator, subject to the availability of appropriations for such purpose, shall award grants in each of fiscal years 2019 and 2020 to eligible entities for the purpose of increasing resilience to natural hazards.(3)Use of fundsAn eligible entity may only use grant funds received under this subsection to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that increases resilience to natural hazards through—(A)the conservation of water or the enhancement of water use efficiency;(B)the modification or relocation of existing drinking water system infrastructure made, or that is at risk of being, significantly impaired by natural hazards, including risks to drinking water from flooding;(C)the design or construction of desalination facilities to serve existing communities;(D)the enhancement of water supply through the use of watershed management and source water protection;(E)the enhancement of energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water; or(F)the development and implementation of measures to increase the resilience of the eligible entity to natural hazards.(4)ApplicationTo seek a grant under this subsection, the eligible entity shall submit to the Administrator an application that—(A)includes a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the eligible entity;(B)identifies the natural hazard risk to be addressed by the proposed program or project;(C)provides documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk to the area where the proposed program or project is to be located;(D)includes a description of any recent natural hazard events that have affected the applicable water system;(E)includes a description of how the proposed program or project would improve the performance of the system under the anticipated natural hazards; and(F)explains how the proposed program or project is expected to enhance the resilience of the system to the anticipated natural hazards.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $4,000,000 for each of fiscal years 2019 and 2020..2006.Voluntary school and child care program lead testing grant program enhancement(a)Voluntary school and child care program lead testing grant program enhancementSection 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)) is amended—(1)in paragraph (2), by adding at the end the following:(C)Technical assistanceIn carrying out the grant program under subparagraph (A), beginning not later than 1 year after the date of enactment of America’s Water Infrastructure Act of 2018, the Administrator shall provide technical assistance to recipients of grants under this subsection—(i)to assist in identifying the source of lead contamination in drinking water at schools and child care programs under the jurisdiction of the grant recipient;(ii)to assist in identifying and applying for other Federal and State grant programs that may assist the grant recipient in eliminating lead contamination described in clause (i);(iii)to provide information on other financing options in eliminating lead contamination described in clause (i); and(iv)to connect grant recipients with nonprofit and other organizations that may be able to assist with the elimination of lead contamination described in clause (i).; (2)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively;(3)by inserting after paragraph (3) the following paragraph:(4)PriorityIn making grants under this subsection, the Administrator shall give priority to States and local educational agencies that will assist in voluntary testing for lead contamination in drinking water at schools and child care programs that are in low-income areas.; and(4)in paragraph (8) (as redesignated by paragraph (2) of this section)—(A)by striking is authorized and inserting are authorized; and(B)by striking 2021 and inserting 2019, and $25,000,000 for each of fiscal years 2020 and 2021.(b)Drinking water fountain replacement for schools(1)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:1465.Drinking water fountain replacement for schools(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to local educational agencies for the replacement of drinking water fountains manufactured prior to 1988.(b)Use of fundsFunds awarded under the grant program—(1)shall be used to pay the costs of replacement of drinking water fountains in schools; and(2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of schools of a local educational agency receiving such funds, as determined appropriate by the Administrator.(c)PriorityIn awarding funds under the grant program, the Administrator shall give priority to local educational agencies based on economic need.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2021..(2)DefinitionsSection 1461(5) of the Safe Drinking Water Act (42 U.S.C. 300j–21(5)) is amended by inserting or drinking water fountain after water cooler each place it appears.2007.Innovative water technology grant program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Eligible entityThe term eligible entity means—(A)a public water system (as defined under section 1401(4) of the Safe Drinking Water Act (42 U.S.C. 300f(4)));(B)an institution of higher education;(C)a research institution or foundation;(D)a regional water organization; or(E)a nonprofit organization described in section 1442(e)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e)(8)).(b)Grant program authorizedThe Administrator shall carry out a grant program for the purpose of accelerating the development and deployment of innovative water technologies that address pressing drinking water supply, quality, treatment, or security challenges of public water systems, areas served by private wells, or source waters.(c)GrantsIn carrying out the program under subsection (b), the Administrator shall make grants to eligible entities—(1)to develop, test, and deploy innovative water technologies; or(2)to provide technical assistance to deploy demonstrated innovative water technologies.(d)Selection criteriaIn making grants under this section, the Administrator shall—(1)award grants through a competitive process to eligible entities the Administrator determines are best able to carry out the purpose of the program; and(2)give priority to projects that have the potential—(A)to reduce ratepayer or community costs or costs of future capital investments;(B)to significantly improve human health or the environment; or(C)to provide additional drinking water supplies with minimal environmental impact.(e)Cost-SharingThe Federal share of the cost of activities carried out using a grant under this section shall be not more than 65 percent.(f)LimitationThe maximum amount of a grant under this section shall be $5,000,000.(g)ReportEach year, the Administrator shall submit to Congress and make publicly available on the website of the Administrator a report that describes any advancements during the previous year in development of innovative water technologies made as a result of funding provided under this section.(h)PartnershipsGrants awarded under this program may include projects that are carried out by an eligible entity in cooperation with a private entity, including a farmer, farmer cooperative, or manufacturer of water technologies.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 and 2020.2008.Improved consumer confidence reportsSection 1414(c)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)) is amended—(1)in the heading for subparagraph (A), by striking Annual reports and inserting Reports;(2)in subparagraph (A), by inserting , or provide by electronic means, after to mail;(3)in subparagraph (B)—(A)in clause (iv), by striking the Administrator, and and inserting the Administrator, including corrosion control efforts, and; and(B)by adding at the end the following clause:(vii)Identification of, if any—(I)exceedances described in paragraph (1)(D) for which corrective action has been required by the Administrator or the State (in the case of a State exercising primary enforcement responsibility for public water systems) during the monitoring period covered by the consumer confidence report; and(II)violations that occurred during the monitoring period covered by the consumer confidence report.; and(4)by adding at the end the following new subparagraph:(F)Revisions(i)Understandability and frequencyNot later than 24 months after the date of enactment of America’s Water Infrastructure Act of 2018, the Administrator, in consultation with the parties identified in subparagraph (A), shall issue revisions to the regulations issued under subparagraph (A)—(I)to increase—(aa)the readability, clarity, and understandability of the information presented in consumer confidence reports; and(bb)the accuracy of information presented, and risk communication, in consumer confidence reports; and(II)with respect to community water systems that serve 10,000 or more persons, to require each such community water system to provide, by mail, electronic means, or other methods described in clause (ii), a consumer confidence report to each customer of the system at least biannually.(ii)Electronic deliveryAny revision of regulations pursuant to clause (i) shall allow delivery of consumer confidence reports by methods consistent with methods described in the memorandum Safe Drinking Water Act–Consumer Confidence Report Rule Delivery Options issued by the Environmental Protection Agency on January 3, 2013..2009.Contractual agreements(a)In generalSection 1414(h)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(h)(1)) is amended—(1)in subparagraph (B), by striking or after the semicolon;(2)in subparagraph (C), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(D)entering into a contractual agreement for significant management or administrative functions of the system to correct violations identified in the plan..(b)Technical amendmentSection 1414(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(i)(1)) is amended by inserting a comma after 1417.2010.Additional considerations for compliance(a)Mandatory assessmentSubsection (h) of section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended by adding at the end the following:(3)Authority for mandatory assessment(A)AuthorityA State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system to assess options for consolidation, or transfer of ownership of the system, as described in paragraph (1), or other actions expected to achieve compliance with national primary drinking water regulations described in clause (i)(I), if—(i)the public water system—(I)has repeatedly violated one or more national primary drinking water regulations and such repeated violations are likely to adversely affect human health; and(II)(aa)is unable or unwilling to take feasible and affordable actions, as determined by the State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility), that will result in the public water system complying with the national primary drinking water regulations described in subclause (I), including accessing technical assistance and financial assistance through the State loan fund pursuant to section 1452; or(bb)has already undertaken actions described in item (aa) without achieving compliance;(ii)such consolidation, transfer, or other action is feasible; and(iii)such consolidation, transfer, or other action could result in greater compliance with national primary drinking water regulations.(B)Tailoring of assessmentsRequirements for any assessment to be conducted pursuant to subparagraph (A) shall be tailored with respect to the size, type, and characteristics, of the public water system to be assessed.(C)Approved entitiesAn assessment conducted pursuant to subparagraph (A) may be conducted by an entity approved by the State requiring such assessment (or the Administrator, if the State does not have primary enforcement responsibility), which may include such State (or the Administrator, as applicable), the public water system, or a third party.(D)Burden of assessmentsIt is the sense of Congress that any assessment required pursuant to subparagraph (A) should not be overly burdensome on the public water system that is assessed.(4)Financial assistanceNotwithstanding section 1452(a)(3), a public water system undertaking consolidation or transfer of ownership or other actions pursuant to an assessment completed under paragraph (3) may receive a loan described in section 1452(a)(2)(A) to carry out such consolidation, transfer, or other action.(5)Protection of nonresponsible system(A)Identification of liabilities(i)In generalAn owner or operator of a public water system that submits a plan pursuant to paragraph (1) based on an assessment conducted with respect to such public water system under paragraph (3) shall identify as part of such plan—(I)any potential and existing liability for penalties and damages arising from each specific violation identified in the plan of which the owner or operator is aware; and(II)any funds or other assets that are available to satisfy such liability, as of the date of submission of such plan, to the public water system that committed such violation.(ii)InclusionIn carrying out clause (i), the owner or operator shall take reasonable steps to ensure that all potential and existing liabilities for penalties and damages arising from each specific violation identified in the plan are identified.(B)Reservation of fundsA public water system that, consistent with the findings of an assessment conducted pursuant to paragraph (3), has completed the actions under a plan submitted and approved pursuant to this subsection shall not be liable under this title for a violation of this title identified in the plan, except to the extent to which funds or other assets are identified pursuant to subparagraph (A)(i)(II) as available to satisfy such liability.(6)RegulationsNot later than 2 years after the date of enactment of America’s Water Infrastructure Act of 2018, the Administrator shall promulgate regulations to implement paragraphs (3), (4), and (5)..(b)Retention of primary enforcement authority(1)In generalSection 1413(a) of the Safe Drinking Water Act (42 U.S.C. 300g–2(a)) is amended—(A)in paragraph (5), by striking ; and and inserting a semicolon;(B)by redesignating paragraph (6) as paragraph (7); and(C)by inserting after paragraph (5) the following new paragraph:(6)has adopted and is implementing procedures for requiring public water systems to assess options for consolidation or transfer of ownership or other actions in accordance with the regulations issued by the Administrator under section 1414(h)(6); and.(2)Conforming amendmentSection 1413(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–2(b)(1)) is amended by striking of paragraphs (1), (2), (3), and (4).2011.Improved accuracy and availability of compliance monitoring dataSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended by adding at the end the following new subsection:(j)Improved accuracy and availability of compliance monitoring data(1)Strategic planNot later than 1 year after the date of enactment of this subsection, the Administrator, in coordination with States (including States without primary enforcement responsibility under section 1413), public water systems, and other interested stakeholders, shall develop and provide to Congress a strategic plan for improving the accuracy and availability of monitoring data collected to demonstrate compliance with national primary drinking water regulations and submitted—(A)by public water systems to States; or(B)by States to the Administrator.(2)EvaluationIn developing the strategic plan under paragraph (1), the Administrator shall evaluate any challenges faced—(A)in ensuring the accuracy and integrity of submitted data described in paragraph (1);(B)by States and public water systems in implementing an electronic system for submitting such data, including the technical and economic feasibility of implementing such a system; and(C)by users of such electronic systems in being able to access such data.(3)Findings and recommendationsThe Administrator shall include in the strategic plan provided to Congress under paragraph (1)—(A)a summary of the findings of the evaluation under paragraph (2); and(B)recommendations on practicable, cost-effective methods and means that can be employed to improve the accuracy and availability of submitted data described in paragraph (1).(4)ConsultationIn developing the strategic plan under paragraph (1), the Administrator may, as appropriate, consult with States or other Federal agencies that have experience using practicable methods and means to improve the accuracy and availability of submitted data described in such paragraph..2012.Asset managementSection 1420 of the Safe Drinking Water Act (42 U.S.C. 300g–9) is amended—(1)in subsection (c)(2)—(A)in subparagraph (D), by striking ; and and inserting a semicolon;(B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(F)a description of how the State will, as appropriate—(i)encourage development by public water systems of asset management plans that include best practices for asset management; and(ii)assist, including through the provision of technical assistance, public water systems in training operators or other relevant and appropriate persons in implementing such asset management plans.; (2)in subsection (c)(3), by inserting , including efforts of the State to encourage development by public water systems of asset management plans and to assist public water systems in training relevant and appropriate persons in implementing such asset management plans after public water systems in the State; and(3)in subsection (d), by adding at the end the following new paragraph:(5)Information on asset management practicesNot later than 5 years after the date of enactment of this paragraph, and not less often than every 5 years thereafter, the Administrator shall review and, if appropriate, update educational materials, including handbooks, training materials, and technical information, made available by the Administrator to owners, managers, and operators of public water systems, local officials, technical assistance providers (including nonprofit water associations), and State personnel concerning best practices for asset management strategies that may be used by public water systems.. 2013.Community water system risk and resilience(a)In generalSection 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) is amended to read as follows:1433.Community water system risk and resilience(a)Risk and resilience assessments(1)In generalEach community water system serving a population of greater than 3,300 persons shall conduct an assessment of the risks to, and resilience of, its system. Such an assessment—(A)shall include an assessment of—(i)the risk to the system from malevolent acts and natural hazards;(ii)the resilience of the pipes and constructed conveyances, physical barriers, source water, water collection and intake, pretreatment, treatment, storage and distribution facilities, electronic, computer, or other automated systems (including the security of such systems) which are utilized by the system;(iii)the monitoring practices of the system;(iv)the financial infrastructure of the system;(v)the use, storage, or handling of various chemicals by the system; and(vi)the operation and maintenance of the system; and(B)may include an evaluation of capital and operational needs for risk and resilience management for the system.(2)Baseline informationThe Administrator, not later than August 1, 2019, after consultation with appropriate departments and agencies of the Federal Government and with State and local governments, shall provide baseline information on malevolent acts of relevance to community water systems, which shall include consideration of acts that may—(A)substantially disrupt the ability of the system to provide a safe and reliable supply of drinking water; or(B)otherwise present significant public health or economic concerns to the community served by the system.(3)Certification(A)CertificationEach community water system described in paragraph (1) shall submit to the Administrator a certification that the system has conducted an assessment complying with paragraph (1). Such certification shall be made prior to—(i)March 31, 2020, in the case of systems serving a population of 100,000 or more;(ii)December 31, 2020, in the case of systems serving a population of 50,000 or more but less than 100,000; and(iii)June 30, 2021, in the case of systems serving a population greater than 3,300 but less than 50,000.(B)Review and revisionEach community water system described in paragraph (1) shall review the assessment of such system conducted under such paragraph at least once every 5 years after the applicable deadline for submission of its certification under subparagraph (A) to determine whether such assessment should be revised. Upon completion of such a review, the community water system shall submit to the Administrator a certification that the system has reviewed its assessment and, if applicable, revised such assessment.(4)Contents of certificationsA certification required under paragraph (3) shall contain only—(A)information that identifies the community water system submitting the certification;(B)the date of the certification; and(C)a statement that the community water system has conducted, reviewed, or revised the assessment, as applicable.(5)Provision to other entitiesNo community water system shall be required under State or local law to provide an assessment described in this section (or revision thereof) to any State, regional, or local governmental entity solely by reason of the requirement set forth in paragraph (3) that the system submit a certification to the Administrator.(b)Emergency response planEach community water system serving a population greater than 3,300 shall prepare or revise, where necessary, an emergency response plan that incorporates findings of the assessment conducted under subsection (a) for such system (and any revisions thereto). Each community water system shall certify to the Administrator, as soon as reasonably possible after the date of enactment of America’s Water Infrastructure Act of 2018, but not later than 6 months after completion of the assessment under subsection (a), that the system has completed such plan. The emergency response plan shall include—(1)strategies and resources to improve the resilience of the system, including the physical security and cybersecurity of the system;(2)plans and procedures that can be implemented, and identification of equipment that can be utilized, in the event of a malevolent act or natural hazard that threatens the ability of the community water system to deliver safe drinking water;(3)actions, procedures, and equipment which can obviate or significantly lessen the impact of a malevolent act or natural hazard on the public health and the safety and supply of drinking water provided to communities and individuals, including the development of alternative source water options, relocation of water intakes, and construction of flood protection barriers; and(4)strategies that can be used to aid in the detection of malevolent acts or natural hazards that threaten the security or resilience of the system.(c)CoordinationCommunity water systems shall, to the extent possible, coordinate with existing local emergency planning committees established pursuant to the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) when preparing or revising an assessment or emergency response plan under this section.(d)Record maintenanceEach community water system shall maintain a copy of the assessment conducted under subsection (a) and the emergency response plan prepared under subsection (b) (including any revised assessment or plan) for 5 years after the date on which a certification of such assessment or plan is submitted to the Administrator under this section.(e)Guidance to small public water systemsThe Administrator shall provide guidance and technical assistance to community water systems serving a population of less than 3,300 persons on how to conduct resilience assessments, prepare emergency response plans, and address threats from malevolent acts and natural hazards that threaten to disrupt the provision of safe drinking water or significantly affect the public health or significantly affect the safety or supply of drinking water provided to communities and individuals.(f)Alternative preparedness and operational resilience programs(1)Satisfaction of requirementA community water system that is required to comply with the requirements of subsections (a) and (b) may satisfy such requirements by—(A)using and complying with technical standards that the Administrator has recognized under paragraph (2); and(B)submitting to the Administrator a certification that the community water system is complying with subparagraph (A).(2)Authority to recognizeConsistent with section 12(d) of the National Technology Transfer and Advancement Act of 1995, the Administrator shall recognize technical standards that are developed or adopted by third-party organizations or voluntary consensus standards bodies that carry out the objectives or activities required by this section as a means of satisfying the requirements under subsection (a) or (b).(g)Technical assistance and grants(1)In generalThe Administrator shall establish and implement a program, to be known as the Drinking Water Infrastructure Risk and Resilience Program, under which the Administrator may award grants in each of fiscal years 2020 and 2021 to owners or operators of community water systems for the purpose of increasing the resilience of such community water systems.(2)Use of fundsAs a condition on receipt of a grant under this section, an owner or operator of a community water system shall agree to use the grant funds exclusively to assist in the planning, design, construction, or implementation of a program or project consistent with an emergency response plan prepared pursuant to subsection (b), which may include—(A)the purchase and installation of equipment for detection of drinking water contaminants or malevolent acts;(B)the purchase and installation of fencing, gating, lighting, or security cameras;(C)the tamper-proofing of manhole covers, fire hydrants, and valve boxes;(D)the purchase and installation of improved treatment technologies and equipment to improve the resilience of the system;(E)improvements to electronic, computer, financial, or other automated systems and remote systems;(F)participation in training programs, and the purchase of training manuals and guidance materials, relating to security and resilience;(G)improvements in the use, storage, or handling of chemicals by the community water system;(H)security screening of employees or contractor support services;(I)equipment necessary to support emergency power or water supply, including standby and mobile sources; and(J)the development of alternative source water options, relocation of water intakes, and construction of flood protection barriers.(3)ExclusionsA grant under this subsection may not be used for personnel costs, or for monitoring, operation, or maintenance of facilities, equipment, or systems.(4)Technical assistanceFor each fiscal year, the Administrator may use not more than $5,000,000 from the funds made available to carry out this subsection to provide technical assistance to community water systems to assist in responding to and alleviating a vulnerability that would substantially disrupt the ability of the system to provide a safe and reliable supply of drinking water (including sources of water for such systems) which the Administrator determines to present an immediate and urgent need.(5)Grants for small systemsFor each fiscal year, the Administrator may use not more than $10,000,000 from the funds made available to carry out this subsection to make grants to community water systems serving a population of less than 3,300 persons, or nonprofit organizations receiving assistance under section 1442(e), for activities and projects undertaken in accordance with the guidance provided to such systems under subsection (e) of this section.(6)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $25,000,000 for each of fiscal years 2020 and 2021.(h)DefinitionsIn this section—(1)the term resilience means the ability of a community water system or an asset of a community water system to adapt to or withstand the effects of a malevolent act or natural hazard without interruption to the asset’s or system’s function, or if the function is interrupted, to rapidly return to a normal operating condition; and(2)the term natural hazard means a natural event that threatens the functioning of a community water system, including an earthquake, tornado, flood, hurricane, wildfire, and hydrologic changes..(b)Sensitive information(1)Protection from disclosureInformation submitted to the Administrator of the Environmental Protection Agency pursuant to section 1433 of the Safe Drinking Water Act, as in effect on the day before the date of enactment of America’s Water Infrastructure Act of 2018, shall be protected from disclosure in accordance with the provisions of such section as in effect on such day.(2)DisposalThe Administrator, in partnership with community water systems (as defined in section 1401 of the Safe Drinking Water Act), shall develop a strategy to, in a timeframe determined appropriate by the Administrator, securely and permanently dispose of, or return to the applicable community water system, any information described in paragraph (1).2014.Authorization for grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking $100,000,000 for each of fiscal years 1997 through 2003 and inserting $125,000,000 for each of fiscal years 2020 and 2021.2015.State revolving loan funds(a)Use of fundsSection 1452(a)(2)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)(B)) is amended by striking (including expenditures for planning, design, and associated preconstruction activities, including activities relating to the siting of the facility, but not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, or for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, but not.(b)Prevailing wagesSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is further amended by adding at the end the following:(5)Prevailing wagesThe requirements of section 1450(e) shall apply to any construction project carried out in whole or in part with assistance made available by a State loan fund.. (c)Assistance for disadvantaged communitiesSection 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)) is amended to read as follows:(2)Total amount of subsidiesFor each fiscal year, of the amount of the capitalization grant received by the State for the year, the total amount of loan subsidies made by a State pursuant to paragraph (1)—(A)may not exceed 35 percent; and(B)to the extent that there are sufficient applications for loans to communities described in paragraph (1), may not be less than 6 percent..(d)Types of assistanceSection 1452(f)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(1)) is amended—(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;(2)by inserting after subparagraph (B) the following new subparagraph:(C)each loan will be fully amortized not later than 30 years after the completion of the project, except that in the case of a disadvantaged community (as defined in subsection (d)(3)) a State may provide an extended term for a loan, if the extended term—(i)terminates not later than the date that is 40 years after the date of project completion; and(ii)does not exceed the expected design life of the project;; and(3)in subparagraph (B), by striking 1 year after completion of the project for which the loan was made and all that follows through design life of the project; and inserting 18 months after completion of the project for which the loan was made;.(e)Needs surveySection 1452(h) of the Safe Drinking Water Act (42 U.S.C. 300j–12(h)) is amended—(1)by striking The Administrator  and inserting (1) The Administrator; and(2)by adding at the end the following new paragraph:(2)Any assessment conducted under paragraph (1) after the date of enactment of America’s Water Infrastructure Act of 2018 shall include an assessment of costs to replace all lead service lines (as defined in section 1459B(a)(4)) of all eligible public water systems in the United States, and such assessment shall describe separately the costs associated with replacing the portions of such lead service lines that are owned by an eligible public water system and the costs associated with replacing any remaining portions of such lead service lines, to the extent practicable..(f)Other authorized activitiesSection 1452(k)(1)(C) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)(1)(C)) is amended by striking for fiscal years 1996 and 1997 to delineate and assess source water protection areas in accordance with section 1453 and inserting to delineate, assess, and update assessments for source water protection areas in accordance with section 1453.(g)Best practices for administration of State revolving loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding after subsection (r) the following:(s)Best practices for State loan fund administrationThe Administrator shall—(1)collect information from States on administration of State loan funds established pursuant to subsection (a)(1), including—(A)efforts to streamline the process for applying for assistance through such State loan funds;(B)programs in place to assist with the completion of applications for assistance through such State loan funds;(C)incentives provided to public water systems that partner with small public water systems to assist with the application process for assistance through such State loan funds;(D)practices to ensure that amounts in such State loan funds are used to provide loans, loan guarantees, or other authorized assistance in a timely fashion;(E)practices that support effective management of such State loan funds;(F)practices and tools to enhance financial management of such State loan funds; and(G)key financial measures for use in evaluating State loan fund operations, including—(i)measures of lending capacity, such as current assets and current liabilities or undisbursed loan assistance liability; and(ii)measures of growth or sustainability, such as return on net interest;(2)not later than 3 years after the date of enactment of America’s Water Infrastructure Act of 2018, disseminate to the States best practices for administration of such State loan funds, based on the information collected pursuant to this subsection; and(3)periodically update such best practices, as appropriate..2016.Authorization for source water petition programsSection 1454(e) of the Safe Drinking Water Act (42 U.S.C. 300j–14(e)) is amended by striking 1997 through 2003 and inserting 2020 through 2021.2017.Review of technologiesPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is further amended by adding at the end the following new section:1459D.Review of technologies(a)ReviewThe Administrator, after consultation with appropriate departments and agencies of the Federal Government and with State and local governments, shall review (or enter into contracts or cooperative agreements to provide for a review of) existing and potential methods, means, equipment, and technologies (including review of cost, availability, and efficacy of such methods, means, equipment, and technologies) that—(1)ensure the physical integrity of community water systems;(2)prevent, detect, and respond to any contaminant for which a national primary drinking water regulation has been promulgated in community water systems and source water for community water systems;(3)allow for use of alternate drinking water supplies from nontraditional sources; and(4)facilitate source water assessment and protection.(b)InclusionsThe review under subsection (a) shall include review of methods, means, equipment, and technologies—(1)that are used for corrosion protection, metering, leak detection, or protection against water loss;(2)that are intelligent systems, including hardware, software, or other technology, used to assist in protection and detection described in paragraph (1);(3)that are point-of-use devices or point-of-entry devices;(4)that are physical or electronic systems that monitor, or assist in monitoring, contaminants in drinking water in real-time; and(5)that allow for the use of nontraditional sources for drinking water, including physical separation and chemical and biological transformation technologies.(c)AvailabilityThe Administrator shall make the results of the review under subsection (a) available to the public.(d)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $10,000,000 for fiscal year 2019, which shall remain available until expended..2018.Source water(a)Addressing source water used for drinking waterSection 304 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11004) is amended—(1)in subsection (b)(1), by striking State emergency planning commission and inserting State emergency response commission; and(2)by adding at the end the following new subsection:(e)Addressing source water used for drinking water(1)Applicable State agency notificationA State emergency response commission shall—(A)promptly notify the applicable State agency of any release that requires notice under subsection (a);(B)provide to the applicable State agency the information identified in subsection (b)(2); and(C)provide to the applicable State agency a written followup emergency notice in accordance with subsection (c).(2)Community water system notification(A)In generalAn applicable State agency receiving notice of a release under paragraph (1) shall—(i)promptly forward such notice to any community water system the source waters of which are affected by the release;(ii)forward to the community water system the information provided under paragraph (1)(B); and(iii)forward to the community water system the written followup emergency notice provided under paragraph (1)(C).(B)Direct notificationIn the case of a State that does not have an applicable State agency, the State emergency response commission shall provide the notices and information described in paragraph (1) directly to any community water system the source waters of which are affected by a release that requires notice under subsection (a).(3)DefinitionsIn this subsection:(A)Community water systemThe term community water system has the meaning given such term in section 1401(15) of the Safe Drinking Water Act.(B)Applicable State agencyThe term applicable State agency means the State agency that has primary responsibility to enforce the requirements of the Safe Drinking Water Act in the State..(b)Availability to community water systemsSection 312(e) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11022(e)) is amended—(1)in paragraph (1), by striking State emergency planning commission and inserting State emergency response commission; and(2)by adding at the end the following new paragraph:(4)Availability to community water systems(A)In generalAn affected community water system may have access to tier II information by submitting a request to the State emergency response commission or the local emergency planning committee. Upon receipt of a request for tier II information, the State commission or local committee shall, pursuant to paragraph (1), request the facility owner or operator for the tier II information and make available such information to the affected community water system.(B)DefinitionIn this paragraph, the term affected community water system means a community water system (as defined in section 1401(15) of the Safe Drinking Water Act) that receives supplies of drinking water from a source water area, delineated under section 1453 of the Safe Drinking Water Act, in which a facility that is required to prepare and submit an inventory form under subsection (a)(1) is located..2019.Report on Federal cross-cutting requirements(a)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of a study, to be conducted in consultation with the Administrator of the Environmental Protection Agency, any State agency that has primary responsibility to enforce the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) in a State, and public water systems, to identify demonstrations of compliance with a State or local environmental law that may be substantially equivalent to any demonstration required by the Administrator for compliance with a Federal cross-cutting requirement.(b)DefinitionsIn this subsection:(1)Federal cross-cutting requirementThe term Federal cross-cutting requirement means a requirement of a Federal law or regulation, compliance with which is a condition on receipt of a loan or loan guarantee pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), that, if applied with respect to projects and activities for which a public water system receives such a loan or loan guarantee, would be substantially equivalent to a requirement of an applicable State or local law.(2)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).2020.Assistance for areas affected by natural disasters(a)DefinitionsIn this section:(1)Community water systemThe term community water system has the meaning given such term in section 1401(15) of the Safe Drinking Water Act (42 U.S.C. 300f(15)).(2)Eligible StateThe term eligible State means a State, as defined in section 1401(13)(B) of the Safe Drinking Water Act (42 U.S.C. 300f(13)(B)).(3)Eligible systemThe term eligible system means a community water system—(A)that serves an area for which, after January 1, 2017, the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)—(i)has issued a major disaster declaration; and(ii)provided disaster assistance; or(B)that is capable of extending its potable drinking water service into an underserved area.(4)National primary drinking water regulationThe term national primary drinking water regulation means a national primary drinking water regulation under section 1412 of the Safe Drinking Water Act (42 U.S.C. 300g–1).(5)Underserved areaThe term underserved area means a geographic area in an eligible State that—(A)is served by a community water system serving fewer than 50,000 persons where delivery of, or access to, potable water is or was disrupted; and(B)received disaster assistance pursuant to a declaration described in paragraph (3)(A).(b)State revolving loan fund assistance(1)In generalAn eligible State may use funds provided pursuant to subsection (e)(1) to provide assistance to an eligible system within the eligible State for the purpose of restoring or increasing compliance with national primary drinking water regulations in an underserved area.(2)Inclusion(A)Additional subsidizationWith respect to assistance provided under paragraph (1), an eligible system shall be eligible to receive loans with additional subsidization (including forgiveness of principal, negative-interest loans, or grants (or any combination thereof)) for the purpose described in paragraph (1).(B)NondesignationAssistance provided under paragraph (1) may include additional subsidization, as described in subparagraph (A), even if the service area of the eligible system has not been designated by the applicable eligible State as a disadvantaged community pursuant to section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)).(c)ExclusionAssistance provided under this section shall not include assistance for a project that is financed (directly or indirectly), in whole or in part, with proceeds of any obligation issued after the date of enactment of this Act the interest of which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.(d)Nonduplication of workAn activity carried out pursuant to this section shall not duplicate the work or activity of any other Federal or State department or agency.(e)Additional drinking water State revolving fund capitalization grants(1)In generalThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency $100,000,000 to provide additional capitalization grants pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) to eligible States, to be available—(A)for a period of 24 months beginning on the date on which the funds are made available for the purpose described in subsection (b)(1); and(B)after the end of such 24-month period, until expended for the purpose described in paragraph (3) of this subsection.(2)Supplemented intended use plans(A)Obligation of amountsNot later than 30 days after the date on which an eligible State submits to the Administrator a supplemental intended use plan under section 1452(b) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)), from funds made available under paragraph (1), the Administrator shall obligate to such eligible State such amounts as are appropriate to address the needs identified in such supplemental intended use plan for the purpose described in subsection (b)(1).(B)PlansA supplemental intended use plan described in subparagraph (A) shall include information regarding projects to be funded using the assistance provided under subsection (b)(1), including, with respect to each such project—(i)a description of the project;(ii)an explanation of the means by which the project will restore or improve compliance with national primary drinking water regulations in an underserved area;(iii)the estimated cost of the project; and(iv)the projected start date for the project.(3)Unobligated amountsAny amounts made available to the Administrator under paragraph (1) that are unobligated on the date that is 24 months after the date on which the amounts are made available shall be available for the purpose of providing additional grants to States to capitalize State loan funds as provided under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).(4)Applicability(A)In generalExcept as otherwise provided in this section, all requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) shall apply to funding provided under this section.(B)Intended use plansSection 1452(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(1)) shall not apply to a supplemental intended use plan under paragraph (2).(C)State contributionFor amounts authorized to be appropriated under paragraph (1), the matching requirements in section 1452(e) of the Safe Drinking Water Act (42 U.S.C. 300j–12(e)) shall not apply to any funds provided to the Commonwealth of Puerto Rico under this section.2021.Monitoring for unregulated contaminants(a)In generalSection 1445 of the Safe Drinking Water Act (42 U.S.C. 300j–4) is amended by adding at the end the following:(j)Monitoring by certain systems(1)In generalNotwithstanding subsection (a)(2)(A), the Administrator shall, subject to the availability of appropriations for such purpose—(A)require public water systems serving between 3,300 and 10,000 persons to monitor for unregulated contaminants in accordance with this section; and(B)ensure that only a representative sample of public water systems serving fewer than 3,300 persons are required to monitor.(2)Effective dateParagraph (1) shall take effect 3 years after the date of enactment of this subsection.(3)LimitationParagraph (1) shall take effect unless the Administrator determines that there is not sufficient laboratory capacity to accommodate the analysis necessary to carry out monitoring required under such paragraph.(4)Limitation on enforcementThe Administrator may not enforce a requirement to monitor pursuant to paragraph (1) with respect to any public water system serving fewer than 3,300 persons, including by subjecting such a public water system to any civil penalty.(5)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 in each fiscal year for which monitoring is required to be carried out under this subsection for the Administrator to pay the reasonable cost of such testing and laboratory analysis as are necessary to carry out monitoring required under this subsection..(b)Authorization of appropriationsSection 1445(a)(2)(H) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(H)) is amended by striking 1997 through 2003 and inserting 2019 through 2021.(c)Inclusion in data baseSection 1445(g)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–4(g)(7)) is amended by—(1)striking and at the end of subparagraph (B);(2)redesignating subparagraph (C) as subparagraph (D); and(3)inserting after subparagraph (B) the following:(C)if applicable, monitoring information collected by public water systems pursuant to subsection (j) that is not duplicative of monitoring information included in the data base under subparagraph (B) or (D); and.2022.American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking fiscal year 2017 and inserting fiscal years 2019 through 2023.2023.Authorization for capitalization grants to States for State drinking water treatment revolving loan
 fundsSection 1452(m) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)) is amended—(1)by striking the first sentence and inserting the following:(1)There are authorized to be appropriated to carry out the purposes of this section—(A)$1,174,000,000 for fiscal year 2019;(B)$1,300,000,000 for fiscal year 2020; and(C)$1,950,000,000 for fiscal year 2021.;(2)by striking To the extent amounts authorized to be and inserting the following:(2)To the extent amounts authorized to be; and(3)by striking (prior to the fiscal year 2004).IIIEnergy3001.Modernizing authorizations for necessary hydropower approvals(a)Preliminary permitsSection 5 of the Federal Power Act (16 U.S.C. 798) is amended—(1)in subsection (a), by striking three and inserting 4; and(2)in subsection (b)—(A)by striking Commission may extend the period of a preliminary permit once for not more than 2 additional years beyond the 3 years and inserting the following:Commission may—(1)extend the period of a preliminary permit once for not more than 4 additional years beyond the 4 years;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)after the end of an extension period granted under paragraph (1), issue an additional permit to the permittee if the Commission determines that there are extraordinary circumstances that warrant the issuance of the additional permit..(b)Time limit for construction of project worksSection 13 of the Federal Power Act (16 U.S.C. 806) is amended in the second sentence by striking once but not longer than two additional years and inserting for not more than 8 additional years,.(c)Obligation for Payment of Annual ChargesAny obligation of a licensee or exemptee for the payment of annual charges under section 10(e) of the Federal Power Act (16 U.S.C. 803(e)) for a project that has not commenced construction as of the date of enactment of this Act shall commence not earlier than the latest of—(1)the date by which the licensee or exemptee is required to commence construction; or(2)the date of any extension of the deadline under paragraph (1).3002.Qualifying conduit hydropower facilitiesSection 30(a) of the Federal Power Act (16 U.S.C. 823a(a)) is amended—(1)in paragraph (2)(C), by striking 45 days and inserting 30 days; and(2)in paragraph (3)(C)(ii), by striking 5 and inserting 40.3003.Promoting hydropower development at existing nonpowered damsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:34.Promoting hydropower development at existing nonpowered dams(a)Expedited licensing process for non-Federal hydropower projects at existing nonpowered dams(1)In generalAs provided in this section, the Commission may issue and amend licenses, as appropriate, for any facility the Commission determines is a qualifying facility.(2)RuleNot later than 180 days after the date of enactment of this section, the Commission shall issue a rule establishing an expedited process for issuing and amending licenses for qualifying facilities under this section.(3)Interagency task force(A)In establishing the expedited process under this section, the Commission shall convene an interagency task force, with appropriate Federal and State agencies and Indian tribes represented, to coordinate the regulatory processes associated with the authorizations required to construct and operate a qualifying facility.(B)The task force shall develop procedures that are consistent with subsection (e)(1)(E) to seek to ensure that, for projects licensed pursuant to this section, the Commission and appropriate Federal and State agencies and Indian tribes shall exercise their authorities in a manner that, to the extent practicable, will not result in any material change to the storage, release, or flow operations of the associated nonpowered dam existing at the time an applicant files its license application.(4)Length of processThe Commission shall seek to ensure that the expedited process under this section will result in a final decision on an application for a license by not later than 2 years after receipt of a completed application for the license.(b)Dam safety(1)AssessmentBefore issuing any license for a qualifying facility, the Commission shall assess the safety of existing non-Federal dams and other non-Federal structures related to the qualifying facility (including possible consequences associated with failure of such structures).(2)RequirementsIn issuing any license for a qualifying facility at a non-Federal dam, the Commission shall ensure that the Commission’s dam safety requirements apply to such qualifying facility, and the associated qualifying nonpowered dam, over the term of such license.(c)Interagency communicationsInteragency cooperation in the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license for a qualifying facility under this section, and interagency communications relating to licensing process coordination pursuant to this section, shall not—(1)be considered to be ex parte communications under Commission rules; or(2)preclude an agency from participating in a licensing proceeding under this part, providing that any agency participating as a party in a licensing proceeding under this part shall, to the extent practicable, demonstrate a separation of staff cooperating with the Commission under the National Environmental Policy Act (42 U.S.C. 4321 et seq.) and staff participating in the applicable proceeding under this part.(d)Identification of nonpowered dams for hydropower development(1)In generalNot later than 12 months after the date of enactment of this section, the Commission, with the Secretary of the Army, the Secretary of the Interior, and the Secretary of Agriculture, shall jointly develop a list of existing nonpowered Federal dams that the Commission and the Secretaries agree have the greatest potential for non-Federal hydropower development.(2)ConsiderationsIn developing the list under paragraph (1), the Commission and the Secretaries may consider the following:(A)The compatibility of hydropower generation with existing purposes of the dam.(B)The proximity of the dam to existing transmission resources.(C)The existence of studies to characterize environmental, cultural, and historic resources relating to the dam.(D)The effects of hydropower development on release or flow operations of the dam.(3)AvailabilityThe Commission shall—(A)provide the list developed under paragraph (1) to—(i)the Committee on Energy and Commerce, the Committee on Transportation and Infrastructure, and the Committee on Natural Resources, of the House of Representatives; and(ii)the Committee on Environment and Public Works, and the Committee on Energy and Natural Resources, of the Senate; and(B)make such list available to the public.(e)DefinitionsFor purposes of this section:(1)Qualifying criteriaThe term qualifying criteria means, with respect to a facility—(A)as of the date of enactment of this section, the facility is not licensed under, or exempted from the license requirements contained in, this part;(B)the facility will be associated with a qualifying nonpowered dam;(C)the facility will be constructed, operated, and maintained for the generation of electric power;(D)the facility will use for such generation any withdrawals, diversions, releases, or flows from the associated qualifying nonpowered dam, including its associated impoundment or other infrastructure; and(E)the operation of the facility will not result in any material change to the storage, release, or flow operations of the associated qualifying nonpowered dam.(2)Qualifying facilityThe term qualifying facility means a facility that is determined under this section to meet the qualifying criteria.(3)Qualifying nonpowered damThe term qualifying nonpowered dam means any dam, dike, embankment, or other barrier—(A)the construction of which was completed on or before the date of enactment of this section;(B)that is or was operated for the control, release, or distribution of water for agricultural, municipal, navigational, industrial, commercial, environmental, recreational, aesthetic, drinking water, or flood control purposes; and(C)that, as of the date of enactment of this section, is not generating electricity with hydropower generating works that are licensed under, or exempted from the license requirements contained in, this part.(f)Savings ClauseNothing in this section affects—(1)any authority of the Commission to license a facility at a nonpowered dam under this part; and(2)any authority of the Commission to issue an exemption to a small hydroelectric power project under the Public Utility Regulatory Policies Act of 1978..3004.Closed-Loop pumped storage projectsPart I of the Federal Power Act (16 U.S.C. 792 et seq.), as amended, is further amended by adding at the end the following:35.Closed-Loop pumped storage projects(a)Expedited licensing process for closed-Loop pumped storage projects(1)In generalAs provided in this section, the Commission may issue and amend licenses, as appropriate, for closed-loop pumped storage projects.(2)RuleNot later than 180 days after the date of enactment of this section, the Commission shall issue a rule establishing an expedited process for issuing and amending licenses for closed-loop pumped storage projects under this section.(3)Interagency task forceIn establishing the expedited process under this section, the Commission shall convene an interagency task force, with appropriate Federal and State agencies and Indian tribes represented, to coordinate the regulatory processes associated with the authorizations required to construct and operate closed-loop pumped storage projects.(4)Length of processThe Commission shall seek to ensure that the expedited process under this section will result in final decision on an application for a license by not later than 2 years after receipt of a completed application for such license.(b)Dam safetyBefore issuing any license for a closed-loop pumped storage project, the Commission shall assess the safety of existing dams and other structures related to the project (including possible consequences associated with failure of such structures).(c)Exceptions from other requirements(1)In generalIn issuing or amending a license for a closed-loop pumped storage project pursuant to the expedited process established under this section, the Commission may grant an exception from any other requirement of this part with respect to any part of the closed-loop pumped storage project (not including any dam or other impoundment).(2)ConsultationIn granting an exception under paragraph (1), the Commission shall consult with the United States Fish and Wildlife Service, the National Marine Fisheries Service, and the State agency exercising administration over the fish and wildlife resources of the State in which the closed-loop pumped storage project is or will be located, in the manner provided by the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.).(3)Terms and conditionsIn granting an exception under paragraph (1), the Commission shall include in any such exception—(A)such terms and conditions as the United States Fish and Wildlife Service, the National Marine Fisheries Service, and the State agency described in paragraph (2) each determine are appropriate to prevent loss of, or damage to, fish and wildlife resources and to otherwise carry out the purposes of the Fish and Wildlife Coordination Act; and(B)such terms and conditions as the Commission deems appropriate to ensure that such closed-loop pumped storage project continues to comply with the provisions of this section and terms and conditions included in any such exception.(4)FeesThe Commission, in addition to the requirements of section 10(e), shall establish fees which shall be paid by an applicant for a license for a closed-loop pumped storage project that is required to meet terms and conditions set by fish and wildlife agencies under paragraph (3). Such fees shall be adequate to reimburse the fish and wildlife agencies referred to in paragraph (3) for any reasonable costs incurred in connection with any studies or other reviews carried out by such agencies for purposes of compliance with this section. The fees shall, subject to annual appropriations Acts, be transferred to such agencies by the Commission for use solely for purposes of carrying out such studies and shall remain available until expended.(d)TransfersNotwithstanding section 5, and regardless of whether the holder of a preliminary permit for a closed-loop pumped storage project claimed municipal preference under section 7(a) when obtaining the permit, on request by a municipality, the Commission may, to facilitate development of a closed-loop pumped storage project—(1)add entities as joint permittees following issuance of a preliminary permit; and(2)transfer a license in part to one or more nonmunicipal entities as co-licensees with a municipality, if the municipality retains majority ownership of the project for which the license was issued.(e)Interagency communicationsInteragency cooperation in the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license for a closed-loop pumped storage project submitted pursuant to this section, and interagency communications relating to licensing process coordination pursuant to this section, shall not—(1)be considered to be ex parte communications under Commission rules; or(2)preclude an agency from participating in a licensing proceeding under this part, providing that any agency participating as a party in a licensing proceeding under this part shall, to the extent practicable, demonstrate a separation of staff cooperating with the Commission under the National Environmental Policy Act (42 U.S.C. 4321 et seq.) and staff participating in the applicable proceeding under this part.(f)Developing abandoned mines for pumped storage(1)WorkshopNot later than 6 months after the date of enactment of this section, the Commission shall hold a workshop to explore potential opportunities for development of closed-loop pumped storage projects at abandoned mine sites.(2)GuidanceNot later than 1 year after the date of enactment of this section, the Commission shall issue guidance to assist applicants for licenses or preliminary permits for closed-loop pumped storage projects at abandoned mine sites.(g)Qualifying criteria for closed-Loop pumped storage projects(1)In generalThe Commission shall establish criteria that a pumped storage project shall meet in order to qualify as a closed-loop pumped storage project eligible for the expedited process established under this section.(2)InclusionsIn establishing the criteria under paragraph (1), the Commission shall include criteria requiring that the pumped storage project—(A)cause little to no change to existing surface and ground water flows and uses; and(B)is unlikely to adversely affect species listed as a threatened species or endangered species under the Endangered Species Act of 1973.(h)Savings ClauseNothing in this section affects any authority of the Commission to license a closed-loop pumped storage project under this part..3005.Considerations for relicensing termsPart I of the Federal Power Act (16 U.S.C. 792 et seq.), as amended, is further amended by adding at the end the following:36.Considerations for relicensing terms(a)In generalIn determining the term of a new license issued when an existing license under this part expires, the Commission shall take into consideration, among other things—(1)project-related investments by the licensee under the new license; and(2)project-related investments by the licensee over the term of the existing license.(b)Equal weightThe determination of the Commission under subsection (a) shall give equal weight to—(1)investments by the licensee to implement the new license under this part, including investments relating to redevelopment, new construction, new capacity, efficiency, modernization, rehabilitation or replacement of major equipment, safety improvements, or environmental, recreation, or other protection, mitigation, or enhancement measures required or authorized by the new license; and(2)investments by the licensee over the term of the existing license (including any terms under annual licenses) that—(A)resulted in redevelopment, new construction, new capacity, efficiency, modernization, rehabilitation or replacement of major equipment, safety improvements, or environmental, recreation, or other protection, mitigation, or enhancement measures conducted over the term of the existing license; and(B)were not expressly considered by the Commission as contributing to the length of the existing license term in any order establishing or extending the existing license term.(c)Commission determinationAt the request of the licensee, the Commission shall make a determination as to whether any planned, ongoing, or completed investment meets the criteria under subsection (b)(2). Any determination under this subsection shall be issued within 60 days following receipt of the licensee’s request. When issuing its determination under this subsection, the Commission shall not assess the incremental number of years that the investment may add to the new license term. All such assessment shall occur only as provided in subsection (a)..3006.Fair ratepayer accountability, transparency, and efficiency standardsSection 205 of the Federal Power Act (16 U.S.C. 824d) is amended by adding at the end the following:(g)Inaction of Commissioners(1)In generalWith respect to a change described in subsection (d), if the Commission permits the 60-day period established therein to expire without issuing an order accepting or denying the change because the Commissioners are divided two against two as to the lawfulness of the change, as a result of vacancy, incapacity, or recusal on the Commission, or if the Commission lacks a quorum—(A)the failure to issue an order accepting or denying the change by the Commission shall be considered to be an order issued by the Commission accepting the change for purposes of section 313(a); and(B)each Commissioner shall add to the record of the Commission a written statement explaining the views of the Commissioner with respect to the change.(2)AppealIf, pursuant to this subsection, a person seeks a rehearing under section 313(a), and the Commission fails to act on the merits of the rehearing request by the date that is 30 days after the date of the rehearing request because the Commissioners are divided two against two, as a result of vacancy, incapacity, or recusal on the Commission, or if the Commission lacks a quorum, such person may appeal under section 313(b)..3007.J. Bennett Johnston Waterway hydropower extension(a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to Federal Energy Regulatory Commission project numbers 12756, 12757, and 12758, the Commission may, at the request of the licensee for the applicable project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the Commission’s procedures under that section, extend the time period during which such licensee is required to commence the construction of its applicable project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission under that section for such project.(b)Obligation for payment of annual chargesAny obligation of a licensee for a project described in subsection (a) for the payment of annual charges under section 10(e) of the Federal Power Act (16 U.S.C. 803(e)) shall commence when the construction of the project commences.(c)Reinstatement of license; effective date for extension(1)ReinstatementIf the time period required for commencement of construction of a project described in subsection (a) has expired prior to the date of the enactment of this Act, the Commission may reinstate the license for such project, effective as of the date of the expiration of the license.(2)Effective date for extensionIf the Commission reinstates a license under paragraph (1) for a project, the first extension authorized under subsection (a) with respect to such project shall take effect on the effective date of such reinstatement under paragraph (1).3008.Stay and Reinstatement of FERC License No. 11393 for the Mahoney Lake Hydroelectric Project(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)LicenseThe term license means the license for the Commission project numbered 11393.(3)LicenseeThe term licensee means the holder of the license.(b)Stay of licenseOn the request of the licensee, the Commission shall issue an order continuing the stay of the license.(c)Lifting of stayOn the request of the licensee, but not later than 10 years after the date of enactment of this Act, the Commission shall—(1)issue an order lifting the stay of the license under subsection (b); and(2)make the effective date of the license the date on which the stay is lifted under paragraph (1).(d)Extension of license(1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 11393, the Commission may, at the request of the licensee, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.(2)Reinstatement of expired license(A)In generalIf the period required for the commencement of construction of the project described in paragraph (1) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of the date of the expiration of the license.(B)ExtensionIf the Commission reinstates the license under subparagraph (A), the first extension authorized under paragraph (1) shall take effect on the date of that expiration.(e)EffectNothing in this Act prioritizes, or creates any advantage or disadvantage to, Commission project numbered 11393 under Federal law, including the Federal Power Act (16 U.S.C. 791a et seq.) or the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), as compared to—(1)any electric generating facility in existence on the date of enactment of this Act; or(2)any electric generating facility that may be examined, proposed, or developed during the period of any stay or extension of the license under this Act.3009.Strategic Petroleum Reserve drawdown(a)Drawdown and sale(1)In generalNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), except as provided in subsection (b), the Secretary of Energy shall draw down and sell 5,000,000 barrels of crude oil from the Strategic Petroleum Reserve during fiscal year 2028.(2)Deposit of amounts received from saleAmounts received from a sale under paragraph (1) shall be deposited in the general fund of the Treasury during the fiscal year in which the sale occurs.(b)Emergency protectionThe Secretary of Energy may not draw down and sell crude oil under this section in quantities that would limit the authority to sell petroleum products under subsection (h) of section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241) in the full quantity authorized by that subsection.IVOther MattersAClean Water4101.Stormwater infrastructure funding task force(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a stormwater infrastructure funding task force composed of representatives of Federal, State, and local governments and private (including nonprofit) entities to conduct a study on, and develop recommendations to improve, the availability of public and private sources of funding for the construction, rehabilitation, and operation and maintenance of stormwater infrastructure to meet the requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).(b)ConsiderationsIn carrying out subsection (a), the task force shall—(1)identify existing Federal, State, and local public sources and private sources of funding for stormwater infrastructure; and(2)consider—(A)how funding for stormwater infrastructure from such sources has been made available, and utilized, in each State to address stormwater infrastructure needs identified pursuant to section 516(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1));(B)how the source of funding affects the affordability of the infrastructure (as determined based on the considerations used to assess the financial capability of municipalities under the integrated planning guidelines described in the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency on June 5, 2012, and dated May, 2012), including consideration of the costs associated with financing the infrastructure; and(C)whether such sources of funding are sufficient to support capital expenditures and long-term operation and maintenance costs necessary to meet the stormwater infrastructure needs of municipalities.(c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the results of the study conducted, and the recommendations developed, under subsection (a).(d)State definedIn this section, the term State has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).4102.Wastewater technology clearinghouse(a)In general(1)In generalThe Administrator of the Environmental Protection Agency shall—(A)for each of the programs described in paragraph (2), update the information for those programs to include information on cost-effective and alternative wastewater recycling and treatment technologies, including onsite and decentralized systems; and(B)disseminate to units of local government and nonprofit organizations seeking Federal funds for wastewater technology information on the cost effectiveness of alternative wastewater treatment and recycling technologies, including onsite and decentralized systems.(2)Programs describedThe programs referred to in paragraph (1)(A) are programs that provide technical assistance for wastewater management, including—(A)programs for nonpoint source management under section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329); and(B)the permit program for the disposal of sewer sludge under section 405 of the Federal Water Pollution Control Act (33 U.S.C. 1345).(b)Report to CongressNot later than 1 year after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the Administrator of the Environmental Protection Agency shall submit to Congress a report that describes—(1)the type and amount of information provided under subsection (a) to units of local government and nonprofit organizations regarding alternative wastewater treatment and recycling technologies;(2)the States and regions that have made greatest use of alternative wastewater treatment and recycling technologies; and(3)the actions taken by the Administrator to assist States in the deployment of alternative wastewater treatment and recycling technologies, including onsite and decentralized systems.4103.Technical assistance for treatment works(a)Technical assistanceSection 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254) is amended—(1)in subsection (b)—(A)by striking and at the end of paragraph (6);(B)by striking the period at the end of paragraph (7) and inserting ; and; and(C)by adding at the end the following:(8)make grants to nonprofit organizations—(A)to provide technical assistance to rural, small, and tribal municipalities for the purpose of assisting, in consultation with the State in which the assistance is provided, such municipalities and tribal governments in the planning, developing, and acquisition of financing for eligible projects and activities described in section 603(c);(B)to provide technical assistance and training for rural, small, and tribal publicly owned treatment works and decentralized wastewater treatment systems to enable such treatment works and systems to protect water quality and achieve and maintain compliance with the requirements of this Act; and(C)to disseminate information to rural, small, and tribal municipalities and municipalities that meet the affordability criteria established under section 603(i)(2) by the State in which the municipality is located with respect to planning, design, construction, and operation of publicly owned treatment works and decentralized wastewater treatment systems.; and(2)by adding at the end the following:(w)Nonprofit organizationFor purposes of subsection (b)(8), the term nonprofit organization means a nonprofit organization that the Administrator determines, after consultation with the States regarding what small publicly owned treatments works in the State find to be most beneficial and effective, is qualified and experienced in providing on-site training and technical assistance to small publicly owned treatment works..(b)Authorization of appropriationsSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended—(1)by striking and (6) and inserting (6); and(2)by inserting before the period at the end the following: ; and (7) not to exceed $25,000,000 for each of fiscal years 2019 through 2023 for carrying out subsections (b)(3), (b)(8), and (g).4104.Amendments to Long Island Sound programs(a)Long island sound restoration programSection 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) is amended—(1)in subsection (c)—(A)in the matter preceding paragraph (1), by striking Management Conference of the Long Island Sound Study and inserting conference study;(B)in paragraph (2)—(i)in each of subparagraphs (A) through (G), by striking the commas at the end of the subparagraphs and inserting semicolons;(ii)in subparagraph (H), by striking , and and inserting a semicolon;(iii)in subparagraph (I), by striking the period at the end and inserting a semicolon; and(iv)by adding at the end the following:(J)environmental vulnerabilities of the Long Island Sound watershed, including—(i)the identification and assessment of such vulnerabilities in the watershed;(ii)the development and implementation of adaptation strategies to reduce such vulnerabilities; and(iii)the identification and assessment of the effects of sea level rise on water quality, habitat, and infrastructure; and;(C)by striking paragraph (4) and inserting the following:(4)develop and implement strategies to increase public education and awareness with respect to the ecological health and water quality conditions of Long Island Sound;;(D)in paragraph (5), by inserting study after conference;(E)in paragraph (6)—(i)by inserting (including on a publicly accessible website) after the public; and(ii)by inserting study after conference; and(F)by striking paragraph (7) and inserting the following:(7)monitor the progress made toward meeting the identified goals, actions, and schedules of the Comprehensive Conservation and Management Plan, including through the implementation and support of a monitoring system for the ecological health and water quality conditions of Long Island Sound; and;(2)in subsection (d)(3), in the second sentence, by striking 50 per centum and inserting 60 percent;(3)by redesignating subsection (f) as subsection (h); and(4)by inserting after subsection (e) the following:(f)Report(1)In generalNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Director of the Office, in consultation with the Governor of each Long Island Sound State, shall submit to Congress a report that—(A)summarizes and assesses the progress made by the Office and the Long Island Sound States in implementing the Long Island Sound Comprehensive Conservation and Management Plan, including an assessment of the progress made toward meeting the performance goals and milestones contained in the Plan;(B)assesses the key ecological attributes that reflect the health of the ecosystem of the Long Island Sound watershed;(C)describes any substantive modifications to the Long Island Sound Comprehensive Conservation and Management Plan made during the 2-year period preceding the date of submission of the report;(D)provides specific recommendations to improve progress in restoring and protecting the Long Island Sound watershed, including, as appropriate, proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan;(E)identifies priority actions for implementation of the Long Island Sound Comprehensive Conservation and Management Plan for the 2-year period following the date of submission of the report; and(F)describes the means by which Federal funding and actions will be coordinated with the actions of the Long Island Sound States and other entities.(2)Public availabilityThe Administrator shall make the report described in paragraph (1) available to the public, including on a publicly accessible website.(g)Federal entities(1)CoordinationThe Administrator shall coordinate the actions of all Federal departments and agencies that affect water quality in the Long Island Sound watershed in order to improve the water quality and living resources of the watershed.(2)MethodsIn carrying out this section, the Administrator, acting through the Director of the Office, may—(A)enter into interagency agreements; and(B)make intergovernmental personnel appointments.(4)Consistency with comprehensive conservation and management planTo the maximum extent practicable, the head of each Federal department or agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall ensure that the property and all activities carried out by the department or agency are consistent with the Long Island Sound Comprehensive Conservation and Management Plan (including any related subsequent agreements and plans)..(b)Long island sound stewardship programSection 8(g) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended by striking 2011 and inserting 2021.(c)Reauthorization of long island sound programs(1)Long island sound grantsSubsection (h) of section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) (as redesignated by subsection (a)) is amended to read as follows:(h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $40,000,000 for each of fiscal years 2019 through 2023..(2)Long island sound stewardship grantsSection 11(a) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended by striking 2007 through 2011 and inserting 2019 through 2023.4105.Authorization of appropriations for Columbia river basin restorationSection 123(d) of the Federal Water Pollution Control Act (33 U.S.C. 1275(d)) is amended by adding at the end the following:(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $30,000,000 for each of fiscal years 2020 and 2021..4106.Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)by amending the section heading to read as follows: Sewer overflow and stormwater reuse municipal grants;(2)by amending subsection (a) to read as follows:(a)In general(1)Grants to statesThe Administrator may make grants to States for the purpose of providing grants to a municipality or municipal entity for planning, design, and construction of—(A)treatment works to intercept, transport, control, treat, or reuse municipal combined sewer overflows, sanitary sewer overflows, or stormwater; and(B)any other measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water eligible for assistance under section 603(c).(2)Direct municipal grantsSubject to subsection (g), the Administrator may make a direct grant to a municipality or municipal entity for the purposes described in paragraph (1).;(3)by amending subsection (e) to read as follows:(e)Administrative requirementsA project that receives assistance under this section shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund under title VI, except to the extent that the Governor of the State in which the project is located determines that a requirement of title VI is inconsistent with the purposes of this section. For the purposes of this subsection, a Governor may not determine that the requirements of title VI relating to the application of section 513 are inconsistent with the purposes of this section.;(4)by amending subsection (f) to read as follows:(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $225,000,000 for each of fiscal years 2019 through 2020.(2)Minimum allocationsTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 20 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects to intercept, transport, control, treat, or reuse municipal combined sewer overflows, sanitary sewer overflows, or stormwater through the use of green infrastructure, water and energy efficiency improvements, and other environmentally innovative activities.; and(5)by amending subsection (g) to read as follows:(g)Allocation of funds(1)Fiscal year 2019Subject to subsection (h), the Administrator shall use the amounts appropriated to carry out this section for fiscal year 2019 for making grants to municipalities and municipal entities under subsection (a)(2) in accordance with the criteria set forth in subsection (b).(2)Fiscal year 2020 and thereafterSubject to subsection (h), the Administrator shall use the amounts appropriated to carry out this section for fiscal year 2020 and each fiscal year thereafter for making grants to States under subsection (a)(1) in accordance with a formula to be established by the Administrator, after providing notice and an opportunity for public comment, that allocates to each State a proportional share of such amounts based on the total needs of the State for municipal combined sewer overflow controls, sanitary sewer overflow controls, and stormwater identified in the most recent detailed estimate and comprehensive study submitted pursuant to section 516 and any other information the Administrator considers appropriate..4107.Assistance for individual household decentralized wastewater systems of individuals with low or
 moderate income(a)Projects and activities eligible for assistanceSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (c)—(A)by striking and at the end of paragraph (10);(B)by striking Act. at the end of paragraph (11) and inserting Act; and; and(C)by inserting after paragraph (11) the following:(12)to any qualified nonprofit entity, as determined by the Administrator, to provide assistance to an eligible individual (as defined in subsection (j))—(A)for the repair or replacement of existing individual household decentralized wastewater treatment systems; or(B)in a case in which an eligible individual resides in a household that could be cost-effectively connected to an available publicly owned treatment works, for the connection of the applicable household to such treatment works.; and(2)by adding at the end the following:(j)Definition of eligible individualIn subsection (c)(12), the term eligible individual means a member of a household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State in which the household is located, according to the most recent decennial census..(b)ReportNot later than 2 years after the date of enactment of this section, the Administrator of the Environmental Protection Agency shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing—(1)the prevalence throughout the United States of low- and moderate-income households without access to a treatment works; and(2)the use by States of assistance under section 603(c)(12) of the Federal Water Pollution Control Act.BWIFIA Reauthorization and Innovative Financing for State Loan Funds4201.WIFIA reauthorization and innovative financing for State loan funds(a)WIFIA reauthorization(1)Authority To provide assistanceSection 5023 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3902) is amended—(A)by striking pilot each place it appears; and(B)in subsection (b)(1), by inserting provide financial assistance to before carry out.(2)Determination of eligibility and project selectionSection 5028(a)(1)(E) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)(1)(E)) is amended to read as follows:(E)Special rule for certain combined projectsThe Administrator shall develop a credit evaluation process for a Federal credit instrument provided to—(i)a State infrastructure financing authority for a project under section 5026(9), which may include requiring the provision of a final rating opinion letter from at least one rating agency; or(ii)an entity for a project under section 5026(10), which may include requiring the provision of a final rating opinion letter from at least two rating agencies..(3)RepaymentsSection 5029(c)(2)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3908(c)(2)(B)) is amended—(A)by striking Scheduled and inserting the following:(i)Timing of scheduled loan repaymentsScheduled; and(B)by adding at the end:(ii)RepaymentsNone of the funds for repayment of a secured loan under this title from a State infrastructure financing authority may come from funds provided to a State revolving loan fund under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) or section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12)..(4)Authorization of appropriationsSection 5033 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3912) is amended—(A)in subsection (a)—(i)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;(ii)in the matter preceding subparagraph (A) (as so redesignated), by striking There is and inserting the following:(1)Fiscal years 2015 through 2019There are; and(iii)by adding at the end the following:(2)Fiscal years 2020 and 2021There is authorized to be appropriated to the Administrator to carry out this subtitle $50,000,000 for each of fiscal years 2020 and 2021, to remain available until expended.; and (B)in subsection (b)—(i)by striking Of the funds and inserting the following:(1)Fiscal years 2015 through 2019Of the funds; and(ii)by adding at the end the following:(2)Fiscal years 2020 and 2021Of the funds made available to carry out this subtitle, the Administrator may use for the administration of this subtitle, including for the provision of technical assistance to aid project sponsors in obtaining the necessary approvals for the project, not more than $5,000,000 for each of fiscal years 2020 and 2021..(b)Innovative financing for State loan funds(1)Maximum Federal involvementSection 5029(b)(9) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3908(b)(9)) is amended by adding at the end the following:(C)Exception for projects funded by a State infrastructure financing authorityNotwithstanding subparagraph (A), a State infrastructure financing authority may finance up to 100 percent of the costs of a project using the proceeds of financial assistance authorized under section 5033(e), provided that, in the event of a default with respect to any such assistance, the State infrastructure financing authority is solely responsible for immediate repayment of such costs..(2)Program administrationSection 5030 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3909) is amended—(A)in subsection (b), by inserting after paragraph (1) the following:(2)Prohibition on pass through feesThe Administrator, in the case where a State infrastructure financing authority obtains financial assistance under section 5033(e), shall require as a condition of obtaining such assistance, that the State infrastructure financing authority is prohibited from passing any portion of the fees required under section 5029(b)(7) to any party that utilizes any portion of such assistance for a project funded by such authority.; and(B)by redesignating subsection (e) as subsection (h) and inserting after subsection (d) the following:(e)Special rule for state reviews of projects for state infrastructure financing authorities(1)In generalA project described in section 5026(9) for which funding is provided under this title shall comply with any applicable State environmental or engineering review requirements pursuant to, as applicable—(A)title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); and(B)section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).(2)No new reviews requiredNothing in this title requires any additional or new environmental or engineering review for a project described in section 5026(9) for which funding is provided, other than any requirement otherwise applicable to the project.(f)Special rule for expedited review of applications from state infrastructure financing authoritiesNot later than 180 days after the date on which the Administrator receives a complete application from a State infrastructure financing authority for a project under section 5026(9), the Administrator shall, through a written notice to the State infrastructure financing authority—(1)approve the application; or(2)provide detailed guidance and an explanation of any changes to the application necessary for approval of the application..(3)Authorization of appropriationsSection 5033 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3912) is further amended by adding at the end the following:(e)Assistance for state infrastructure financing authorities(1)In generalWith respect to fiscal years 2020 and 2021, if the Administrator has available for obligation in a fiscal year at least $50,000,000, there is authorized to be appropriated to the Administrator $5,000,000 for that fiscal year to provide financial assistance for projects described in section 5026(9) to State infrastructure financing authorities.(2)No impact on other federal fundingNo funds shall be made available in a fiscal year to the Administrator for purposes of this subsection if—(A)the total amount appropriated for the fiscal year for State loan funds under section 1452 of the Safe Drinking Water Act is less than either the amount made available for such purpose in fiscal year 2018, or 105 percent of the previous fiscal year’s appropriation for such purpose, whichever is greater; and(B)the total amount appropriated for the fiscal year for water pollution control revolving funds under title VI of the Federal Water Pollution Control Act is less than either the amount made available for such purpose for fiscal year 2018, or 105 percent of the previous fiscal year’s appropriation for such purpose, whichever is greater.(3)Inclusion in agreementIf the Administrator provides financial assistance to a State infrastructure financing authority under section 5029 using funds made available pursuant to this subsection, the Administrator shall specify in the agreement under such section the amount of such assistance that is attributable to such funds..(c)Administration of WIFIA programSection 5030 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3909), as amended by subsection (b), is further amended by inserting after subsection (f) the following:(g)Agreements(1)In generalSubject to paragraphs (3) and (4), the Administrator may enter into an agreement with another relevant Federal agency to provide assistance in administering and servicing Federal credit instruments that such agency is authorized to make available.(2)DutiesThe Administrator may act as an agent for the head of another Federal agency under paragraph (1), subject to the terms of any agreement entered into by the Administrator and the head of such other agency under such clause.(3)Transfer of fundsThe authority of the Administrator to provide assistance under paragraph (1) is subject to—(A)the availability of funds appropriated to the other Federal agency that may be transferred to the Administrator to carry out an agreement entered into under paragraph (1); and(B)the transfer of such funds to the Administrator to carry out such an agreement.(4)LimitationNothing in this subsection affects the authority of the Administrator with respect to the selection of projects described in paragraphs (1), (8), or (10) of section 5026 to receive financial assistance under this subtitle..(d)Reports on pilot program implementationSection 5034 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3913) is amended—(1)in the section heading, by striking PILOT; and(2)in subsection (b)(1), by striking 4 years after the date of enactment of this Act and inserting 3 years after the date of enactment of the Water Resources Development Act of 2018.CMiscellaneous4301.Agreement with Commissioner of ReclamationNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency and the Commissioner of Reclamation shall enter into an agreement under section 5030(g) of the Water Infrastructure Finance and Innovation Act (as added by this Act).4302.Snake River Basin flood prevention action plan(a)In generalAs soon as practicable after the date of enactment of this Act, the Commissioner of Reclamation, in consultation with the Secretary of the Army, shall develop a flood prevention action plan for each State or portion of a State within the Snake River Basin.(b)RequirementsA flood prevention action plan developed under subsection (a) shall—(1)focus on the areas most likely to experience flooding within the 2 years following the date of enactment of this Act;(2)include steps to manage and reduce flood risks within the Snake River Basin; and(3)include a description of the actions the Secretary and the Commissioner of Reclamation plan to take to improve coordination with local stakeholders to help manage and reduce flood risks in the areas described in paragraph (1).(c)SubmissionNot later than 180 days after the date of enactment of this Act, after coordinating with local stakeholders, the Commissioner of Reclamation shall submit to the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate, and the Committee on Transportation and Infrastructure and the Committee on Natural Resources of the House of Representatives, the flood prevention plans developed under subsection (a).4303.GAO audit of contracts and Tainter gate repairs of Harlan County Dam(a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct an audit of the extraordinary maintenance repayment contracts No. 16XX630077 and No. 16XX630076 between the United States and the Bostwick Division for repairs to the Tainter gates and other features at Harlan County Dam, including—(A)an examination of whether—(i)the Corps of Engineers should have designated the Tainter gate rehabilitation as a Dam Safety Modification, subject to the cost-sharing requirements under section 1203 of the Water Resources Development Act of 1986 (33 U.S.C. 467n), instead of an extraordinary maintenance project; and(ii)a more appropriate cost share should have applied to the Bostwick Division;(B)a review of—(i)the amounts owed by the Bostwick Division to the Bureau of Reclamation; and(ii)any reimbursements owed by the Corps of Engineers to the Bureau of Reclamation based on the actual costs of the project after completion; and(C)a review of project designations and cost-share policies of the Bureau of Reclamation and other Federal agencies for similar spillway gate repairs; and(2)submit to Congress a report on the results of the audit under paragraph (1).(b)Treatment of paymentsPayments made after the date of enactment of this Act by the Bostwick Division to the Bureau of Reclamation under the contracts described in subsection (a)(1) shall be—(1)deposited into a no-year account; and(2)disbursed to the Bureau of Reclamation upon submission of the report under subsection (a)(2).4304.Water infrastructure and workforce investment(a)Sense of CongressIt is the sense of Congress that—(1)water and wastewater utilities provide a unique opportunity for access to stable, high-quality careers;(2)as water and wastewater utilities make critical investments in infrastructure, water and wastewater utilities can invest in the development of local workers and local small businesses to strengthen communities and ensure a strong pipeline of skilled and diverse workers for today and tomorrow; and(3)to further the goal of ensuring a strong pipeline of skilled and diverse workers in the water and wastewater utilities sector, Congress urges—(A)increased collaboration among Federal, State, and local governments; and(B)institutions of higher education, apprentice programs, high schools, and other community-based organizations to align workforce training programs and community resources with water and wastewater utilities to accelerate career pipelines and provide access to workforce opportunities.(b)Innovative water infrastructure workforce development program(1)Grants authorizedThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator), in consultation with the Secretary of Agriculture, shall establish a competitive grant program—(A)to assist the development and utilization of innovative activities relating to workforce development and career opportunities in the water utility sector; and(B)to expand public awareness about water utilities and connect individuals to careers in the water utility sector.(2)Selection of grant recipientsIn awarding grants under paragraph (1), the Administrator shall, to the extent practicable, select nonprofit professional or service organizations, labor organizations, community colleges, institutions of higher education, or other training and educational institutions—(A)that have qualifications and experience—(i)in the development of training programs and curricula relevant to workforce needs of water utilities;(ii)working in cooperation with water utilities; or(iii)developing public education materials appropriate for communicating with groups of different ages and educational backgrounds; and(B)that will address the human resources and workforce needs of water utilities that—(i)are geographically diverse;(ii)are of varying sizes; and(iii)serve urban, suburban, and rural populations.(3)Use of fundsGrants awarded under paragraph (1) may be used for activities such as—(A)targeted internship, apprenticeship, pre-apprenticeship, and post-secondary bridge programs for skilled water utility trades that provide—(i)on-the-job training;(ii)skills development;(iii)test preparation for skilled trade apprenticeships;(iv)advance training in the water utility sector relating to construction, utility operations, treatment and distribution, green infrastructure, customer service, maintenance, and engineering; or(v)other support services to facilitate post-secondary success;(B)education programs designed for elementary, secondary, and higher education students that—(i)inform people about the role of water and wastewater utilities in their communities;(ii)increase the awareness of career opportunities and exposure of students to water utility careers through various work-based learning opportunities inside and outside the classroom; and(iii)connect students to career pathways related to water utilities;(C)regional industry and workforce development collaborations to address water utility employment needs and coordinate candidate development, particularly in areas of high unemployment or for water utilities with a high proportion of retirement eligible employees;(D)integrated learning laboratories in secondary educational institutions that provide students with—(i)hands-on, contextualized learning opportunities;(ii)dual enrollment credit for post-secondary education and training programs; and(iii)direct connection to industry employers; and(E)leadership development, occupational training, mentoring, or cross-training programs that ensure that incumbent water and waste water utilities workers are prepared for higher level supervisory or management-level positions.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000 for each of fiscal years 2019 and 2020.4305.Regional liaisons for minority, Tribal, and low-income communities(a)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall assign at least one employee in each regional office of the Environmental Protection Agency to serve as a liaison to minority, Tribal, and low-income communities in the relevant region.(b)Public identificationThe Administrator shall identify each regional liaison assigned under subsection (a) on the internet website of—(1)the relevant regional office of the Environmental Protection Agency; and(2)the Office of Environmental Justice of the Environmental Protection Agency.4306.WaterSense(a)WaterSenseThe Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding after section 324A the following:324B.WaterSense program(a)Establishment of WaterSense program(1)In generalThere is established within the Environmental Protection Agency a voluntary program, to be known as the WaterSense program, to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services in order to, through voluntary labeling of, or other forms of communications regarding, such products, buildings, landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—(A)reduce water use;(B)reduce the strain on public water systems, community water systems, and wastewater and stormwater infrastructure;(C)conserve energy used to pump, heat, transport, and treat water; and(D)preserve water resources for future generations.(2)InclusionsCategories of products, buildings, landscapes, facilities, processes, and services that may be included under the program include—(A)irrigation technologies and services;(B)point-of-use water treatment devices;(C)plumbing products;(D)water reuse and recycling technologies;(E)landscaping and gardening products, including moisture control or water enhancing technologies;(F)xeriscaping and other landscape conversions that reduce water use;(G)whole house humidifiers; and(H)water-efficient buildings or facilities.(b)DutiesThe Administrator of the Environmental Protection Agency, in coordination with the Secretary of Energy as appropriate, shall—(1)establish—(A)a WaterSense label to be used for products, buildings, landscapes, facilities, processes, and services meeting the certification criteria established pursuant to this section; and(B)the procedure, including the methods and means, and criteria by which products, buildings, landscapes, facilities, processes, and services may be certified to display the WaterSense label;(2)enhance public awareness regarding the WaterSense label through outreach and public education;(3)preserve the integrity of the WaterSense label by—(A)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services certified to display the WaterSense label perform as well or better than less water-efficient counterparts;(B)overseeing WaterSense certifications made by third parties, which shall be independent third-party product certification bodies accredited by an accreditation entity domiciled in the United States;(C)using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining compliance with performance criteria; and(D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse;(4)not more frequently than every 6 years after adoption or major revision of any WaterSense performance criteria, review and, if appropriate, revise the performance criteria to achieve additional water savings;(5)in revising any WaterSense criteria—(A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;(B)solicit comments from interested parties and the public prior to any changes;(C)as appropriate, respond to comments submitted by interested parties and the public; and(D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific product, building, landscape, process, or service category being addressed; and(6)not later than December 31, 2019, consider for review and revise, if necessary, any WaterSense performance criteria adopted before January 1, 2012.(c)TransparencyThe Administrator of the Environmental Protection Agency shall, to the extent practicable and not less than annually, estimate and make available to the public the relative water and energy savings attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services.(d)Distinction of authoritiesIn setting or maintaining specifications and criteria for Energy Star pursuant to section 324A, and WaterSense under this section, the Secretary of Energy and the Administrator of the Environmental Protection Agency shall coordinate to prevent duplicative or conflicting requirements among the respective programs.(e)No warrantyA WaterSense label shall not create any express or implied warranty.(f)Methods for establishing performance criteriaIn establishing performance criteria for products, buildings, landscapes, facilities, processes, or services pursuant to this section, the Administrator of the Environmental Protection Agency shall use technical specifications and testing protocols established by voluntary consensus standards organizations relevant to specific products, buildings, landscapes, facilities, processes, or services, as appropriate.(g)Definition of feasibleThe term feasible means feasible with the use of the best technology, techniques, and other means that the Administrator of the Environmental Protection Agency finds, after examination for efficacy under field conditions and not solely under laboratory conditions, are available (taking cost into consideration)..(b)Table of contentsThe table of contents for the Energy Policy and Conservation Act is amended by adding after the item relating to section 324A the following:Sec. 324B. WaterSense program..4307.Predatory and other wild animalsSection 1 of the Act of March 2, 1931 (46 Stat. 1468, chapter 370; 7 U.S.C. 8351) is amended—(1)in the second sentence, by striking The Secretary and inserting the following:(b)AdministrationThe Secretary;(2)in the first sentence, by striking The Secretary and inserting the following:(a)In generalThe Secretary; and(3)by adding at the end the following:(c)Action by FWSThe Director of the United States Fish and Wildlife Service shall use the most expeditious procedure practicable to process and administer permits for take of—(1)a depredating eagle under the Act of June 8, 1940 (commonly known as the Bald Eagle Protection Act) (54 Stat. 250, chapter 278; 16 U.S.C. 668 et seq.), or sections 22.11 through 22.32of title 50, Code of Federal Regulations (or successor regulations) (including depredation of livestock, wildlife, and species protected under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other Federal management program); or(2)a migratory bird included on the list under section 10.13 of title 50, Code of Federal Regulations (or successor regulations) that is posing a conflict..4308.Klamath project water and power(a)Addressing water management and power costs for irrigationThe Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221) is amended—(1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and(2)by inserting after section 3 the following:4.Power and water management(a)DefinitionsIn this section:(1)Covered power useThe term covered power use means a use of power to develop or manage water from any source for irrigation, wildlife purposes, or drainage on land that is—(A)associated with the Klamath Project, including land within a unit of the National Wildlife Refuge System that receives water due to the operation of Klamath Project facilities; or(B)irrigated by the class of users covered by the agreement dated April 30, 1956, between the California Oregon Power Company and Klamath Basin Water Users Protective Association and within the Off Project Area (as defined in the Upper Basin Comprehensive Agreement entered into on April 18, 2014), only if each applicable owner and holder of a possessory interest of the land is a party to that agreement (or a successor agreement that the Secretary determines provides a comparable benefit to the United States).(2)Klamath project(A)In generalThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon.(B)InclusionsThe term Klamath Project includes any dam, canal, or other works or interests for water diversion, storage, delivery, and drainage, flood control, or any similar function that is part of the project described in subparagraph (A).(3)Power cost benchmarkThe term power cost benchmark means the average net delivered cost of power for irrigation and drainage at Reclamation projects in the area surrounding the Klamath Project that are similarly situated to the Klamath Project, including Reclamation projects that—(A)are located in the Pacific Northwest; and(B)receive project-use power.(b)Water activities and drought response(1)In generalPursuant to the reclamation laws and subject to appropriations and required environmental reviews, the Secretary may carry out activities, including entering into a contract or making financial assistance available through cooperative agreements or other methods—(A)to plan, implement, and administer programs to align water supplies and demand for irrigation water users associated with the Klamath Project, with a primary emphasis on programs developed or endorsed by local entities comprised of representatives of those water users;(B)Expenditures under this paragraph shall not exceed $10 million on an average annual basis.(2)2018 drought responseAll disbursements made or to be made based on actions approved by the Secretary under Contract Numbers 18–WC–20–5322 and 18–WC–20–5323 are authorized.(3)RequirementsThe Secretary shall ensure that the activities under this subsection—(A)do not foster groundwater use that results in groundwater level declines that, based on existing data from the United States Geological Survey, are more than appropriate in a critically dry year, taking into consideration the long-term sustainability of aquifers;(B)do not adversely affect compliance with applicable laws protecting fishery resources in Upper Klamath Lake and the Klamath River.(4)Conveyance of non-project water(A)In generalSubject to subparagraphs (B) and (C), any entity operating under a contract entered into with the United States for the operation and maintenance of any Klamath Project works or facility, and any entity operating any works or facility not owned by the United States that receives Klamath Project water, may use, without any additional Federal contract, permit, or other authorization, any Klamath Project works or facility to convey non-Klamath Project water for any authorized purpose of the Klamath Project.(B)Permits; measurementA use of water pursuant to subparagraph (A) (including an addition or conveyance of water) shall be subject to the requirements that—(i)the applicable entity shall secure all permits required under State or local law; and(ii)as applicable—(I)all water delivered into and taken out of a Klamath Project works or facility pursuant to that subparagraph shall be measured; and(II)any irrigation district conveying water shall ensure that only the land authorized to receive water under applicable State law shall receive, and put to beneficial use, the water, in accordance with the applicable State law and any associated terms and conditions.(C)LimitationA use of non-Klamath Project water under this paragraph shall not—(i)adversely affect the delivery of water to any water user or land served by the Klamath Project; or(ii)result in any additional cost to the United States.(4)Effect of subsectionNothing in this subsection authorizes the Secretary—(A)to develop or construct new facilities for the Klamath Project without appropriate approval from Congress under section 9 of the Reclamation Projects Act of 1939 (43 U.S.C. 485h); or(B)to carry out activities that have not otherwise been authorized.(c)Reducing power costs(1)In generalNot later than 180 days after the date of enactment of America’s Water Infrastructure Act of 2018, the Secretary, in consultation with interested irrigation interests that are eligible for covered power use and organizations representative of those interests, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that—(A)identifies the power cost benchmark; and(B)recommends actions (other than direct payments to persons making covered power uses or to other entities for the purposes of subsidizing power rates) that, in the judgment of the Secretary, are necessary and appropriate to ensure that the net delivered power cost for covered power use is equal to or less than the power cost benchmark, including a description of—(i)actions—(I)to immediately reduce power costs; and(II)to ensure that the net delivered power cost for covered power use is equal to, or less than, the power cost benchmark in the near term, while longer-term actions are being implemented;(ii)actions that prioritize—(I)water and power conservation and efficiency measures that could assist in achieving the power cost benchmark;(II)to the extent actions involving the development or acquisition of power generation are included, renewable energy technologies (including hydropower); and(III)regional economic development;(iii)the potential costs and timeline for the actions recommended under this subparagraph;(iv)provisions for modifying the actions and timeline to adapt to new information or circumstances; and(v)a description of public input regarding the proposed actions, including—(I)input from water users that have covered power use; and(II)the degree to which those water users concur with the recommendations..(b)EffectNone of the amendments made by this section—(1)modify any authority or obligation of the United States with respect to any tribal trust or treaty obligation of the United States;(2)create or determine any water right or affects any water right or water right claim in existence on the date of enactment of this Act; or(3)authorize the use of Federal funds for the physical deconstruction of the Iron Gate, Copco 1, Copco 2, or John C. Boyle Dam located on the Klamath River in the States of California and Oregon.4309.Certain Bureau of Reclamation dikes(a)In generalNotwithstanding any other provision of law (including regulations), effective beginning on the date of enactment of this section, the Federal share of the operations and maintenance costs of a dike described in subsection (b) shall be 100 percent.(b)Description of dikesA dike referred to in subsection (a) is a dike—(1)that is owned by the Bureau of Reclamation on the date of enactment of this section;(2)the construction of which was completed not later than December 31, 1945;(3)a corrective action study for which was completed not later than December 31, 2015; and(4)the construction of which was authorized by the Act of June 28, 1938 (52 Stat. 1215, chapter 795).4310.Authority to make entire active capacity of Fontenelle Reservoir available for use(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary), in cooperation with the State of Wyoming, may amend the Definite Plan Report for the Seedskadee Project authorized under the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620), to provide for the study, design, planning, and construction activities that will enable the use of all active storage capacity (as may be defined or limited by legal, hydrologic, structural, engineering, economic, and environmental considerations) of Fontenelle Dam and Reservoir, including the placement of sufficient riprap on the upstream face of Fontenelle Dam to allow the active storage capacity of Fontenelle Reservoir to be used for those purposes for which the Seedskadee Project was authorized.(b)Cooperative agreements(1)In generalThe Secretary may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out subsection (a).(2)State of Wyoming(A)In generalThe Secretary shall enter into a cooperative agreement with the State of Wyoming to work in cooperation and collaboratively with the State of Wyoming for planning, design, related preconstruction activities, and construction of any modification of the Fontenelle Dam under subsection (a).(B)RequirementsThe cooperative agreement under subparagraph (A) shall, at a minimum, specify the responsibilities of the Secretary and the State of Wyoming with respect to—(i)completing the planning and final design of the modification of the Fontenelle Dam under subsection (a);(ii)any environmental and cultural resource compliance activities required for the modification of the Fontenelle Dam under subsection (a) including compliance with—(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(II)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(III)subdivision 2 of division A of subtitle III of title 54, United States Code; and(iii)the construction of the modification of the Fontenelle Dam under subsection (a).(c)Funding by state of WyomingPursuant to the Act of March 4, 1921 (41 Stat. 1404, chapter 161; 43 U.S.C. 395), and as a condition of providing any additional storage under subsection (a), the State of Wyoming shall provide to the Secretary funds for any work carried out under subsection (a).(d)Other contracting authority(1)In generalThe Secretary may enter into contracts with the State of Wyoming, on such terms and conditions as the Secretary and the State of Wyoming may agree, for division of any additional active capacity made available under subsection (a).(2)Terms and conditionsUnless otherwise agreed to by the Secretary and the State of Wyoming, a contract entered into under paragraph (1) shall be subject to the terms and conditions of Bureau of Reclamation Contract No. 14–06–400–2474 and Bureau of Reclamation Contract No. 14–06–400–6193.(e)Savings provisionsUnless expressly provided in this section, nothing in this section modifies, conflicts with, preempts, or otherwise affects—(1)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.);(2)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000);(3)the Boulder Canyon Project Adjustment Act (43 U.S.C. 618 et seq.);(4)the Treaty between the United States of America and Mexico relating to the utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, and supplementary protocol signed November 14, 1944, signed at Washington February 3, 1944 (59 Stat. 1219);(5)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31);(6)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.);(7)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885); or(8)any State of Wyoming or other State water law.4311.Blackfeet water rights settlement(a)Blackfeet settlement trust fundSection 3716(e) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1835) is amended—(1)in paragraph (2), by striking appropriations, and all that follows through the period at the end and inserting the following:appropriations, the following amounts shall be made available to the Tribe for implementation of this subtitle:(A)50 percent of the amounts in the Administration and Energy Account.(B)50 percent of the amounts in the OM&R Account.(C)50 percent of the amounts in the St. Mary Account.(D)50 percent of the amounts in the Blackfeet Water, Storage, and Development Projects Account.; and(2)by adding at the end the following:(3)Availability(A)In generalExcept as provided in subparagraph (B), none of the funds deposited in the Trust Fund in fiscal year 2018 shall be available for expenditure in accordance with this subsection until the enforceability date.(B)ExceptionNotwithstanding subparagraph (A), of the funds in the Administration and Energy Account, $4,800,000 shall be available to the Tribe for the implementation of this subtitle..(b)Blackfeet water settlement implementation fundSection 3717(e) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1837) is amended—(1)by striking Amounts in and inserting the following:(1)In generalAmounts in; and(2)by adding at the end the following:(2)Funding for implementation activitiesNotwithstanding paragraph (1), the following amounts shall be available to the Secretary for the implementation of this subtitle:(A)50 percent of the amounts in the MR&I System, Irrigation, and Water Storage Account to carry out section 3711.(B)50 percent of the amounts in the MR&I System, Irrigation, and Water Storage Account to carry out section 3712.(C)50 percent of the amounts in the Blackfeet Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements Account to carry out section 3710(c).(D)The amounts in the Blackfeet Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements Account to carry out section 3710(d).(E)From the St. Mary/Water Milk Management and Activities Account:(i)50 percent of the amount described in section 3707(g)(1) to carry out section 3707(c).(ii)50 percent of the amount described in section 3707(g)(2) to carry out section 3707(d).(iii)The amount described in section 3707(g)(3) to carry out subsection (f).(iv)The amounts in the Account to carry out section 3705.(3)AvailabilityNone of the funds made available under this section in fiscal year 2018 shall be available until the enforceability date..(c)Technical correctionsSection 3720 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1839) is amended—(1)in subsection (a)(3)(B), by striking section 3706 and inserting section 6; and(2)in subsection (h), in the matter preceding paragraph (1), by striking January 21, 2026 and inserting January 21, 2025.4312.Indian irrigation fund reauthorization(a)Deposits to fundsSection 3212(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.(b)Expenditures from fundSection 3213(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended in the matter preceding paragraph (1) by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.(c)TerminationSection 3216 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended in the matter preceding paragraph (1) by striking September 30, 2021 and inserting September 30, 2028.4313.Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects(a)In generalSection 3221(b) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1751) is amended in the matter preceding paragraph (1) by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.(b)Status report on certain projectsSection 3224(d) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753) is amended in the matter preceding paragraph (1) by striking fiscal year 2021 and inserting fiscal year 2028.(c)Allocation among projectsSection 3226 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753) is amended—(1)in subsection (a), by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028; and(2)in subsection (b), by striking the day before the date of enactment of this Act and inserting the day before the date of enactment of America’s Water Infrastructure Act of 2018.4314.Indian dam safety reauthorizationSection 3101 of the Water Infrastructure Improvements for the Nation Act (25 U.S.C. 3805) is amended—(1)by striking each of fiscal years 2017 through 2023 each place it appears and inserting each of fiscal years 2017 through 2030;(2)in subsection (b)—(A)in paragraph (1)(F), in the matter preceding clause (i), by striking September 30, 2023 and inserting September 30, 2030; and(B)in paragraph (2)(F), in the matter preceding clause (i), by striking September 30, 2023 and inserting September 30, 2030; and(3)in subsection (f)—(A)in paragraph (2), by striking 4 years and inserting 11 years; and(B)in paragraph (3), by striking each of fiscal years 2017, 2018, and 2019 and inserting each of fiscal years 2017 through 2026.4315.Diana E. Murphy United States Courthouse(a)DesignationThe United States courthouse located at 300 South Fourth Street in Minneapolis, Minnesota, shall be known and designated as the Diana E. Murphy United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Diana E. Murphy United States Courthouse.Speaker of the House of RepresentativesVice President of the United States and President of the Senate